Exhibit 10.26
 
AGREEMENT AND PLAN OF MERGER AND REORGANIZATION
among:
Cavium Networks, Inc.,
a Delaware corporation;
WWC Acquisition Corporation,
a California corporation;
WWC I LLC,
a Delaware limited liability company;
W&W Communications, Inc.,
a California corporation;
and, as to Sections 9 and 10.1 only, Nueva Ventures Management, LLC,
as the Shareholders’ Agent
 
Dated as of November 19, 2008
 
 

 



--------------------------------------------------------------------------------



 



Exhibit 10.26
AGREEMENT AND PLAN
OF MERGER AND REORGANIZATION
     This Agreement and Plan of Merger and Reorganization (“Agreement”) is made
and entered into as of November 19, 2008 (the “Signing Date”), by and among:
Cavium Networks, Inc., a Delaware corporation (“Parent”); WWC Acquisition
Corporation, a California corporation and a wholly owned subsidiary of Parent
(“Merger Sub”); WWC I LLC, a Delaware LLC and a wholly owned subsidiary of
Parent (“Merger LLC”); W&W Communications, Inc., a California corporation (the
“Company”) and, with respect to Sections 9 and 10.1 only, Nueva Ventures
Management, LLC, a Delaware limited liability company, as the Shareholders’
Agent. Certain other capitalized terms used in this Agreement are defined in
Exhibit A.
Recitals
     A. Parent, Merger Sub and the Company intend to effect a merger of Merger
Sub into the Company in accordance with this Agreement and the California
General Corporation Law (the “Reverse Merger”). Upon consummation of the Reverse
Merger, Merger Sub will cease to exist, and the Company will become a wholly
owned subsidiary of Parent. Promptly following the consummation of the Reverse
Merger, the Company will be merged into Merger LLC (the “Second-Step Merger”).
“Merger” shall refer to the Reverse Merger and the Second-Step Merger,
collectively or seriatim, as appropriate.
     B. It is intended that the Merger qualify as a tax-free reorganization
within the meaning of Section 368(a) of the Internal Revenue Code of 1986, as
amended (the “Code”).
     C. This Agreement has been approved by the respective boards of directors
of Parent, Merger Sub and the Company and the managing members of Merger LLC.
     D. Contemporaneously with the execution and delivery of this Agreement,
certain holders of capital stock of the Company holding a majority of the
outstanding shares of the common stock of the Company and a majority of the
outstanding shares of the preferred stock of the Company (collectively, the
“Major Shareholders”) are executing and delivering to Parent voting agreements
(“Voting Agreements”) of even date herewith substantially in the form of
Exhibit B.
Agreement
     The parties to this Agreement agree as follows:
SECTION 1. Description of Transaction
     1.1 The Reverse Merger and the Second-Step Merger. Upon the terms and
subject to the conditions set forth in this Agreement and the California General
Corporation Law, at the Effective Time (as defined in Section 1.3), Merger Sub
shall be merged with and into the Company, and the separate existence of Merger
Sub shall cease. The Company will continue as the surviving corporation in the
Reverse Merger (the “Surviving Corporation”). Promptly following the Effective
Time, the Surviving Corporation will be merged into Merger LLC in the
Second-Step Merger and the separate existence of the Surviving Corporation shall
cease and

 



--------------------------------------------------------------------------------



 



Merger LLC shall continue as the surviving entity.
     1.2 Effect of the Merger. The Merger shall have the effects set forth in
this Agreement and in the applicable provisions of the California General
Corporation Law and Delaware General Corporation Law.
     1.3 Closing; Effective Time. The consummation of the transactions
contemplated by this Agreement (the “Closing”) shall take place at the offices
of Cooley Godward Kronish llp, 3175 Hanover Street, Palo Alto, California 94304
at 10:00 a.m. on either (a) the later of (i) December 15, 2008 and (ii) the date
that is two (2) business days following satisfaction or waiver of the conditions
set forth in Section 6 herein, or (b) another date mutually acceptable to Parent
and the Company (the “Scheduled Closing Time”). (The date on which the Closing
actually takes place is referred to in this Agreement as the “Closing Date.”)
Contemporaneously with or as promptly as practicable after the Closing, properly
executed agreements of merger conforming to the requirements of Chapter 11 of
the California General Corporation Law and the applicable requirements of the
Delaware General Corporation Law to consummate the Reverse Merger and the
Second-Step Merger shall be filed with the Secretary of State of the State of
California and the Secretary of State of the State of Delaware, respectively.
The Reverse Merger shall become effective at the time such agreement of merger
to consummate the Reverse Merger is filed with the Secretary of State of the
State of California (the “Effective Time”). The Second-Step Merger shall become
effective at the time such agreement of merger to consummate the Second-Step
Merger is filed with the Secretary of State of the State of Delaware.
     1.4 Articles of Incorporation and Bylaws; Operating Agreement; Directors,
Managing Members and Officers. Unless otherwise determined by Parent and the
Company prior to the Effective Time:
          (a) the Articles of Incorporation of the Surviving Corporation shall
be amended and restated as of the Effective Time to conform to the Articles of
Incorporation of Merger Sub as in effect immediately prior to the Effective Time
(except that the name of the Surviving Corporation shall be such name as Parent
may designate) until thereafter amended in accordance with the California
General Corporation Law and as provided in such Articles of Incorporation;
          (b) the bylaws of the Surviving Corporation shall be amended and
restated as of the Effective Time to conform to the bylaws of Merger Sub as in
effect immediately prior to the Effective Time until thereafter amended in
accordance with the California General Corporation Law and as provided in such
bylaws;
          (c) the directors and officers of the Surviving Corporation
immediately after the Effective Time shall be the individuals who are the
directors and officers of Merger Sub immediately prior to the Effective Time,
together with such additional individuals as Parent may designate;
          (d) the Operating Agreement of Merger LLC immediately after the
consummation of the Second-Step Merger shall be in a form approved by Parent
until thereafter amended in accordance with the Delaware Limited Liability
Company Act and as provided in such Operating Agreement; and
          (e) the managing members and officers of Merger LLC immediately after
the

 



--------------------------------------------------------------------------------



 



consummation of the Second-Step Merger shall be the individuals who are the
managing members and officers of Merger LLC immediately prior to the
consummation of the Second-Step Merger, together with such additional
individuals as Parent may designate.
     1.5 Conversion of Shares.
          (a) Subject to this Section 1.5 and Sections 1.8 and 1.9, at the
Effective Time, by virtue of the Reverse Merger and without any further action
on the part of Parent, Merger Sub, Merger LLC, the Company or any shareholder of
the Company:
               (i) each share of common stock, $0.0001 par value per share, of
the Company (“Company Common Stock”) outstanding immediately prior to the
Effective Time shall be converted into the right to receive the Common Stock Per
Share Consideration;
               (ii) each share of Series A Preferred Stock, $0.0001 par value
per share, of the Company (“Company Series A Preferred Stock”) outstanding
immediately prior to the Effective Time (including shares of Company Series A
Preferred Stock issued upon exercise of Company Warrants (pursuant to the terms
set forth therein) and outstanding immediately prior to the Effective Time)
shall be converted into the right to receive the Series A Per Share
Consideration;
               (iii) each share of Series B Preferred Stock, $0.0001 par value
per share, of the Company (“Company Series B Preferred Stock”) outstanding
immediately prior to the Effective Time (including shares of Company Series B
Preferred Stock issued upon exercise of Company Warrants (pursuant to the terms
set forth therein) and outstanding immediately prior to the Effective Time)
shall be converted into the right to receive the Series B Per Share
Consideration; and
               (iv) each share of the common stock (par value $0.001 per share)
of Merger Sub outstanding immediately prior to the Effective Time shall be
converted into one share of common stock of the Surviving Corporation.
          (b) The capitalized terms used above without definition shall have the
following meanings:
               (i) “Common Stock Per Share Consideration” shall mean a cash
payment in the amount of the quotient obtained by dividing (i) the difference
obtained by subtracting the Total Preferred Cash Preference from the Net Merger
Cash Consideration by (ii) the Fully Diluted Company Shares.
               (ii) “Fully Diluted Company Shares” shall be the sum of, without
duplication, (A) the aggregate number of shares of Company Common Stock
outstanding immediately prior to the Effective Time (including any shares of
Company Restricted Stock), (B) the aggregate number of shares of Company Common
Stock issuable upon conversion of all shares of Company Preferred Stock
outstanding immediately prior to the Effective Time, (C) the aggregate number of
shares of Company Common Stock purchasable under or otherwise subject to all
in-the-money Company Options outstanding immediately prior to the Effective Time
(including all shares of Company Common Stock that may ultimately be purchased
under in-the-money Company Options that are or will be accelerated as a result
of the Merger), and (D) the aggregate number of shares of Company Common Stock
issuable upon conversion or exercise of

 



--------------------------------------------------------------------------------



 



all other in-the-money convertible or exercisable securities of the Company
outstanding immediately prior to the Effective Time.
               (iii) “Merger Cash Consideration” shall mean one-half of the
Total Merger Consideration.
               (iv) “Merger Stock Consideration” shall mean, subject to
Section 1.5(d), the number of shares of Parent Common Stock determined by
dividing one-half of the Total Merger Consideration by the Parent Average Stock
Price.
               (v) “Net Merger Cash Consideration” shall mean the Merger Cash
Consideration less the Shareholders’ Agent Allowance.
               (vi) “Parent Average Stock Price” shall be the average of the
closing sales price of a share of Parent Common Stock as reported on the Nasdaq
Global Market (or any successor thereto) for each of the sixty (60) consecutive
trading days ending three (3) trading days prior to the Closing Date.
               (vii) “Parent Common Stock” shall mean common stock, par value
$0.001 per share, of Parent.
               (viii) “Retained Liabilities” shall mean the sum of each of the
following amounts measured as of the Closing (without duplication): (A) the
amount required to pay off in full any convertible promissory notes dated as of
June 13, 2008 as set forth on Schedule 1.5(b)(viii); (B) the amount required to
pay off in full accrued non-qualified deferred compensation liabilities for all
of the Acquired Companies to Lars Herlitz, Wenjun (James) Liu and Farhad Mighani
as set forth on Schedule 1.5(b) (viii); (C) the amount required to pay off in
full the indebtedness of the Company to Western Technology Investments pursuant
to that certain Loan and Security Agreement dated as of March 30, 2006 as set
forth on Schedule 1.5(b)(viii); (D) all legal, accounting, investment banking,
advisory or other third party fees or costs incurred by the Acquired Companies
(whether previously paid or remaining unpaid as of the Closing) in connection
with the Merger or the transactions contemplated by this Agreement; (E) any
outstanding liabilities of the Acquired Companies incurred during the
Pre-Closing Period without Parent’s prior written consent in violation of
Section 4.2; (F) an amount equal to the PRC Tax Allowance as set forth on
Schedule 1.5(b)(viii); (G) all amounts in excess of $20,000 in the aggregate,
paid or payable by the Company, Parent or any affiliate of Parent, necessary to
either (a) obtain all Consents necessary for the assignment and transfer of the
Company Contracts listed in Part 5.1 of the Disclosure Schedule in accordance
with their terms or (b) obtain replacement contracts with Persons whose Consent
is necessary for the assignment and transfer of the Company Contracts listed in
Part 5.1 of the Disclosure Schedule with terms and conditions similar to those
set forth in existing Company Contracts and reasonably acceptable to Parent;
(H) all amounts paid or payable by the Company, Parent or an affiliate of Parent
necessary to obtain the licenses set forth on Schedule 1.5(b)(viii)(H) for the
benefit of Parent with terms and conditions reasonably acceptable to Parent;
(I) Company Employee Liabilities; (J) Export Control Liabilities; and (K) an
amount equal to the Unrelated Legal Fees Allowance as set forth on
Schedule 1.5(b)(viii).
               (ix) “Scheduled PRC Employee Bonuses” shall mean bonuses paid or
to be paid to employees of the Chinese Subsidiary as set forth on
Schedule 1.5(b)(ix).

 



--------------------------------------------------------------------------------



 



               (x) “Series A Cash Preference” shall mean the difference obtained
by subtracting (A) the product obtained by multiplying the Series A Stock
Preference by the Parent Average Stock Price from (B) $0.1838, provided,
however, the Series A Cash Preference shall not be less than zero.
               (xi) “Series A Liquidation Preference” shall mean the product of
$0.1838 multiplied by the number of shares of Company Series A Preferred Stock
outstanding immediately prior to the Effective Time (including shares of Company
Series A Preferred Stock issued upon exercise of Company Warrants (pursuant to
the terms set forth therein) and outstanding immediately prior to the Effective
Time).
               (xii) “Series A Per Share Consideration” shall mean (A) a cash
payment in the amount equal to the sum of the Common Stock Per Share
Consideration plus the Series A Cash Preference, and (B) the Series A Stock
Preference.
               (xiii) “Series A Stock Preference” shall mean such number of
shares of Parent Common Stock equal to (A) the product obtained by multiplying
(i) the Merger Stock Consideration by (ii) a fraction having a numerator equal
to the Series A Liquidation Preference and a denominator equal to the Total
Preferred Liquidation Preference, divided by (B) the number of shares of Company
Series A Preferred Stock outstanding immediately prior to the Effective Time
(including shares of Company Series A Preferred Stock issued upon exercise of
Company Warrants (pursuant to the terms set forth therein) and outstanding
immediately prior to the Effective Time).
               (xiv) “Series B Cash Preference” shall mean the difference
obtained by subtracting (A) the product obtained by multiplying the Series B
Stock Preference by the Parent Average Stock Price from (B) $0.27, provided,
however, the Series B Cash Preference shall not be less than zero.
               (xv) “Series B Liquidation Preference” shall mean the product of
$0.27 multiplied by the number of shares of Company Series B Preferred Stock
outstanding immediately prior to the Effective Time (including shares of Company
Series B Preferred Stock issued upon exercise of Company Warrants (pursuant to
the terms set forth therein) and outstanding immediately prior to the Effective
Time).
               (xvi) “Series B Per Share Consideration” shall mean (A) a cash
payment in the amount equal to the sum of the Common Stock Per Share
Consideration plus the Series B Cash Preference, and (B) the Series B Stock
Preference.
               (xvii) “Series B Stock Preference” shall mean such number of
shares of Parent Common Stock equal to (A) the product obtained by multiplying
(i) the Merger Stock Consideration by (ii) a fraction having a numerator equal
to the Series B Liquidation Preference and a denominator equal to the Total
Preferred Liquidation Preference, divided by (B) the number of shares of Company
Series B Preferred Stock outstanding immediately prior to the Effective Time
(including shares of Company Series B Preferred Stock issued upon exercise of
Company Warrants (pursuant to the terms set forth therein) and outstanding
immediately prior to the Effective Time).
               (xviii) “Shareholders’ Agent Allowance” shall mean $100,000 of
the Merger Cash Consideration.

 



--------------------------------------------------------------------------------



 



               (xix) “Total Merger Consideration” shall mean $19,250,000 plus
(i) the aggregate cash exercise price received by the Company as a result of any
Company Options and Company Warrants exercised during the Pre-Closing Period,
plus (ii) the aggregate deemed exercise price of any Company Options outstanding
immediately prior to the Effective Time, less (iii) the Retained Liabilities,
less (iv) the Scheduled PRC Employee Bonus.
               (xx) “Total Preferred Cash Preference” shall mean the sum of
(i) the Series A Cash Preference multiplied by the number of shares of Company
Series A Preferred Stock outstanding immediately prior to the Effective Time
(including shares of Company Series A Preferred Stock issued upon exercise of
Company Warrants (pursuant to the terms set forth therein) and outstanding
immediately prior to the Effective Time) and (ii) the Series B Cash Preference
multiplied by the number of shares of Company Series B Preferred Stock
outstanding immediately prior to the Effective Time (including shares of Company
Series B Preferred Stock issued upon exercise of Company Warrants (pursuant to
the terms set forth therein) and outstanding immediately prior to the Effective
Time).
               (xxi) “Total Preferred Liquidation Preference” shall mean the
Series A Liquidation Preference plus the Series B Liquidation Preference.
          (c) A portion of the shares of Parent Common Stock issued and the cash
consideration paid pursuant to Section 1.5(a) above in the Merger and the
Shareholders’ Agent Allowance shall be delivered into escrow and held as
specified in Section 1.8 hereof.
          (d) In the event Parent at any time or from time to time between the
date of this Agreement and the Effective Time declares or pays any dividend on
Parent Common Stock payable in Parent Common Stock or in any right to acquire
Parent Common Stock, or effects a subdivision of the outstanding shares of
Parent Common Stock into a greater number of shares of Parent Common Stock (by
stock dividends, combinations, splits, recapitalizations and the like), or in
the event the outstanding shares of Parent Common Stock shall be combined or
consolidated, by reclassification or otherwise, into a lesser number of shares
of Parent Common Stock, then the Merger Stock Consideration shall be
appropriately adjusted.
          (e) Subject to the provisions of this Agreement, upon the consummation
of the Second-Step Merger, automatically by virtue of the Second-Step Merger and
without any action on the part of Parent, Merger Sub, Merger LLC, the Company or
any shareholder:
               (i) each membership interest of Merger LLC outstanding
immediately prior to the Second-Step Merger shall be unchanged and shall remain
issued and outstanding; and
               (ii) each share of the Surviving Corporation common stock issued
and outstanding immediately prior to the consummation of the Second-Step Merger
shall be canceled without consideration and shall cease to be an issued and
outstanding share of Surviving Corporation common stock.
     1.6 Stock Options.
          (a) At the Effective Time, each outstanding Company Option shall be
cancelled and, without any further action on the part of the holder and
exchanged for cash in the aggregate equal to the product of (i) that number of
shares of Company Common Stock then-

 



--------------------------------------------------------------------------------



 



subject to the Company Option, multiplied by (ii) an amount equal to the Common
Stock Per Share Consideration minus the exercise price per share of Company
Common Stock subject to such Company Option (such product, the “Option
Payment”). In no event shall any Option Payment be equal to less than zero
($0.00). An optionee’s Option Payment will, subject to the Section 1.8 below, be
payable at the Effective Time. The Option Payments will be reduced by any
applicable payroll, income tax, or other withholding taxes.
          (b) At the Effective Time, the Company shall cause the Company Stock
Plan and any other stock option or other equity incentive plans to be
terminated.
          (c) A portion of the Option Payments paid pursuant to Section 1.6(a)
above in the Merger shall be delivered into escrow and held as specified in
Section 1.8 hereof.
          (d) Before the Effective Time, Company’s Board of Directors will take
all actions necessary to ensure that all Company Options shall be cancelled not
later than immediately after the Effective Time without any rights to payments
or other compensation or consideration other than as expressly set forth in this
Section 1.6.
     1.7 Closing of the Company’s Transfer Books. At the Effective Time, holders
of certificates representing shares of the Company’s capital stock that were
outstanding immediately prior to the Effective Time shall cease to have any
rights as shareholders of the Company, and the stock transfer books of the
Company shall be closed with respect to all shares of such capital stock
outstanding immediately prior to the Effective Time. No further transfer of any
such shares of the Company’s capital stock shall be made on such stock transfer
books after the Effective Time. If, after the Effective Time, a valid
certificate previously representing any of such shares of the Company’s capital
stock (a “Company Stock Certificate”) is presented to the Surviving Corporation,
Merger LLC or Parent, such Company Stock Certificate shall be canceled and shall
be exchanged as provided in Section 1.8.
     1.8 Exchange of Certificates; Escrow.
          (a) Parent shall (i) reserve for exchange in accordance with
Section 1.5(a) the aggregate number of shares of Parent Common Stock issuable at
the Effective Time pursuant to the Merger, (ii) reserve for distribution cash
payable pursuant to Sections 1.5(a) and 1.6(a) in exchange for outstanding
shares of Company Stock and Company Options, and (iii) reserve for distribution
cash for fractional shares in the amount described in Section 1.8(e), and within
five (5) business days following the Effective Time, Parent will send or cause
to be sent to the holders of Company Stock Certificates (A) a letter of
transmittal in customary form and containing such provisions as Parent may
reasonably specify, and (B) instructions for use in effecting the surrender of
Company Stock Certificates in exchange for cash and certificates representing
Parent Common Stock.
          (b) Upon surrender of a Company Stock Certificate, or arrangements as
provided in Section 1.8(c) below, to Parent by a Company shareholder that does
not perfect its appraisal rights and is otherwise entitled to receive cash
and/or shares of Parent Common Stock pursuant to Section 1.5 (a “Merger
Shareholder”) for exchange, together with a duly executed letter of transmittal
and such other documents as may be reasonably required by Parent, Parent shall
cause to be delivered (i) to such Merger Shareholder a cash payment (reduced by
the amount of Escrow Cash (as defined in clause (ii) below)) and/or a
certificate representing the number of shares of Parent Common Stock (reduced by
the amount of Escrow Shares (as defined

 



--------------------------------------------------------------------------------



 



in clause (ii) below)), in either case, that such Merger Shareholder otherwise
has the right to receive pursuant to the provisions of Section 1.5, and (with
respect to Merger Shareholders receiving Parent Common Stock) cash in lieu of
any fractional share of Parent Common Stock, and (ii) to the escrow agent under
the Escrow Agreement to be held and released in accordance with the Escrow
Agreement, on behalf and in the name of such Merger Shareholder, a cash payment
in the amount derived by multiplying ten percent (10%) by the aggregate total
cash payment that such Merger Shareholder otherwise has the right to receive
pursuant to the provisions of Section 1.5 (“Escrow Cash”), and a certificate
representing the number of shares of Parent Common Stock (the “Escrow Shares”)
derived by multiplying ten percent (10%) by the number of shares of Parent
Common Stock that such Merger Shareholder otherwise has the right to receive
pursuant to the provisions of Section 1.5, and rounding down to the nearest
whole share of Parent Common Stock. Parent shall also cause to be delivered to
the escrow agent under the Escrow Agreement to be held and released in
accordance with the Escrow Agreement, on behalf and in the name of each
individual who received an Option Payment (an “Equity Award Holder”), a cash
payment in the amount derived by multiplying ten percent (10%) by the Option
Payment that such Equity Award Holder otherwise has the right to receive
pursuant to the provisions of Section 1.6 and such amounts shall also be
referred to as Escrow Cash.
          (c) Until surrendered as contemplated by this Section 1.8, each
Company Stock Certificate shall be deemed, from and after the Effective Time, to
represent only the right to receive upon such surrender cash and/or a
certificate representing shares of Parent Common Stock (and cash in lieu of any
fractional share of Parent Common Stock) as contemplated by this Section 1 (less
any Escrow Cash and Escrow Shares deposited with the escrow agent pursuant to
this Section 1.8). If any Company Stock Certificate shall have been lost, stolen
or destroyed, Parent may, in its discretion and as a condition precedent to the
issuance of any certificate representing Parent Common Stock, require the owner
of such lost, stolen or destroyed Company Stock Certificate to provide an
appropriate affidavit and indemnity agreement against any claim that may be made
against Parent, the Surviving Corporation or Merger LLC with respect to such
Company Stock Certificate.
          (d) No dividends or other distributions declared or made with respect
to Parent Common Stock with a record date after the Effective Time shall be paid
to the holder of any unsurrendered Company Stock Certificate with respect to the
shares of Parent Common Stock represented thereby, and no cash payment in lieu
of any fractional share shall be paid to any such holder, until such holder
surrenders such Company Stock Certificate in accordance with this Section 1.8
(at which time such holder shall be entitled to receive all such dividends and
distributions and such cash payment).
          (e) No fractional shares of Parent Common Stock shall be issued in
connection with the Merger, and no certificates for any such fractional shares
shall be issued. In lieu of such fractional shares, any holder of equity
securities of the Company who would otherwise be entitled to receive a fraction
of a share of Parent Common Stock (after aggregating all fractional shares of
Parent Common Stock issuable to such holder) shall, upon surrender of such
holder’s Company Stock Certificate(s), if applicable, be paid in cash the dollar
amount (rounded to the nearest whole cent), without interest, determined by
multiplying such fraction by the Parent Average Stock Price.
          (f) The shares of Parent Common Stock to be issued in the Merger shall
be characterized as “restricted securities” for purposes of Rule 144 under the
Securities Act, and each certificate representing any such shares shall, until
such time that the shares are not so

 



--------------------------------------------------------------------------------



 



restricted under the Securities Act, bear a legend identical or similar in
effect to the following legend (together with any other legend or legends
required by applicable state securities laws or otherwise, if any):
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS REGISTERED UNDER
THE ACT OR UNLESS AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT IS
AVAILABLE.”
          (g) Parent, the Surviving Corporation and Merger LLC shall be entitled
to deduct and withhold from any consideration payable or otherwise deliverable
to any holder or former holder of capital stock or securities of the Company
pursuant to this Agreement such amounts as Parent, the Surviving Corporation or
Merger LLC may be required to deduct or withhold therefrom under the Code or
under any provision of state, local or foreign tax law. To the extent such
amounts are so deducted or withheld and paid to the appropriate Governmental
Body, such amounts shall be treated for all purposes under this Agreement as
having been paid to the Person to whom such amounts would otherwise have been
paid.
          (h) None of Parent, Merger LLC or the Surviving Corporation shall be
liable to any holder or former holder of capital stock of the Company for any
shares of Parent Common Stock (or dividends or distributions with respect
thereto), or for any cash amounts, delivered to any public official pursuant to
any applicable abandoned property, escheat or similar law.
          (i) The Escrow Cash and Escrow Shares shall be maintained in an escrow
fund (the “Escrow Fund”) for purposes of satisfying claims brought pursuant to
Section 9 and for the period of time set forth in the Escrow Agreement. At the
Closing, the Shareholders’ Agent Allowance shall be deposited in the Escrow Fund
in accordance with the Escrow Agreement.
     1.9 Dissenting Shares.
          (a) Notwithstanding anything to the contrary contained in this
Agreement, any shares of capital stock of the Company that, as of the Effective
Time, are or may become “dissenting shares” within the meaning of Section
1300(b) of the California General Corporation Law shall not be converted into or
represent the right to receive Parent Common Stock and cash in accordance with
Section 1.5 (or cash in lieu of fractional shares in accordance with
Section 1.8(c)), and the holder or holders of such shares shall be entitled only
to such rights as may be granted to such holder or holders in Chapter 13 of the
California General Corporation Law; provided, however, that if the status of any
such shares as “dissenting shares” shall not be perfected, or if any such shares
shall lose their status as “dissenting shares,” then, as of the later of the
Effective Time or the time of the failure to perfect such status or the loss of
such status, such shares shall automatically be converted into and shall
represent only the right to receive (upon the surrender of the certificate or
certificates representing such shares) Parent Common Stock and/or cash in
accordance with Section 1.5 (and cash in lieu of fractional shares in accordance
with Section 1.8(c)).
          (b) The Company shall give Parent (i) prompt notice of any written
demand received by the Company prior to the Effective Time to require the
Company to purchase shares of capital stock of the Company pursuant to
Chapter 13 of the California General Corporation

 



--------------------------------------------------------------------------------



 



Law and of any other demand, notice or instrument delivered to the Company prior
to the Effective Time pursuant to the California General Corporation Law, and
(ii) the opportunity to participate in all negotiations and proceedings with
respect to any such demand, notice or instrument. The Company shall not make any
payment or settlement offer prior to the Effective Time with respect to any such
demand unless Parent shall have consented in writing to such payment or
settlement offer.
     1.10 Tax Consequences. For federal income tax purposes, the Merger is
intended to constitute a reorganization within the meaning of Section 368 of the
Code. The parties to this Agreement hereby adopt this Agreement as a “plan of
reorganization” within the meaning of Sections 1.368-2(g) and 1.368-3(a) of the
United States Treasury Regulations. No party makes any representation as to
whether the Merger will so qualify.
     1.11 Further Action. If, at any time after the Effective Time, any further
action is determined by Parent to be necessary or desirable to carry out the
purposes of this Agreement or to vest the Surviving Corporation, Merger LLC or
Parent with full right, title and possession of and to all rights and property
of Merger Sub and the Company, the officers, directors and managing members of
the Surviving Corporation, Merger LLC and Parent shall be fully authorized (in
the name of Merger Sub, in the name of the Company and otherwise) to take such
action.
SECTION 2. Representations and Warranties of the Company
          The Company represents and warrants to Parent, Merger Sub and Merger
LLC as follows (subject in the case of each section of this Section 2 below to
(i) exceptions set forth in the part of the Disclosure Schedule that corresponds
to such Section, and (ii) other exceptions set forth in the Disclosure Schedule
whose applicability to such section is reasonably apparent from the context in
which such exceptions appear or from such disclosure itself):
     2.1 Due Organization; Etc.
          (a) Each of the Company and the U.S. Subsidiary is a corporation duly
organized, validly existing and in good standing under the laws of the State of
California. The Chinese Subsidiary is a corporation duly established, validly
existing and in good standing (or its equivalent) under the laws of the People’s
Republic of China. Each of the Acquired Companies has all necessary power and
authority: (i) to conduct its business in the manner in which its business is
currently being conducted; (ii) to own and use its assets in the manner in which
its assets are currently owned and used; and (iii) to perform its obligations in
all material respects under all Company Contracts.
          (b) Except as set forth in Part 2.1(b) of the Disclosure Schedule,
none of the Acquired Companies is or has ever been required to be qualified,
authorized, registered or licensed to do business as a foreign corporation in
any jurisdiction, except where the failure to be so qualified, authorized,
registered or licensed to do business as a foreign corporation would not have a
Material Adverse Effect.
          (c) None of the Acquired Companies is conducting or has ever conducted
any business under or otherwise used, for any purpose or in any jurisdiction,
any fictitious name, assumed name, trade name or other name other than the name
under which such Acquired Company is currently incorporated.

 



--------------------------------------------------------------------------------



 



          (d) Part 2.1(d) of the Disclosure Schedule accurately sets forth
(i) the names of the members of the board of directors of each of the Acquired
Companies, (ii) the names of the members of each committee of the board of
directors of each of the Acquired Companies, and (iii) the names and titles of
the officers of each of the Acquired Companies.
          (e) Except for the ownership of the U.S. Subsidiary and the Chinese
Subsidiary by the Company, no Acquired Company owns any controlling interest in
any Entity, and no Acquired Company has ever owned, beneficially or otherwise,
any shares or other securities of, or any direct or indirect equity interest in,
any Entity. No Acquired Company has agreed or is obligated to make any future
investment in or capital contribution to any Entity. The Company has not
guaranteed and is not responsible or liable for any obligation of any Entity in
which it owns or has owned any equity interest.
     2.2 Articles of Incorporation and Bylaws; Records. The Company has
delivered or Made Available to Parent or its counsel accurate and complete
copies as of the date of this Agreement of: (a) the articles of incorporation
and bylaws (or similar organizational documents) of each Acquired Company,
including all amendments thereto; (b) the stock records of each Acquired
Company; (c) the minutes and other records of the meetings and other proceedings
(including any actions taken by written consent or otherwise without a meeting)
of the shareholders of each Acquired Company, the board of directors of each
Acquired Company and all committees of the board of directors of each Acquired
Company; and (d) the certificate of approval, business license, capital
verification report(s) and all other certificates and approvals and (if any) all
special licenses and permits required to be issued or obtained under the
applicable Legal Requirement in relation to the establishment, existence and
business operation of the Chinese Subsidiary. Except as set forth in Part 2.2 of
the Disclosure Schedule, there have been no formal meetings or other proceedings
of the shareholders of any Acquired Company, the board of directors of any
Acquired Company or any committee of the board of directors of any Acquired
Company that are not fully reflected in all material respects in such minutes or
other records. There has not been any violation of any of the provisions of the
articles of incorporation or bylaws (or similar organizational documents) of any
Acquired Company, and no Acquired Company has taken any action that is
inconsistent in any material respect with any resolution adopted by such
Acquired Company’s shareholders, such Acquired Company’s board of directors or
any committee of such Acquired Company’s board of directors. Except as set forth
in Part 2.2 of the Disclosure Schedule, the books of account, stock records,
minute books and other records of each Acquired Company is accurate, up-to-date
and complete in all material respects, and have been maintained in accordance
with prudent business practices and applicable Legal Requirements.
     2.3 Capitalization, Etc.
          (a) The authorized capital stock of the Company consists of:
(i) 59,884,621 shares of Company Common Stock (with $0.0001 par value), of which
20,252,624 shares have been issued and are outstanding as of the Signing Date;
(ii) 8,563,650 shares of Company Preferred Stock (with $0.0001 par value) which
have been designated “Series A Preferred Stock,” of which 8,025,021 shares have
been issued and are outstanding as of the Signing Date; and (iii) 19,184,621
shares of Company Preferred Stock (with $0.0001 par value) which have been
designated “Series B Preferred Stock,” of which 18,525,913 shares have been
issued and are outstanding as of the Signing Date. Each outstanding share of
Company Preferred Stock is convertible into one share of Company Common Stock.
All of the outstanding shares of Company Common Stock and Company Preferred
Stock have been duly authorized and validly

 



--------------------------------------------------------------------------------



 



issued, and are fully paid and non-assessable. Part 2.3(a) of the Disclosure
Schedule provides an accurate and complete description of the terms of each
repurchase option which is held by the Company and to which any of such shares
is subject.
          (b) The Company has reserved 12,707,017 shares of Company Common Stock
for issuance under the Company Stock Plan, of which options to purchase
7,268,671 shares are outstanding as of the Signing Date and of which 949,887
shares are shares of Company Restricted Stock as of the date of this Agreement.
Part 2.3(b)(i) of the Disclosure Schedule accurately sets forth, with respect to
each Company Option and each share of Company Restricted Stock issued under the
Company Stock Plan (each, an “Equity Award”) that is outstanding as of the date
of this Agreement: (1) the name of the holder of such Equity Award; (2) the
total number of shares of Company Common Stock that are subject to such Equity
Award; (3) the date on which such Equity Award was granted and the term of such
Equity Award; (4) the vesting commencement date and schedule for such Equity
Award and the extent to which the vesting schedule will be accelerated directly
or indirectly as a result of the Merger; (5) the exercise price (or purchase
price) per share of Company Common Stock purchasable under such Equity Award;
and (6) whether such Equity Award has been designated (or represents shares
purchased under) an “incentive stock option” as defined in Section 422 of the
Code. No Equity Award is held by a person residing or domiciled outside of the
United States. All outstanding Equity Awards were granted pursuant to the terms
of the Company Stock Plan. Except as set forth in Part 2.3(b)(ii) of the
Disclosure Schedule, there is no: (A) outstanding subscription, option, call,
warrant or right (whether or not currently exercisable) to acquire any shares of
the capital stock or other securities of the Acquired Companies; (B) outstanding
security, instrument or obligation that is or may become convertible into or
exchangeable for any shares of the capital stock or other securities or
registered capital of the Acquired Companies; (C) Contract under which any
Acquired Company is or may become obligated to sell or otherwise issue any
shares of its capital stock or any other securities or to increase its
registered capital for contribution by any Person; or (D) to the Knowledge of
the Company, condition or circumstance that may give rise to or provide a basis
for the assertion of a claim by any Person to the effect that such Person is
entitled to acquire or receive any shares of capital stock or other securities
or registered capital of any of the Acquired Companies.
          (c) All outstanding shares of Company Common Stock and Company
Preferred Stock and all outstanding Equity Awards have been issued and granted
in compliance with (i) all applicable securities laws and other applicable Legal
Requirements, and (ii) all requirements set forth in applicable Contracts.
Except as set forth on Part 2.3(c) of the Disclosure Schedule, there are no
preemptive rights applicable to any shares of capital stock of any Acquired
Company, nor other rights to subscribe for or purchase securities of any
Acquired Company.
          (d) The authorized capital stock of the U.S. Subsidiary consists of
100,000,000 shares of common stock (with no par value), of which 3,641,108
shares have been issued and are outstanding as of the date of this Agreement and
as of the Closing and all of which are owned by the Company. The total
investment amount of the Chinese Subsidiary is $100,000. The registered capital
of the Chinese Subsidiary is $100,000, all of which has been paid up in cash as
of the date of this Agreement and as of the Closing and all of which is owned by
the Company. Except as set forth in Part 2.3(d) of the Disclosure Schedule, no
Acquired Company has repurchased, redeemed or otherwise reacquired any shares of
capital stock or other securities. All securities or registered capital so
reacquired by the Acquired Company were

 



--------------------------------------------------------------------------------



 



reacquired in compliance with (i) all applicable Legal Requirements, and
(ii) all requirements set forth in applicable Contracts.
     2.4 Financial Statements.
          (a) The Company has delivered or Made Available to Parent or its
counsel the following financial statements and notes, if applicable
(collectively, the “Company Financial Statements”):
               (i) The audited consolidated balance sheets of the Company as of
December 31, 2005, December 31, 2006 and December 31, 2007, and the related
audited consolidated statement of operations, statement of shareholders’ equity
and statement of cash flows of the Company for each of the years then ended,
together with the notes thereto and the unqualified report and opinion of
Armanino McKenna LLP relating thereto;
               (ii) The unaudited consolidated balance sheet of the Company as
of September 30, 2008 (the “Unaudited Interim Balance Sheet”), and the related
unaudited consolidated statement of operations, statement of shareholders’
equity and statement of cash flows of the Company for the nine months then
ended;
               (iii) The unaudited consolidated balance sheet of the Company as
of September 30, 2007, and the related unaudited consolidated statement of
operations, statement of shareholders’ equity and statement of cash flows of the
Company for the nine months then ended; and
               (iv) The audited balance sheets of the Chinese Subsidiary as of
December 31, 2005, December 31, 2006 and December 31, 2007, and the related
audited consolidated statement of operations, statement of shareholders’ equity
and statement of cash flows of the Chinese Subsidiary for each of the years then
ended, together with the notes thereto and the unqualified report and opinion of
Beijing Yongqin Certified Public Accountants relating thereto (collectively, the
“Chinese Subsidiary Financial Statements”).
          (b) The Company Financial Statements are accurate and complete in all
material respects and present fairly the consolidated financial position of the
Company as of the respective dates thereof and the consolidated results of
operations and cash flows of the Company for the periods covered thereby. The
Company Financial Statements (other than the Chinese Subsidiary Financial
Statements) have been prepared in accordance with United States generally
accepted accounting principles applied on a consistent basis throughout the
periods covered (except that the financial statements referred to in
Section 2.4(a)(ii) and (iii) do not contain footnotes and are subject to normal
and recurring year-end audit adjustments, which will not, individually or in the
aggregate, be material in magnitude). The Chinese Subsidiary Financial
Statements have been prepared in accordance with the generally accepted
accounting principles of the People’s Republic of China applied on a consistent
basis throughout the periods covered.
     2.5 Absence of Changes. Except as set forth in Part 2.5 of the Disclosure
Schedule, between September 30, 2008 and the Signing Date:
          (a) as of the date of this Agreement, there had not been any Material
Adverse Effect, and, to the Knowledge of the Company, no event has occurred that
will, or could

 



--------------------------------------------------------------------------------



 



reasonably be expected to, have a Material Adverse Effect on the Acquired
Companies;
          (b) there has not been any material loss, damage or destruction to, or
any material interruption in the use of, any of the material assets (whether or
not covered by insurance) of any of the Acquired Companies;
          (c) no Acquired Company has (i) declared, accrued, set aside or paid
any dividend or made any other distribution in respect of any shares of capital
stock, or (ii) repurchased, redeemed, reduced or otherwise reacquired any shares
of any Acquired Company’s capital stock or other securities or its registered
capital (other than the repurchase of unvested shares of capital stock upon the
termination of service of a service provider solely in accordance with the terms
of the applicable stock purchase agreement);
          (d) no Acquired Company has sold, issued or authorized the increase of
registered capital or the issuance of (i) any capital stock or other security or
registered capital, except pursuant to the exercise of options or other rights
issued under the Company Stock Plan or outstanding Company Warrants or
convertible promissory notes, (ii) any option or right to acquire any capital
stock or any other security, other than options or other rights issued under the
Company Stock Plan in the ordinary course of business or (iii) any instrument
convertible into or exchangeable for any capital stock or other security or
registered capital;
          (e) no Acquired Company has amended or waived any of its rights under,
or permitted the acceleration of vesting or exercisability under, (i) any
provision of the Company Stock Plan, (ii) any provision of any agreement
evidencing any outstanding Company Option, or (iii) any restricted stock
purchase agreement except as provided in this Agreement;
          (f) no Acquired Company has amended its certificate of incorporation
or bylaws (or similar organizational documents), nor has effected or been a
party to any Acquisition Transaction, recapitalization, reclassification of
shares, stock split, reverse stock split or similar transaction; the Chinese
Subsidiary has not changed, or made any application for changing, its business
scope, total investment, registered capital or term of operation;
          (g) no Acquired Company has formed any subsidiary or branch or other
type of office or acquired any equity interest or other interest in any other
Entity;
          (h) no Acquired Company has made any capital expenditure which, when
added to all other capital expenditures made on behalf of the Acquired Companies
since September 30, 2008, exceeds $50,000;
          (i) no Acquired Company has (i) entered into or permitted any of the
assets owned or used by it to become bound by any Contract that is or would
constitute a Material Contract (as defined in Section 2.10(a)), or (ii) amended
or prematurely terminated, or waived any material right or remedy under, any
such Material Contract;
          (j) no Acquired Company has (i) acquired, leased or licensed any right
or other asset from any other Person, (ii) sold or otherwise disposed of, or
leased or licensed, any right or other asset to any other Person, or
(iii) waived or relinquished any right, except for rights or other assets
acquired, leased, licensed or disposed of in the ordinary course of business and
consistent with past practices;

 



--------------------------------------------------------------------------------



 



          (k) no Acquired Company has written off as uncollectible, or
established any extraordinary reserve with respect to, any material account
receivable or other indebtedness;
          (l) no Acquired Company has made any pledge of any of its assets or
otherwise permitted any of its assets to become subject to any Encumbrance,
except for pledges or licenses of assets made in the ordinary course of business
and consistent with past practices;
          (m) no Acquired Company has (i) lent money to any Person (other than
pursuant to routine travel and business advances made to employees in the
ordinary course of business), or (ii) incurred or guaranteed any indebtedness
for borrowed money;
          (n) no Acquired Company has (i) established or adopted any Company
Employee Plan, or (ii) except as required by any Employee Agreement, paid any
bonus or made any profit-sharing or similar payment to, or increased the amount
of or otherwise amended or modified the terms of any agreement or contract
governing the wages, salary, incentive compensation, equity compensation,
bonuses, commissions, deferred compensation, severance pay or benefits, welfare
benefits, fringe benefits or other compensation or remuneration payable to, any
of its directors, officers, employees or consultants;
          (o) no Acquired Company has changed any of its methods of accounting
or accounting practices in any respect, except as required by generally accepted
accounting principles or Legal Requirements;
          (p) no Acquired Company has filed any material Tax election with the
Internal Revenue Service or any other tax body;
          (q) no Acquired Company has commenced or settled any Legal Proceeding;
          (r) no Acquired Company has entered into any material transaction or
taken any other material action outside the ordinary course of business or
inconsistent with its past practices; and
          (s) no Acquired Company has agreed or committed to take any of the
actions referred to in clauses “(c)” through “(r)” above.
     2.6 Title to Tangible Assets.
          (a) The Acquired Companies own, and have good, valid and marketable
title to: (i) all tangible assets reflected on the Unaudited Interim Balance
Sheet, (ii) all tangible assets acquired by them since September 30, 2008; and
(iii) all other tangible assets reflected in the books and records of the
Acquired Companies as being owned by the Acquired Companies except for such
imperfections of title which are not material in character, amount or extent,
and which do not materially detract from the value, or materially interfere with
the present use, of the assets subject thereto or affected thereby. Except as
set forth in Part 2.6(a) of the Disclosure Schedule, all of said tangible assets
are owned by the Acquired Companies free and clear of any liens or other
Encumbrances, except for (x) any lien for current taxes not yet due and payable,
and (y) minor liens that have arisen in the ordinary course of business and that
do not (in any case or in the aggregate) materially detract from the value of
the assets subject thereto or materially impair the operations of the Acquired
Companies.
          (b) Part 2.6(b) of the Disclosure Schedule identifies all tangible
assets that are

 



--------------------------------------------------------------------------------



 



material to the business of the Acquired Companies and that are being leased or
licensed to the Acquired Companies.
     2.7 Receivables. Except as set forth in Part 2.7 of the Disclosure
Schedule, all existing accounts receivable of the Acquired Companies (including
those accounts receivable reflected on the Unaudited Interim Balance Sheet that
have not yet been collected and those accounts receivable that have arisen since
September 30, 2008 and have not yet been collected) (i) represent valid
obligations of customers of such Acquired Company arising from bona fide
transactions entered into in the ordinary course of business, and (ii) to the
Knowledge of the Company, will be collected in full when due (net of an
allowance for doubtful accounts as set forth in the Unaudited Interim Balance
Sheet).
     2.8 Equipment; Leasehold.
          (a) All material items of equipment and other tangible assets owned by
or leased to the Acquired Companies are adequate for the uses to which they are
being put, are in good operating condition and repair (ordinary wear and tear
excepted) and are adequate for the conduct of the business of the Acquired
Companies in the manner in which such business is currently being conducted.
          (b) No Acquired Company owns any real property or interests in real
property other than leasehold interests in the real property lease identified in
Part 2.8 of the Disclosure Schedule. Part 2.8 of the Disclosure Schedule sets
forth a complete list of all real property and interest in real property leased
by the Acquired Companies (“Leased Real Property”). The Acquired Companies have
good and valid title to the leasehold interests in all Leased Real Property, in
each case free and clear of all Encumbrances, except (i) such as are set forth
in Part 2.8 of the Disclosure Schedule, (ii) leases, subleases and similar
agreements set forth in Part 2.8 of the Disclosure Schedule, (iii) easements,
covenants, rights-of-way and other similar restrictions of record that do not
(in any case or in the aggregate) materially detract from the value of the
assets subject thereto or materially impair the operations of the Acquired
Companies, (iv) minor liens that have arisen in the ordinary course of business
and that do not (in any case or in the aggregate) materially detract from the
value of the assets subject thereto or materially impair the operations of the
Acquired Companies and (vi) any Encumbrance on the landlord’s interest in any
Leased Real Property, including any deeds of trust, mortgages or other monetary
liens.
     (c) All leases, subleases and similar agreements in respect of the Leased
Real Property have been duly registered with the relevant Governmental Body, if
so required by applicable Legal Requirements.
     2.9 Intellectual Property.
          (a) Part 2.9(a) of the Disclosure Schedule identifies each Acquired
Company Product currently being designed, developed, manufactured, marketed,
distributed, provided, licensed, or sold by the Acquired Companies that has been
developed to the point of being the subject of a product requirements document
or for which an Acquired Company has a manufacturing commitment.
          (b) Part 2.9(b) of the Disclosure Schedule identifies: (i) each item
of Registered IP in which the Acquired Companies have or purport to have an
ownership interest of

 



--------------------------------------------------------------------------------



 



any nature (whether exclusively, jointly with another Person, or otherwise) (the
“Acquired Company Registered IP”); (ii) the jurisdiction in which such item of
Acquired Company Registered IP has been registered or filed and the applicable
registration or serial number; and (iii) the owner(s) or registered applicant(s)
of such item of Registered IP (including any joint applicant(s) or owner(s). The
Company has provided or Made Available to Parent or its counsel complete and
accurate copies of all applications, material correspondence with any
Governmental Body, and other material documents related to each such item of
Acquired Company Registered IP. All filings, payments, documents, instruments,
and other actions necessary to establish, perfect, and maintain the rights of
the Acquired Companies in each such item of Acquired Company Registered IP and
those necessary to maintain such Acquired Company Registered IP have been made,
executed, delivered, filed, and taken in a timely manner by the applicable
deadline with the appropriate Governmental Body, except to the extent that
failure to do so would not result in a Material Adverse Effect or result in a
loss or impairment of the applicable Acquired Company Registered IP. Part 2.9(b)
of the Disclosure Schedule also identifies each action, filing, and payment that
must be taken or made with any Governmental Body on or before the date that is
120 days after the date of this Agreement in order to maintain such items of
Acquired Company Registered IP in full force and effect.
          (c) No application for a patent or a copyright, mask work, or
trademark registration or any other type of Registered IP filed by or on behalf
of the Acquired Companies has been abandoned or allowed to lapse. No
interference, opposition, cancellation, invalidation, reissue, reexamination, or
other Legal Proceeding is pending, or to the Knowledge of the Acquired
Companies, is threatened, in which the scope, validity, or enforceability of any
Acquired Company Registered IP is being contested or challenged. To the
Knowledge of the Acquired Companies, there is no reasonable basis for a claim
that any Acquired Company Registered IP is subject to any dispute of its
ownership.
          (d) Part 2.9(d) of the Disclosure Schedule identifies: (i) each
Contract pursuant to which any Intellectual Property Right or Intellectual
Property is licensed to the Acquired Companies or pursuant to which the Acquired
Companies have otherwise received any rights to use Intellectual Property or
Intellectual Property Rights or to use or distribute any products, designs, or
other Intellectual Property or Intellectual Property Rights of any third party
(other than (A) agreements between the Acquired Company and its employees,
(B) non-exclusive licenses of third-party Intellectual Property Rights or
Intellectual Property available on standard terms for Intellectual Property or
Intellectual Property Rights that are not incorporated into, or used in the
development, manufacturing, testing, distribution, maintenance, or support of,
any Acquired Company Product, (C) non-exclusive licenses of third-party
Intellectual Property Rights or Intellectual Property available on standard
terms to the extent such third-party Intellectual Property or Intellectual
Property Rights are used solely to support the back office operations of the
Acquired Companies and (D) non-disclosure agreements providing no more than
limited use rights in third party trade secrets to the Acquired Company), and
(ii) whether the licenses or rights granted to the Acquired Company in each such
Contract are exclusive, sole, or non-exclusive.
          (e) Part 2.9(e) of the Disclosure Schedule identifies each Contract
pursuant to which any of the Acquired Companies has granted or provided any
Person any license under, or any right (whether currently exercisable or
contingent upon the occurrence of future events) or interest in, any Acquired
Company IP and each Contract pursuant to which any of the Acquired Companies has
granted or provided any Person any right to market, promote, distribute, sell,
or

 



--------------------------------------------------------------------------------



 



offer for sale any Acquired Company Products or refer customers or potential
customers to any Acquired Company), except in each case for non-disclosure
agreements providing no more than limited use rights in the Acquired Company’s
trade secrets to a third party.
          (f) The Company has provided or Made Available to Parent or its
counsel a complete and accurate copy of each standard form of Acquired Company
IP Contract currently used by the Acquired Companies, including each standard
form of (i) employee agreement containing any assignment or license of
Intellectual Property Rights; (ii) consulting or independent contractor
agreement containing any intellectual property assignment or license of
Intellectual Property Rights; (iii) sales representative, distribution, or
reseller agreement; and (iv) confidentiality or nondisclosure agreement.
          (g) The Acquired Company IP constitutes all the Intellectual Property
Rights necessary to enable the Acquired Companies to conduct their business in
the manner in which such business is currently conducted. The Acquired Companies
have, and immediately after the Closing Parent will have, good, valid, and
marketable title to all of its Acquired Company IP (other than the Acquired
Company IP licensed to the Acquired Companies as identified in Part 2.9(d) of
the Disclosure Schedule and other than any Acquired Company IP Licensed to the
Acquired Companies identified in Section 2.9(d) of this Agreement as not
required to be listed in Part 2.9(d) of the Disclosure Schedule), free and clear
of all liens and other Encumbrances, other than Permitted Encumbrances.
          (h) The Acquired Companies have taken reasonable measures and
precautions sufficient to protect and maintain the confidentiality and secrecy
of their material trade secrets and the confidential Acquired Company IP
(including any source code for software not generally made available to third
parties therein) (“Confidential Source Code”). Except as set forth in Part
2.9(h) of the Disclosure Schedule, the Acquired Companies have not (other than
pursuant to confidentiality agreements prohibiting the further disclosure of
Confidential Source Code) disclosed or delivered to any Person, or permitted the
disclosure or delivery to any Person of, any Confidential Source Code, or any
portion of any Confidential Source Code, of any Acquired Company IP. No funding,
facilities, or personnel of any Governmental Body or any public or private
university, college, or other educational or research institution were used to
develop or create, in whole or in part, any Acquired Company IP, provided that
with respect to any Acquired Company IP licensed to the Acquired Companies, this
representation in this sentence is given to the Knowledge of the Company.
          (i) The Acquired Companies have not assigned or otherwise transferred
ownership of, or agreed to assign or otherwise transfer ownership of, any
Intellectual Property Right to any other Person.
          (j) No Acquired Company is a member or contributor to any industry
standards body or similar organization that requires or obligates any of the
Acquired Companies to grant or offer to any other Person any license or right to
any Acquired Company IP.
          (k) The Acquired Companies have not engaged in patent or copyright
misuse or any fraud or inequitable conduct in connection with any Acquired
Company IP that is Registered IP and (A) no trademark or trade name or
enterprise name owned, used, or applied for by the Acquired Companies infringes
any registered trademark or trade name owned, used, or applied for by any other
Person and (B) no event or circumstance (including a failure to exercise
adequate quality controls and an assignment in gross without the accompanying
goodwill) has

 



--------------------------------------------------------------------------------



 



occurred or exists that has resulted in, or could reasonably be expected to
result in, the abandonment of any trademark (whether registered or unregistered)
currently owned, used, or applied for by the Acquired Companies. To the
Knowledge of the Acquired Companies, and without limiting the foregoing, all
Acquired Company IP (except with respect to any Acquired Company IP licensed to
the Acquired Companies) is valid, subsisting, and enforceable.
          (l) The Acquired Companies are not materially infringing (directly,
contributorily, by inducement, or otherwise), violating, misappropriating or
making any unlawful use of (directly, contributorily, by inducement, or
otherwise), and the Acquired Companies have not during the three-year period
ending on the Closing and no Acquired Company Product, and no method or process
used in the manufacturing of any Acquired Company Product, has during the
three-year period ending on the Closing or is materially infringing,
misappropriating, violating or making any unlawful use of any Intellectual
Property Right owned by any other Person. The Acquired Companies have not
received any notice or other communication (in writing or otherwise) of any of
the foregoing or any written notice of any other actual, potential, or alleged
infringement, misappropriation, violation or unlawful use by the Acquired
Companies or the Acquired Company Products of any Intellectual Property Right
owned by any other Person. To the Knowledge of the Acquired Companies, no other
Person is infringing, misappropriating, violating or making any unlawful use of
any material Acquired Company IP.
          (m) Except as set forth in Part 2.9(m) of the Disclosure Schedule or
except in the ordinary course of business and to an extent that did not, and to
the Knowledge of the Company will not and is not likely to result in a Material
Adverse Effect, result in a material breach of any obligations of the Acquired
Companies, or result in a material failure of any major feature or functionality
offered to, or required by, any customer of the Acquired Companies, the Acquired
Company Products conform in all material respects with written specifications,
documentation, performance standards or representations provided by or on behalf
of the Acquired Companies.
          (n) The Acquired Companies have received no written notice addressed
to or specifically directed to the Acquired Companies of any pending or
threatened claim or Legal Proceeding involving any Intellectual Property or
Intellectual Property Right licensed to any of the Acquired Companies, except
for any such claim or Legal Proceeding that, if adversely determined, would not
result in a Material Adverse Effect, including with respect to (i) the use or
exploitation of such Intellectual Property or Intellectual Property Right by the
Acquired Companies, or (ii) the design, development, manufacturing, marketing,
distribution, provision, licensing or sale of any Acquired Company Product.
          (o) Except as set forth in Part 2.9(o) of the Disclosure Schedule,
(i) all current and former employees of the Acquired Companies who have been
involved in the creation or development of Intellectual Property pertaining to
the Acquired Company Products or Acquired Company IP have executed and delivered
to the Acquired Companies a valid, enforceable agreement containing an
assignment to the Acquired Companies of Intellectual Property Rights pertaining
to Acquired Company Products or Acquired Company IP and confidentiality
provisions protecting the Acquired Company IP (containing no exceptions to or
exclusions from the scope of its coverage with respect to assignments of
material Intellectual Property Rights or confidentiality obligations) (copies of
all of which have been delivered or Made Available to Parent or its counsel),
and (ii) all current and former consultants and independent contractors to the
Acquired Companies have each executed and delivered to the Acquired Companies an
agreement (copies of all of which have been delivered or Made Available to
Parent or its

 



--------------------------------------------------------------------------------



 



counsel), whereby such consultants and independent contractors have agreed to
assign to the Acquired Companies all Intellectual Property Rights developed or
created by the consultant or independent contractor or jointly developed or
created by the consultant or independent contractor and the Acquired Companies,
pertaining to Acquired Company Products or Acquired Company IP and agreed to
confidentiality provisions protecting the Acquired Company IP. The Company has
provided or Made Available to Parent or its counsel complete and accurate copies
of each such agreement. To the Knowledge of the Company, no employee of the
Acquired Companies is (A) bound by or otherwise subject to any Contract
restricting him or her from performing his or her duties for the applicable
Acquired Company or (B) in breach of any Contract with any former employer or
other Person concerning Intellectual Property Rights or confidentiality due to
his or her activities as an employee of the Acquired Companies.
          (p) No internally developed product, system, program or software
module designed or developed for or sold, licensed or otherwise made available
by the Acquired Companies to any Person, contains any “back door,” “time bomb,”
“Trojan horse,” “worm,” “drop dead device,” “virus” or other software routines
or hardware components or any other code intentionally designed or intended to
have any of the following functions: (a) disrupting, disabling, harming, or
otherwise impeding in any manner the operation of, or providing unauthorized
access to, a computer system or network or other device on which such code is
stored or installed; or (b) maliciously damaging or destroying any data or file
without the user’s consent.
          (q) Part 2.9(q) of the Disclosure Schedule identifies (i) each item of
Open Source Code that is contained in or distributed with the Acquired Company
Products or from which any part of any Acquired Company Product is derived,
(ii) the applicable Open Source Code license, and (iii) the Acquired Company
Product or Acquired Company Products to which each such item of Open Source Code
relates.
          (r) No Acquired Company Product contains, is derived from, or is
distributed with Open Source Code that is licensed under any terms that impose
or could impose a material limitation, restriction, or condition on the right or
ability of any Acquired Company to use or distribute any Acquired Company
Product, including without limitation any requirement or condition that any
Acquired Company Product or part thereof (i) be disclosed or distributed in
source code form, (ii) be licensed for the purpose of making modifications or
derivative works, or (iii) be redistributable at no charge.
          (s) The Company has delivered or Made Available to Parent or its
counsel each Acquired Company Privacy Policy. The Acquired Companies have
materially complied with the Acquired Company Privacy Policies and with all
applicable Legal Requirements pertaining to privacy or User Data. Neither the
execution, delivery, or performance of this Agreement (or any of the ancillary
agreements) nor the consummation of any of the transactions contemplated by this
Agreement (or any of the ancillary agreements), nor Parent’s possession or use
of such User Data in substantially the same manner in which such User Data has
been used by the Acquired Companies prior to the consummation of the
transactions contemplated by this Agreement, will result in any violation of any
Acquired Company Privacy Policy or any Legal Requirement pertaining to privacy
or User Data.
          (t) Neither the execution, delivery, or performance of this Agreement
(or any of the ancillary agreements) nor the consummation of any of the
transactions contemplated by this Agreement (or any of the ancillary agreements)
will (except as the result of any existing

 



--------------------------------------------------------------------------------



 



contractual obligations of Parent or Merger LLC), with or without notice or
lapse of time, result in, or give any other Person the right or option to cause
or declare, (a) a loss of, or Encumbrance on, any Acquired Company IP; (b) the
release, disclosure, or delivery of any Acquired Company IP by or to any escrow
agent or other Person; (c) a breach of or default by any Acquired Company under
any Acquired Company IP Contract; or (d) the grant, assignment, or transfer to
any other Person of any license or other right or interest under, to, or in any
of the Acquired Company IP.
     2.10 Contracts.
          (a) Part 2.10(a) of the Disclosure Schedule identifies:
               (i) each Company Contract relating to the employment of, or the
performance of services by, or payments with respect thereto to, any employee,
director, consultant or independent contractor of any Acquired Company excluding
(1) Company Contracts with consultants who have not developed intellectual
property with aggregate payments scheduled or actual thereunder by an Acquired
Company of less than $50,000 and (2) confidentiality agreements in the Company’s
standard form;
               (ii) each Company Contract with or affecting any current, former
or future employee, director, consultant or independent contractor of any
Acquired Company under which any of the payments or benefits will be increased,
or the vesting of or timing for delivery of such payments or benefits will be
accelerated, by the consummation of the transactions contemplated by this
Agreement (whether alone or in connection with subsequent or additional events)
or the value of any of the payments or benefits of which will be calculated on
the basis of any of the transactions contemplated by this Agreement;
               (iii) each Company Contract required to be listed in Part 2.9(d),
(e), (f), (p), and (q) of the Disclosure Schedule;
               (iv) each Company Contract imposing any restriction on the right
or ability of the Acquired Companies (A) to compete with any other Person,
(B) to acquire any product or other asset or any services from any other Person,
to sell any product or other asset to or perform any services for any other
Person or to transact business or deal in any other manner with any other
Person, or (C) develop or distribute any technology;
               (v) each Company Contract creating or involving any agency
relationship, distribution arrangement or franchise relationship;
               (vi) each Company Contract relating to the acquisition, issuance
or transfer of any securities, other than the standard form of agreement setting
forth the terms of options or stock purchase rights granted under the Company
Stock Plan;
               (vii) each Company Contract involving or incorporating any
guaranty, any pledge, any performance or completion bond, any indemnity or any
surety arrangement;
               (viii) each Company Contract creating or relating to any
partnership or joint venture or any sharing of revenues, profits, losses, costs
or liabilities;
               (ix) each Company Contract with any Related Party (as defined in
Section 2.18);

 



--------------------------------------------------------------------------------



 



               (x) each Company Contract with or to a labor union, works council
or guild, including a collective bargaining agreement or similar agreement;
               (xi) any other Company Contract that contemplates or involves
(A) the payment or delivery of cash or other consideration in an amount or
having a value in excess of $50,000 in the aggregate, or (B) the performance of
services having a value in excess of $50,000 in the aggregate; and
               (xii) any other Company Contract that is material to the business
of any Acquired Company.
(Contracts in the respective categories described in clauses “(i)” through
“(xii)” above are referred to in this Agreement as “Material Contracts.”)
          (b) The Company has delivered or Made Available to Parent or its
counsel accurate and complete copies of all written Material Contracts
identified in Part 2.10(a) of the Disclosure Schedule, including all amendments
thereto. Part 2.10(a) of the Disclosure Schedule provides an accurate
description of the material terms of each Material Contract that is not in
written form. Each Material Contract identified in Part 2.10(a) of the
Disclosure Schedule is valid and in full force and effect, and, to the Knowledge
of the Company, is enforceable by the Acquired Companies in accordance with its
terms, subject to (i) laws of general application relating to bankruptcy,
insolvency and the relief of debtors, and (ii) rules of law governing specific
performance, injunctive relief and other equitable remedies.
          (c) Except as set forth in Part 2.10(c) of the Disclosure Schedule:
               (i) No Acquired Company has materially violated or breached, or
committed any default under, any material term of any Material Contract, and, to
the Knowledge of the Company, no other Person has violated or breached, or
committed any default under, any material term of any Material Contract;
               (ii) to the Knowledge of the Company, no event has occurred, and
no circumstance or condition exists, that (with or without notice or lapse of
time) will, or could reasonably be expected to, (A) result in a violation or
breach of any of the provisions of any Material Contract, (B) give any Person
the right to declare a default or exercise any remedy under any Material
Contract, (C) give any Person the right to accelerate the maturity or
performance of any Material Contract, or (D) give any Person the right to
cancel, terminate or modify any Material Contract;
               (iii) no Acquired Company has ever received any written notice or
other communication regarding any actual or possible violation or breach of, or
default under, any Material Contract; and
               (iv) no Acquired Company has waived any of its material rights
under any Material Contract.
     2.11 Liabilities. No Acquired Company has any accrued, contingent or other
liabilities of any nature, either matured or unmatured (whether or not required
to be reflected in financial statements in accordance with generally accepted
accounting principles, and whether due or to become due), except for:
(a) liabilities identified as such in the “liabilities” column of

 



--------------------------------------------------------------------------------



 



the Unaudited Interim Balance Sheet; (b) liabilities that have been incurred by
such Acquired Company since September 30, 2008 in the ordinary course of
business and consistent with the past practices of such Acquired Company;
(c) liabilities under Company Contracts identified in Part 2.10(a) of the
Disclosure Schedule, to the extent the nature and magnitude of such liabilities
can be specifically ascertained by reference to the text of such Company
Contracts; (d) liabilities under contracts and commitments incurred on or before
September 30, 2008 in the ordinary course of business and not required under
generally accepted accounting principles to be reflected in the Unaudited
Interim Balance Sheet; and (e) the liabilities identified in Part 2.11 of the
Disclosure Schedule (including those incurred by the Company in connection with
the Merger).
     2.12 Compliance with Legal Requirements. The Acquired Companies are, and at
all times have been, in compliance with all applicable Legal Requirements,
except where the failure to comply with such Legal Requirements has not had and
will not have a Material Adverse Effect on the Acquired Companies. Except as set
forth in Part 2.12 of the Disclosure Schedule,, no Acquired Company has ever
received any written notice or other communication from any Governmental Body
regarding any actual or possible violation of, or failure to comply with, any
Legal Requirement. Without limiting the foregoing, none of the Acquired
Companies nor any of their respective Representatives has: (a) used any funds
for contributions, gifts, entertainment or other expenses relating to political
activity in respect of the business of the Acquired Companies in violation of
any applicable Legal Requirement of the United States or any other country
having jurisdiction; (b) directly or indirectly, paid any sum of money or item
of property, however characterized, to any governmental official or Person
acting on behalf of or under the auspices of a governmental official or
Governmental Authorization, in the United States or any other country, which is
in any manner illegal under any Legal Requirement of the United States or any
other country having jurisdiction; or (c) made any payment to any customer or
supplier of any Acquired Company or any Person affiliated with such customer or
supplier for an unlawful reciprocal practice, or made any other unlawful payment
or given any other unlawful consideration to any such customer or supplier or
any such Person, in violation of any applicable Legal Requirement of the United
States or any other country having jurisdiction.
     2.13 Governmental Authorizations. Part 2.13 of the Disclosure Schedule
identifies each material Governmental Authorization held by each Acquired
Company, and the Acquired Companies have delivered or Made Available to Parent
or its counsel accurate and complete copies of all material Governmental
Authorizations identified in Part 2.13 of the Disclosure Schedule. The
Governmental Authorizations identified in Part 2.13 of the Disclosure Schedule
are valid and in full force and effect, and collectively constitute all material
Governmental Authorizations necessary to enable the Acquired Companies to
conduct their business in the manner in which their business is currently being
conducted. The Acquired Companies have duly applied for renewal or extension of
all of the aforesaid Governmental Authorizations in accordance with applicable
Legal Requirements to the extent such Governmental Authorizations have or will
become due or expire prior to the Closing. The Acquired Companies are, and at
all times have been, in substantial compliance with the terms and requirements
of the respective Governmental Authorizations identified in Part 2.13 of the
Disclosure Schedule. No Acquired Company has ever received any notice or other
communication from any Governmental Body regarding (a) any actual or possible
violation of or failure to comply with any term or requirement of any
Governmental Authorization, or (b) any actual or possible revocation,
withdrawal, suspension, cancellation, termination or modification of any
Governmental Authorization.

 



--------------------------------------------------------------------------------



 



     2.14 Tax Matters.
          (a) All Tax Returns required to be filed by or on behalf of any
Acquired Company with any Governmental Body on or before the Closing Date,
taking into account any applicable extensions (the “Company Returns”) (i) have
been or will be filed on or before the applicable due date (including any
extensions of such due date), and (ii) have been, or will be when filed,
accurately and completely prepared in all material respects in compliance with
all applicable Legal Requirements. All amounts shown on the Company Returns to
be due on or before the Closing Date have been or will be paid on or before the
Closing Date. None of the Acquired Companies have waived any statute of
limitations in respect of Taxes or agreed to any extension of time with respect
to any Tax assessment or deficiency.
          (b) The Company Financial Statements adequately reserve for all actual
and contingent liabilities for Taxes with respect to all periods through the
dates thereof in accordance with generally accepted accounting principles. Since
the date of the Unaudited Interim Balance Sheet, no liabilities for Taxes have
been incurred by an Acquired Company except in the ordinary course of business.
          (c) No Company Return relating to income Taxes are currently being
examined or audited by any taxing authority.
          (d) Except as set forth in Part 2.14(d) of the Disclosure Schedule, no
claim or Proceeding is pending or has been threatened against or with respect to
the Acquired Companies in respect of any Tax. There are no unsatisfied
liabilities for Taxes (including liabilities for interest, additions to tax and
penalties thereon) with respect to any notice of deficiency or similar document
received by the Acquired Companies with respect to any Tax (other than
liabilities for Taxes asserted under any such notice of deficiency or similar
document which are being contested in good faith by the Acquired Companies and
with respect to which adequate reserves for payment have been established).
There are no liens for Taxes upon any of the assets of the Acquired Companies
except liens for Taxes not yet due and payable.
          (e) Except as set forth in Part 2.14(e) of the Disclosure Schedule,
there is no agreement, plan, arrangement or other Contract covering any Company
Employee of any Acquired Company that, considered individually or considered
collectively with any other such Contracts, will, or could reasonably be
expected to, give rise directly or indirectly to the payment of any amount that
would be characterized as a “parachute payment” within the meaning of
Section 280G(b)(1) of the Code or would not be deductible pursuant to
Section 280G of the Code. Part 2.14(e) of the Disclosure Schedule lists all
Company Employees reasonably believed to be “disqualified individuals” (within
the meaning of Section 280G of the Code) as determined as of the Signing Date.
Except as set forth in Part 2.14(e) of the Disclosure Schedule, no Acquired
Company is, nor has ever been, a party to or bound by any tax indemnity
agreement, tax sharing agreement, tax allocation agreement or similar Contract
or any other Contract pursuant to which an Acquired Company would be bound to
compensate any Company Employee for his or her taxes.
          (f) The Company has not been, and will not be, required to include any
adjustment in taxable income for any tax period (or portion thereof) pursuant to
Section 481 or 263A of the Code or any comparable provision under state or
foreign Tax laws as a result of transactions or events occurring, or accounting
methods employed prior to the Closing. No Acquired Company has ever made any
distribution to any of its shareholders of stock or

 



--------------------------------------------------------------------------------



 



securities of a controlled corporation within the meaning of Section 355 of the
Code.
          (g) To the Company’s Knowledge, no Person holds shares of Company
Common Stock that are non transferable and subject to a substantial risk of
forfeiture within the meaning of Section 83 of the Code with respect to which a
valid election under Section 83(b) of the Code has not been made.
          (h) Except as set forth in Park 2.14(h)(i) of the Disclosure Schedule,
none of the Acquired Companies are party to a contact, agreement or arrangement
with any Company Employee that is a “nonqualified deferred compensation plan”
subject to Section 409A of the Code. Each such nonqualified deferred
compensation plan, if any, has been operated since January 1, 2005 in good faith
compliance with Section 409A of the Code. No deferred compensation plan existing
prior to January 1, 2005, which would otherwise be subject to Section 409A, has
been “materially modified” at any time after October 3, 2004. No stock right (as
defined in U.S. Treasury Department regulation 1.409A-1(l)) has been granted to
any Company Employee that (i) has an exercise price that has been less than the
fair market value of the underlying equity as of the date such option or right
was granted, as determined by the board of directors of the Company in good
faith, (ii) has any feature for the deferral of compensation other than the
deferral of recognition of income until the later of exercise or disposition of
such option or rights, or (iii) has been granted after December 31, 2004, with
respect to any class of stock that is not “service recipient stock” (within the
meaning of applicable regulations under Section 409A of the Code). Except as set
forth on Part 2.14(h)(ii) of the Disclosure Schedule, no compensation is
reportable or is reasonably expected to be reportable in 2009, as nonqualified
deferred compensation or includable in the gross income of any Company Employee
as a result of the operation of Section 409A of the Code with respect to any
Company Employee Plan or Employee Agreement.
     2.15 Employee and Labor Matters; Benefit Plans.
          (a) Part 2.15(a) of the Disclosure Schedule contains an accurate and
complete list of each Company Employee Plan and each Employee Agreement other
than Company Contracts with consultants who have not developed intellectual
property with aggregate payments scheduled or actual thereunder by an Acquired
Company of less than $50,000. The Company and each ERISA Affiliate have Made
Available to Parent or its counsel (i) correct and complete copies of all
documents embodying each Company Employee Plan and each Employee Agreement
including, without limitation, all amendments thereto and all related trust
documents, (ii) the three most recent annual reports (Form Series 5500 and all
schedules, audit reports or financial statements related thereto), if any,
required under ERISA, the Code or other applicable Legal Requirement in
connection with each Company Employee Plan, (iii) if the Company Employee Plan
is funded, the most recent annual and periodic accounting of Company Employee
Plan assets, (iv) the most recent summary plan description together with the
summary(ies) of material modifications thereto, if any, required under ERISA or
other applicable Legal Requirement with respect to each Company Employee Plan,
(v) all material written agreements and contracts relating to each Company
Employee Plan, including administrative service agreements and group insurance
contracts, (vi) all communications material to any Company Employee or Company
Employees relating to any Company Employee Plan and any proposed Company
Employee Plan, in each case, relating to any amendments, terminations,
establishments, increases or decreases in benefits, acceleration of payments or
vesting schedules or other events which would result in any liability to the
Company or any subsidiary, (vii) all material correspondence to or from any
Governmental Body relating to any Company Employee

 



--------------------------------------------------------------------------------



 



Plan, (viii) all model COBRA forms and related notices, (ix) all policies
pertaining to fiduciary liability insurance covering the fiduciaries for each
Company Employee Plan, (x) all nondiscrimination test reports and summaries for
each Company Employee Plan for the three most recent plan years, (xi) if
applicable, all registration statements or annual reports prepared in connection
with each Company Employee Plan, (xii) all HIPAA privacy notices and all
business associate agreements to the extent required under HIPAA, (xiii) form of
notice to Medicare-eligible participants under Part D of the Medicare
Prescription Drug, Improvement and Modernization Act of 2003; and (xiv) all IRS
or other Governmental Body determination, opinion, notification and advisory
letters issued and all applications and correspondence with the IRS, DOL and any
other Governmental Body with respect to such application or letter with respect
to each Company Employee Plan, if applicable.
          (b) The Company and each ERISA Affiliate has in all material respects
performed all obligations required to be performed by them under, is not in
default or violation of any material provision of, and the Company has no
Knowledge of any default or violation by any other party to, any Company
Employee Plan. Each Company Employee Plan has been established and maintained,
or registered, in all material respects in accordance with its terms and in
material compliance with all applicable Legal Requirements, including, but not
limited to, ERISA and the Code. Any Company Employee Plan intended to be
qualified under Section 401(a) of the Code and each trust intended to qualify
under Section 501(a) of the Code (i) has either applied for, prior to the
expiration of the requisite period under applicable Treasury Regulations or IRS
pronouncements, or obtained a favorable determination, notification, advisory
and/or opinion letter, as applicable, as to its qualified status from the IRS or
still has a remaining period of time under applicable Treasury Regulations or
IRS pronouncements in which to apply for such letter and to make any amendments
necessary to obtain a favorable determination, and (ii) incorporates or has been
amended to incorporate all provisions required to comply with the Tax Reform Act
of 1986 and all subsequent legislation. For each Company Employee Plan that is
intended to be qualified under Section 401(a) of the Code, there has been no
event, condition or circumstance that has adversely affected or is likely to
adversely affect its tax-qualified status. No “prohibited transaction,” within
the meaning of Section 4975 of the Code or Sections 406 and 407 of ERISA, and
not otherwise exempt under Section 408 of ERISA, has occurred with respect to
any Company Employee Plan. There are no actions, suits or claims pending, or to
the Knowledge of the Company, threatened against any Company Employee Plan or
against the assets of any Company Employee Plan. Each Company Employee Plan can
be amended, terminated or otherwise discontinued after the Effective Time in
accordance with its terms, without liability to Parent, the Company, each of its
Subsidiaries or any ERISA Affiliate (other than ordinary administration expenses
and other routine claims for benefits). Neither the Company nor any subsidiary
nor any ERISA Affiliate is subject to any penalty or Tax with respect to any
Company Employee Plan under Section 502(i) of ERISA or Sections 4975 through
4980 of the Code. The Company and each subsidiary has timely made in all
material respects all contributions and other payments required by and due under
the terms of each Company Employee Plan.
          (c) Neither the Company nor any ERISA Affiliate has ever maintained,
established, sponsored, participated in, or contributed to, any (i) Pension
Plan, including but not limited to, a plan which is subject to Part 3 of
Subtitle B of Title I of ERISA, Title IV of ERISA or Section 412 of the Code;
(ii) “funded welfare plan” within the meaning of Section 419 of the Code;
(iii) a Multiple Employer Welfare Arrangement, as defined under Section 3(40)(A)
of ERISA (without regard to Section 514(b)(6)(B) of ERISA), established or
maintained for the

 



--------------------------------------------------------------------------------



 



purpose of offering or providing welfare plan benefits to the employees of two
or more employers (including one or more self-employed individuals), or to their
beneficiaries (iv) multiemployer plan (as defined in Sections 3(37) and
4001(a)(3) of ERISA); (v) multiple employer plan or to any plan described in
Section 413 of the Code; (vi) self-insured plan that provides benefits to
employees (including any such plan pursuant to which a stop-loss policy or
contract applies); or (vii) International Employee Plan.
          (d) Except as set forth in Part 2.15(d) of the Disclosure Schedule, no
Company Employee Plan or Employee Agreement provides, reflects or represents any
liability to provide retiree or post-termination death, medical or health
benefits (whether or not insured) with respect to any Company Employee (other
than (i) benefit coverage mandated by applicable law, including coverage
provided pursuant to Section 4980B of the Code, (ii) deferred compensation
benefits accrued as liabilities on the Unaudited Interim Balance Sheet, and
(iii) benefits the full cost of which are borne by Company Employees (or the
Company Employees’ beneficiaries)). Neither the Company nor any ERISA Affiliate
has ever represented, promised or contracted (whether in oral or written form)
to any Company Employee (either individually or to Company Employees as a group)
or any other person that such Company Employee(s) or other person would be
provided with retiree life insurance, retiree health or other post-employment or
retiree employee welfare benefits, except to the extent required by statute.
          (e) With respect to each of the Company Employee Plans constituting a
group health plan within the meaning of Section 4980B(g)(2) of the Code, the
Company and each ERISA Affiliate has complied in all material respects with
COBRA, FMLA, HIPAA, the Woman’s Health and Cancer Rights Act of 1998, the
Newborns’ and Mothers’ Health Protection Act of 1996, the Medicare Prescription
Drug, Improvement and Modernization Act of 2003 (“Medicare Part D”) and any
similar provisions of state law applicable to its Company Employees. To the
extent required under HIPAA and the regulations issued thereunder, the Company
and each ERISA Affiliate has performed in all material respect its obligations
under the medical privacy rules of HIPAA (45 C.F.R. Parts 160 and 162), the
nondiscrimination requirements of HIPAA (45 C.F.R. Parts 144 and 146), and the
security requirements of HIPAA (45 C.F.R. Part 142). The Company and each ERISA
Affiliate does not have unsatisfied obligations (other than routine claims for
benefits) to any Company Employee or qualified beneficiaries pursuant to COBRA,
HIPAA, Medicare Part D or any state or foreign law governing health care
coverage or extension.
          (f) Except as set forth in Part 2.15(f) of the Disclosure Schedule,
neither the execution, delivery or performance of this Agreement, nor the
consummation of the Merger or any of the other transactions contemplated by this
Agreement (either alone or in connection with any other event, including any
termination of employment or service), will (i) result in any payment (including
any bonus, golden parachute or severance payment) becoming due to any Company
Employee, (ii) result in any forgiveness of indebtedness owing by any Company
Employee to any Acquired Company or, to the Knowledge of any Acquired Company,
owing by any Company Employee to any third party, (iii) materially increase the
benefits payable by any Acquired Company, or (iv) result in any acceleration of
the time of payment or vesting of any such benefits except as required under
Section 411(d)(3) of the Code.
          (g) None of the Company or any of its ERISA Affiliates with respect to
any Company Employee Plan is the subject of an audit or investigation by the
IRS, the DOL, the PBGC or any other Governmental Body, nor is any such audit or
investigation pending, threatened or, to the Knowledge of any of the Acquired
Companies, anticipated. There is no

 



--------------------------------------------------------------------------------



 



material action, suit, proceeding, claim, arbitration, audit or investigation
pending or, to the Knowledge of the Company and its ERISA Affiliates, threatened
or reasonably anticipated, with respect to any Company Employee Plan, other than
claims for benefits in the ordinary course.
          (h) None of the Acquired Companies is a party to any collective
bargaining contract or other Contract with a labor union involving any Company
Employees. Except as set forth on Part 2.15(h) of the Disclosure Schedule all of
the employees of the Acquired Companies are “at will” employees.
          (i) The Acquired Companies are, and have been since their inception,
in compliance in all material respects with all applicable Legal Requirements
and Contracts relating to employment, employment practices, hiring,
discrimination, wages, hours, bonuses, occupational health and safety, terms and
conditions of employment, and termination of employment, including employee
compensation matters. Since their inception, the Acquired Companies have
withheld all amounts required to be withheld from the wages, salaries, and other
payments to employees and made due contributions towards all statutory funds for
the benefit of their employees in accordance with applicable Legal Requirements,
and are not liable for any arrears of wages or any taxes or penalties for
failure to comply with any of the foregoing. There are no pending and, to the
Knowledge of the Company, threatened claims against the Acquired Companies under
any workers’ compensation plan or policy or for long-term disability. There are
no actions, suits, claims, disputes or grievances pending or, to the Knowledge
of the Company, threatened relating to any labor, safety, or discrimination
matters involving any employee of the Acquired Companies.
          (j) Part 2.15(j) of the Disclosure Schedule sets forth a table which
provides next to each current Company Employee’s name as of the Signing Date:
(A) each Company Employee Plan with respect to which such Company Employee
participates; (B) each Employee Agreement with respect to which such Company
Employee is a party; (C) the full-time or part-time or consultant or independent
contractor status of such Company Employee; (D) the salary, wage, actual bonus
and/or target bonus opportunity, commission rate, and/or consulting fee
structure, as applicable, for such Company Employee for the 2008 fiscal year;
(E) accrued but unpaid vacation/paid-time off for such Company Employee, (F) the
service start date for such Company Employee, (G) the location where such
Company Employee performs services and (H) the exempt/non-exempt status of each
such Company Employee, as applicable.
          (k) Except as set forth in Part 2.15(k) of the Disclosure Schedule,
the Acquired Companies have good labor relations and the Company has no reason
to believe that the consummation of the Merger or any of the other transactions
contemplated by this Agreement will have a Material Adverse Effect on the labor
relations of the Acquired Companies.
     2.16 Environmental Matters. The Acquired Companies are in compliance in all
material respects with all applicable Environmental Laws, which compliance
includes the possession by the Acquired Companies of all permits and other
Governmental Authorizations required under applicable Environmental Laws, and
compliance with the terms and conditions thereof. None of the Acquired Companies
has received any notice or other communication (in writing or otherwise),
whether from a Governmental Body, citizens group, employee or otherwise, that
alleges that an Acquired Company is not in compliance with any Environmental
Law, and, to the Knowledge of the Acquired Companies, there are no circumstances
that may prevent or interfere with the compliance of the Acquired Companies with
any Environmental

 



--------------------------------------------------------------------------------



 



Law in the future. To the Knowledge of the Acquired Companies, no current or
prior owner of any property leased or controlled by an Acquired Company has
received any notice or other communication (in writing or otherwise), whether
from a Government Body, citizens group, employee or otherwise, that alleges that
such current or prior owner lessee, operator, or an Acquired Company is not in
compliance with any Environmental Law. All Governmental Authorizations currently
held by the Acquired Companies pursuant to Environmental Laws are identified in
Part 2.16 of the Disclosure Schedule. (For purposes of this Section 2.16: (i)
“Environmental Law” means any federal, state, local or foreign Legal Requirement
relating to pollution or protection of human health or the environment
(including ambient air, surface water, ground water, land surface or subsurface
strata), including any law or regulation relating to emissions, discharges,
releases or threatened releases of Materials of Environmental Concern, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Materials of Environmental Concern;
and (ii) “Materials of Environmental Concern” means chemicals, pollutants,
contaminants, wastes, toxic substances, petroleum and petroleum products and any
other substance that is now or hereafter regulated by any Environmental Law.)
     2.17 Insurance. Part 2.17 of the Disclosure Schedule identifies all
insurance policies maintained by, at the expense of or for the benefit of any
Acquired Company and identifies any material claims made thereunder, and
includes a summary of the amounts and types of coverage and deductibles under
each such insurance policy. All insurance policies required to be taken by the
Acquired Companies by applicable Legal Requirements have been duly taken out and
maintained and identified in Part 2.17 of the Disclosure Schedule. Each of the
insurance policies identified in Part 2.17 of the Disclosure Schedule is in full
force and effect. No Acquired Company has ever received any notice or other
communication regarding any actual or possible (a) cancellation or invalidation
of any insurance policy, (b) refusal of any coverage or rejection of any claim
under any insurance policy, or (c) material adjustment in the amount of the
premiums payable with respect to any insurance policy.
     2.18 Related Party Transactions. Except as set forth in Part 2.18 of the
Disclosure Schedule: (a) no Related Party has, and no Related Party has at any
time had, any direct or indirect interest in any material asset used in or
otherwise relating to the business of the Acquired Companies; (b) no Related
Party is, or has at any time been, indebted to the Acquired Companies; (c) no
Related Party has entered into, or has had any direct or indirect financial
interest in, any material Contract, transaction or business dealing involving
the Acquired Companies, except for compensation and standard benefits for
services as an officer of any of the Acquired Companies as set forth in the
Employee Agreements; (d) no Related Party is competing, or has at any time
competed, directly or indirectly, with the Acquired Companies; and (e) no
Related Party has any claim or right against the Acquired Companies (other than
rights under Company Options and rights to receive compensation for services
performed as an employee of the Acquired Companies). For purposes of this
Section 2.18 each of the following shall be deemed to be a “Related Party”:
(i) each of the shareholders, who own more than 1% of the capital stock or
registered capital of the Company or any of the Acquired Companies; (ii) each
individual who is, or who has at any time been, an officer of any of the
Acquired Companies; (iii) each member of the immediate family of each of the
individuals referred to in clauses “(i)” and “(ii)” above; and (iv) any trust or
other Entity (other than the Acquired Companies) in which any one of the
individuals referred to in clauses “(i)”, “(ii)” and “(iii)” above holds (or in
which more than one of such individuals collectively hold), beneficially or
otherwise, a material voting, proprietary or equity interest.

 



--------------------------------------------------------------------------------



 



     2.19 Legal Proceedings; Orders.
          (a) Except as set forth in Part 2.19(a) of the Disclosure Schedule,
there is no pending Legal Proceeding, and (to the Knowledge of the Acquired
Companies) no Person has threatened to commence any Legal Proceeding: (i) that
involves any Acquired Company or any of the assets owned or used by any Acquired
Company or any Person whose liability an Acquired Company has or may have
retained or assumed, either contractually or by operation of law; or (ii) that
challenges, or that may have the effect of preventing, delaying, making illegal
or otherwise interfering with, the Merger or any of the other transactions
contemplated by this Agreement. To the Knowledge of the Acquired Companies,
except as set forth in Part 2.19(a) of the Disclosure Schedule, no claim,
dispute or other condition or circumstance exists, that will, or that could
reasonably be expected to, give rise to or serve as a basis for the commencement
of any such Legal Proceeding.
          (b) Except as set forth in Part 2.19(b) of the Disclosure Schedule, no
Legal Proceeding has ever been commenced by or has ever been pending against any
Acquired Company.
          (c) There is no order, writ, injunction, judgment or decree to which
any Acquired Company, or any of the assets owned or used by any Acquired
Company, is subject. To the Knowledge of the Company, none of the shareholders
of any of the Acquired Companies is subject to any order, writ, injunction,
judgment or decree that relates to the business of such Acquired Company or to
any of the assets owned or used by such Acquired Company. To the Knowledge of
the Acquired Companies, no officer or other employee of any Acquired Company is
subject to any order, writ, injunction, judgment or decree that prohibits such
officer or other employee from engaging in or continuing any conduct, activity
or practice relating to such Acquired Company’s business.
     2.20 Authority; Binding Nature of Agreement. Subject to receipt of the
Required Vote, the Company has the absolute and unrestricted right, power and
authority to enter into and to perform its obligations under this Agreement; and
the execution, delivery and performance by the Company of this Agreement have
been duly authorized by all necessary action on the part of the Company and its
board of directors. This Agreement constitutes the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, subject to (i) laws of general application relating to bankruptcy,
insolvency and the relief of debtors, and (ii) rules of law governing specific
performance, injunctive relief and other equitable remedies.
     2.21 Non-Contravention; Consents. Except as set forth in Part 2.21 of the
Disclosure Schedule, neither (1) the execution, delivery or performance of this
Agreement and the exhibits hereto nor (2) the consummation of the Merger, will
directly or indirectly (with or without notice or lapse of time):
          (a) contravene, conflict with or result in a violation of (i) any of
the provisions of the articles of incorporation or bylaws (or similar
organizational documents) of any Acquired Company, or (ii) any resolution
adopted by the shareholders of any Acquired Company, the board of directors of
any Acquired Company or any committee of the board of directors of any Acquired
Company;
          (b) contravene, conflict with or result in a violation of, or give any

 



--------------------------------------------------------------------------------



 



Governmental Body or other Person the right to challenge any of the transactions
contemplated by this Agreement or to exercise any remedy or obtain any relief
under, any Legal Requirement or any order, writ, injunction, judgment or decree
to which any Acquired Company, or any of the assets owned or used by any
Acquired Company, is subject;
          (c) contravene, conflict with or result in a violation of any of the
terms or requirements of, or give any Governmental Body the right to revoke,
withdraw, suspend, cancel, terminate or modify, any material Governmental
Authorization that is held by any Acquired Company or that otherwise relates to
the business of any Acquired Company or to any of the assets owned or used by
any Acquired Company;
          (d) contravene, conflict with or result in a violation or breach of,
or result in a default under, any provision of any Material Contract, or give
any Person the right to (i) declare a default or exercise any remedy under any
such Material Contract, (ii) accelerate the maturity or performance of any such
Material Contract, or (iii) cancel, terminate or modify any such Material
Contract; or
          (e) result in the imposition or creation of any lien or other
Encumbrance upon or with respect to any asset owned or used by either Acquired
Company (except for minor liens that will not, in any case or in the aggregate,
materially detract from the value of the assets subject thereto or materially
impair the operations of any Acquired Company).
Except as set forth in Part 2.21 of the Disclosure Schedule, no Acquired Company
is, nor will be, required to make any filing with or give any notice to, or to
obtain any Consent from, any Person in connection with (x) the execution,
delivery or performance of this Agreement or any of the other agreements
referred to in this Agreement, or (y) the consummation of the Merger or any of
the other transactions contemplated by this Agreement.
     2.22 Full Disclosure. This Agreement (including, and as modified by the
Disclosure Schedule) does not, and the Closing Certificate will not, (i) contain
any representation, warranty or information that is false or misleading with
respect to any material fact, or (ii) omit to state any material fact necessary
in order to make the representations, warranties and information contained and
to be contained herein and therein (in the light of the circumstances under
which such representations, warranties and information were or will be made or
provided) not false or misleading. The Company has provided Parent and its
Representatives reasonable access to all of its records and other documents and
data. The Company has delivered or Made Available to Parent or its counsel true
and complete copies of each document which has been requested by Parent or its
counsel in connection with their legal and accounting review of the Acquired
Companies.
     2.23 Vote Required. The affirmative vote of the holders of (i) a majority
of the outstanding shares of Company Common Stock voting as a separate class,
(ii) a majority of the outstanding shares of Company Common Stock and Company
Preferred Stock, voting together and not as separate classes, and (iii) a
majority of the outstanding shares of Company Series A Preferred Stock and
Company Series B Preferred Stock, voting together as a single class, and not as
a separate series, and on an as converted basis (the “Required Vote”) is the
only vote of the holders of any class or series of the Company’s capital stock
necessary to adopt and approve this Agreement, the Merger and the other
transactions contemplated by this Agreement, except for votes of Company
shareholders pursuant to Section 280G of the Code.

 



--------------------------------------------------------------------------------



 



     2.24 No Existing Discussions. No Acquired Company nor any Representative of
any of the Acquired Companies is currently engaged, directly or indirectly, in
any discussions with any Person (other than Parent and Merger Sub) relating to
any Acquisition Transaction.
     2.25 Disclaimer of Other Representations and Warranties. Except as
expressly set forth in this Section 2, the Company has not made any
representation or warranty, express or implied, at law or in equity, with
respect to the Company, the other Acquired Companies, their respective
businesses or financial condition or any of their assets, liabilities or
operations, and any such other representations or warranties are hereby
expressly disclaimed.
     2.26 No Reliance. The Company acknowledges that none of Parent, Merger Sub
and Merger LLC, nor any other Person has made any representation or warranty,
express or implied, as to the accuracy or completeness of any information
regarding Parent, Merger Sub or Merger LLC, their respective businesses or other
matters that is not included in Section 3 of this Agreement or the Parent
Disclosure Schedule hereto. Without limiting the generality of the foregoing,
none of Parent, Merger Sub or Merger LLC nor any other Person has made a
representation or warranty to the Company with respect to any projections,
estimates or budgets for the business of any of Parent, Merger Sub or Merger
LLC.
     2.27 Inventory. The inventory of the Acquired Corporations reflected on the
Unaudited Interim Balance Sheet was as of the date of the Unaudited Interim
Balance Sheet, and the current inventory of the Acquired Corporations (the
“Current Inventory”) is, in usable and saleable condition in the ordinary course
of business. The Current Inventory is not excessive and is adequate in relation
to the current trading requirements of the businesses of the Acquired
Corporations, and none of the Current Inventory is obsolete, slow moving,
unmarketable or of limited value in relation to the current businesses of the
Acquired Corporations. The finished goods, work in progress, raw materials and
other materials and supplies included in the Current Inventory are of a standard
that is at least as high as the generally accepted standard prevailing in the
industries in which the Acquired Corporations operate.
SECTION 3. Representations and Warranties of Parent and Merger Sub
          Parent, Merger Sub and Merger LLC jointly and severally represent and
warrant to the Company as follows (subject in the case of each section of this
Section 3 below to (i) exceptions set forth in the part of the Parent Disclosure
Schedule that corresponds to such Section, and (ii) other exceptions set forth
in the Parent Disclosure Schedule whose applicability to such section is
reasonably apparent from the context in which such exceptions appear or from
such disclosure itself):
     3.1 Corporate Existence and Power. Parent is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, and has all corporate power required to conduct its business as now
conducted, and is duly qualified to do business and is in good standing in each
jurisdiction in which the conduct of its business or the ownership or leasing of
its properties requires such qualification, except where the failure to be so
qualified would not have a material adverse effect on Parent’s business,
financial condition, or results of operations. Merger Sub is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of California, and has all corporate power required to conduct its business as
now conducted, and is duly qualified to do business and is in good standing in
each jurisdiction in which the conduct of its business or the ownership or
leasing of its properties requires such qualification, except where the failure
to be so qualified would not

 



--------------------------------------------------------------------------------



 



have a material adverse effect on Parent’s business, financial condition, or
results of operations. Merger LLC is a Delaware limited liability company duly
formed, validly existing and in good standing under the laws of the State of
Delaware, and has all limited liability company power required to conduct its
business as now conducted, and is duly qualified to do business and is in good
standing in each jurisdiction in which the conduct of its business or the
ownership or leasing of its properties requires such qualification, except where
the failure to be so qualified would not have a material adverse effect on
Parent’s business, financial condition, or results of operations.
     3.2 Capitalization.
          (a) The authorized capital stock of Merger Sub consists of one hundred
(100) shares of common stock, without par value, all of which are validly issued
and outstanding. All of the issued and outstanding capital stock of Merger Sub
is, and at the Effective Time of the Reverse Merger will be, owned by Parent,
and there are (i) no other shares of capital stock or voting securities of
Merger Sub; (ii) no securities of Merger Sub convertible into or exchangeable
for shares of capital stock or voting securities of Merger Sub; and (iii) no
options or other rights to acquire from Merger Sub, and no obligations of Merger
Sub to issue, any capital stock, voting securities or securities convertible
into or exchangeable for capital stock or voting securities of Merger Sub.
          (b) Parent owns 100% of the membership interests of Merger LLC.
     3.3 SEC Filings; Financial Statements.
          (a) Parent has filed with the SEC and heretofore made available to the
Company accurate and complete copies (excluding copies of exhibits) of each
report, registration statement (on a form other than Form S-8) and definitive
proxy statement filed by it with the SEC between January 1, 2008 and the date of
this Agreement (the “Parent SEC Documents”). As of the time it was filed with
the SEC (or, if amended or superseded by a filing prior to the date of this
Agreement, then on the date of such filing): (i) each of the Parent SEC
Documents complied in all material respects with the applicable requirements of
the Securities Act or the Exchange Act (as the case may be); and (ii) none of
the Parent SEC Documents contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.
          (b) The consolidated financial statements contained in the Parent SEC
Documents: (i) complied as to form in all material respects with the published
rules and regulations of the SEC applicable thereto; (ii) were prepared in
accordance with generally accepted accounting principles applied on a consistent
basis throughout the periods covered, except as may be indicated in the notes to
such financial statements and (in the case of unaudited statements) as permitted
by Form 10-Q of the SEC, and except that unaudited financial statements may not
contain footnotes and are subject to normal and recurring year-end audit
adjustments, which will not, individually or in the aggregate, be material in
magnitude; and (iii) fairly present the consolidated financial position of
Parent and its subsidiaries as of the respective dates thereof and the
consolidated results of operations of Parent and its subsidiaries for the
periods covered thereby.
     3.4 No Conflicts; Consents. The execution and delivery of this Agreement
and the

 



--------------------------------------------------------------------------------



 



consummation of the transactions contemplated by Parent, Merger Sub and Merger
LLC are not prohibited by, and will not violate or conflict with, any provision
of the certificate or articles of incorporation or bylaws of Parent or Merger
Sub or the operating agreement of Merger LLC, or any Legal Requirement or any
provision of any Contract to which Parent, Merger Sub or Merger LLC is a party,
except where any of the foregoing would not have, individually or in the
aggregate, a material adverse effect on the business, financial condition or
results of operations of Parent.
     3.5 Authority; Binding Nature of Agreement. Parent, Merger Sub and Merger
LLC have the absolute and unrestricted right, power and authority to enter into
and perform their obligations under this Agreement; and the execution, delivery
and performance by Parent, Merger Sub and Merger LLC of this Agreement
(including the contemplated issuance of Parent Common Stock in the Merger in
accordance with this Agreement) have been duly authorized by all necessary
action on the part of Parent, Merger Sub and Merger LLC and their respective
boards of directors or managing members. No vote of Parent’s shareholders is
needed to approve the Merger. This Agreement constitutes the legal, valid and
binding obligation of Parent, Merger Sub and Merger LLC, enforceable against
them in accordance with its terms, subject to (a) laws of general application
relating to bankruptcy, insolvency and the relief of debtors, and (b) rules of
law governing specific performance, injunctive relief and other equitable
remedies.
     3.6 Merger Sub and Merger LLC. Merger Sub and Merger LLC have been formed
solely for the purpose of executing and delivering this Agreement and
consummating the transactions contemplated hereby. Merger Sub and Merger LLC
have not engaged in any business or activity other than activities related to
its corporate organization and the execution and delivery of this Agreement.
     3.7 Valid Issuance. The Parent Common Stock to be issued in the Merger
will, when issued in accordance with the provisions of this Agreement, be
validly issued, fully paid and nonassessable and not subject to any preemptive
rights created by statute, Parent’s Certificate of Incorporation or Parent’s
Bylaws or otherwise.
     3.8 Consideration. Parent currently has available, and at the Effective
Time, will have available, sufficient cash or cash equivalents to enable it to
perform its obligations under this Agreement.
     3.9 Board Approval. The Board of Directors of Parent has approved this
Agreement and the other transactions contemplated by this Agreement
(collectively, the “Parent Board Approval”). The Parent Board Approval has been
neither rescinded nor revoked.
     3.10 Tax Matters.
          (a) Following the Merger, Parent, or a member of its “qualified
group,” will continue the historic business of the Company or use a “significant
portion” of Company’s “historic business assets” in a business, within the
meaning of Treasury Regulation Section 1.368-1(d).
          (b) There is no plan or intention on the part of Parent (or any
related person described in Treasury Regulation Section 1.368-1(e)(3)) to redeem
or acquire any Parent Common Stock received by any Merger Shareholder or
optionee in the Merger.

 



--------------------------------------------------------------------------------



 



     3.11 Information Supplied by Parent, Merger Sub and Merger LLC. The
information supplied in writing by Parent, Merger Sub and Merger LLC about
Parent, Merger Sub and Merger LLC furnished on or in any document mailed,
delivered or otherwise furnished to Company shareholders in connection with this
Agreement and the Merger will not, as of the date of such information statement,
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading.
     3.12 No Reliance. Parent, Merger Sub and Merger LLC acknowledge that none
of the Company, the other Acquired Companies nor any other Person has made any
representation or warranty, express or implied, as to the accuracy or
completeness of any information regarding the Company, the other Acquired
Companies, their respective businesses or other matters that is not included in
Section 2 of this Agreement or the Disclosure Schedule hereto. Without limiting
the generality of the foregoing, none of the Company, the other Acquired
Companies nor any other Person has made a representation or warranty to Parent,
Merger Sub or Merger LLC with respect to any projections, estimates or budgets
for the business of any of the Company or the other Acquired Companies.
     3.13 Disclaimer of Other Representations and Warranties. Except as
expressly set forth in this Section 3, neither Parent, Merger Sub nor Merger LLC
has made any representation or warranty, express or implied, at law or in
equity, with respect to Parent, its subsidiaries, its businesses or financial
condition or any of its assets, liabilities or operations, and any such other
representations or warranties are hereby expressly disclaimed.
SECTION 4. Certain Covenants of the Company
     4.1 Access and Investigation. During the period from the date of this
Agreement through the Closing Date or earlier termination of this Agreement
pursuant to the provisions of Section 8.1 (the “Pre-Closing Period”), the
Company shall, and shall cause its Representatives to: (a) provide Parent and
Parent’s Representatives with reasonable access to the Acquired Companies’
Representatives, personnel and assets and to all existing books, records, Tax
Returns, work papers and other documents and information relating to the
Acquired Companies; (b) provide Parent and Parent’s Representatives with copies
of such existing books, records, Tax Returns, work papers and other documents
and information relating to the Acquired Companies, and with such additional
financial, operating and other data and information regarding the Acquired
Companies, as Parent may reasonably request; and (c) provide all reasonable
assistance to Parent for the preparation of the SAS No. 100 Financial
Statements.
     4.2 Operation of the Company’s Business. During the Pre-Closing Period and
except as otherwise expressly contemplated, permitted or required by this
Agreement or as required by Legal Requirements or to the extent that Parent
shall otherwise consent in writing (including by e-mail communication):
     (a) the Company shall conduct its (and shall cause each of the other
Acquired Companies to conduct its) business and operations in the ordinary
course and in substantially the same manner as such business and operations have
been conducted prior to the date of this Agreement;
     (b) the Company shall use commercially reasonable efforts to preserve
intact its (and shall cause each of the other Acquired Companies to use
commercially

 



--------------------------------------------------------------------------------



 



reasonable efforts to preserve intact its) current business organization, keep
available the services of its current officers and employees and maintain its
relations and good will with all suppliers, customers, landlords, creditors,
employees and other Persons having business relationships with the Acquired
Companies;
     (c) the Company shall (and shall cause each of the other Acquired Companies
to) keep in full force (including the renewal of any insurance policies that are
scheduled to expire during the Pre-Closing Period) all insurance policies
identified in Part 2.17 of the Disclosure Schedule;
     (d) the Company shall not (and shall cause each of the other Acquired
Companies not to) declare, accrue, set aside or pay any dividend or make any
other distribution in respect of any shares of capital stock or registered
capital, and the Company shall not (and shall cause each of the other Acquired
Companies not to) repurchase, redeem, reduce or otherwise reacquire any shares
of capital stock or other securities or registered capital except from former
employees, directors and consultants in accordance with agreements providing for
the repurchase of shares in connection with any termination of service to any of
the Acquired Companies;
     (e) except for the issuance of shares of capital stock upon exercise or
conversion of presently outstanding Company Preferred Stock, Company Options,
Company Warrants or convertible promissory notes, the Company shall not (and
shall cause each of the other Acquired Companies not to) sell, issue or
authorize the increase of registered capital or the issuance of (i) any capital
stock or other security or registered capital, (ii) any option or right to
acquire any capital stock or other security, or (iii) any instrument convertible
into or exchangeable for any capital stock or other security or registered
capital;
     (f) except as contemplated by this Agreement, the Company shall not (and
shall cause each of the other Acquired Companies not to) amend or permit the
adoption of any amendment to the certificate of incorporation or bylaws of any
of the Acquired Companies, or effect or permit any of the Acquired Companies to
become a party to any Acquisition Transaction, recapitalization,
reclassification of shares, stock split, reverse stock split or similar
transaction; the Company shall cause the Chinese Subsidiary not to change, or
make any application for changing, its business scope, total investment,
registered capital or term of operation;
     (g) the Company shall not (and shall cause each of the other Acquired
Companies not to) form any subsidiary or branch or other office or acquire any
equity interest or other interest in any other Entity;
     (h) the Company shall not (and shall cause each of the other Acquired
Companies not to) make any capital expenditure, except for capital expenditures
that, when added to all other capital expenditures made on behalf of the
Acquired Companies during the Pre-Closing Period, do not exceed $50,000 per
month;
     (i) the Company shall not (and shall cause each of the other Acquired
Companies not to) (i) enter into, or permit any of the assets owned or used by
it to become bound by, any Material Contract or Encumbrance, or (ii) amend or
prematurely terminate, or waive any material right or remedy under, any such
Material Contract;

 



--------------------------------------------------------------------------------



 



     (j) the Company shall not (and shall cause each of the other Acquired
Companies not to) (i) lend money to any Person (except that the Company may make
routine travel advances to employees in the ordinary course of business), or
(ii) incur or guarantee any indebtedness for borrowed money;
     (k) except as required by Legal Requirements, the Company shall not (and
shall cause each of the other Acquired Companies not to) (i) establish, adopt,
terminate or amend any Company Employee Plan or Employee Agreement, (ii) pay any
bonus or make any profit-sharing payment, cash incentive payment or similar
payment (whether payable in cash, equity or otherwise) to, or increase or
otherwise change the amount of the wages, salary, bonuses, commissions,
severance, welfare benefits, fringe benefits or other compensation or
remuneration (including by taking any action to accelerate the vesting, extend
the post-termination exercise period of or otherwise alter or amend the terms of
any equity-based compensation) payable to, any Company Employees, other than as
required pursuant to a Company Contract, (iii) make any declaration, promise,
commitment or obligation of any kind for the payment of, or acceleration by, the
Company of severance, termination, change of control, or bonus pay (whether in
cash or equity or otherwise) to any Company Employees, or (iv) hire any new
employees, consultants, directors or independent contractors;
     (l) the Company shall not (and shall cause each of the other Acquired
Companies not to) change any of its methods of accounting or accounting
practices in any material respect, except as required by Legal Requirement or
generally accepted accounting principles;
     (m) the Company shall not (and shall cause each of the other Acquired
Companies not to) make any material Tax election;
     (n) the Company shall not (and shall cause each of the other Acquired
Companies not to) commence or settle any Legal Proceeding; and
     (o) the Company shall not (and shall cause each of the other Acquired
Companies not to) agree or commit to take any of the actions described in
clauses “(e)” through “(n)” above.
     4.3 Notification.
          (a) During the Pre-Closing Period, the Company shall promptly notify
Parent in writing of:
          (i) the discovery by any of the Acquired Companies of any event,
condition, fact or circumstance that occurred or existed on or prior to the date
of this Agreement and that caused or constitutes in any material respect an
inaccuracy in or breach of any representation or warranty made by the Company in
this Agreement, as modified by the Disclosure Schedule, such that the condition
set forth in Section 6.1 hereof would not be satisfied;
          (ii) any event, condition, fact or circumstance that occurs, arises or
exists after the date of this Agreement and that would cause or constitute in
any material respect an inaccuracy in or breach of any representation or
warranty made by the

 



--------------------------------------------------------------------------------



 



Company in this Agreement, such that the condition set forth in Section 6.1
hereof would not be satisfied;
          (iii) any material breach of any covenant or obligation of the Company
such that the condition set forth in Section 6.2 hereof would not be satisfied;
and
     any event, condition, fact or circumstance that would make the satisfaction
of any of the conditions set forth in Section 6 or Section 7 impossible.
          (b) If any event, condition, fact or circumstance that is required to
be disclosed pursuant to Section 4.3(a) requires any change in the Disclosure
Schedule, or if any such event, condition, fact or circumstance would require
such a change assuming the Disclosure Schedule were dated as of the date of the
occurrence, existence or discovery of such event, condition, fact or
circumstance, the Company shall promptly deliver to Parent an update to the
Disclosure Schedule specifying such change. Except with respect to written
agreements entered into during the Pre-Closing Period in the ordinary course of
business with Parent’s prior written consent, no such update shall be deemed to
supplement or amend the Disclosure Schedule for the purpose of (i) determining
the accuracy of any of the representations and warranties made by the Company in
this Agreement, or (ii) determining whether any of the conditions set forth in
Section 6 has been satisfied. The updated Disclosure Schedule required by this
Section 4.3(b) shall satisfy the notice requirements described in
Section 4.3(a)(i) and (ii).
     4.4 Delivery of Amended Documents. Without limiting any other covenant of
the Company set forth herein, if, at any time during the Pre-Closing Period, any
Acquired Company amends or updates the articles of incorporation, bylaws, other
similar organizational documents, stock records, minutes or other records of the
meetings of the shareholders, board of directors or any committee of the board
of directors of any of the Acquired Companies, the Company shall within three
(3) business days after any such action deliver to Parent a copy of such amended
or updated document together with a description or summary of such amendment or
update.
     4.5 No Negotiation. During the Pre-Closing Period, the Company shall not
(and shall cause each of the other Acquired Companies not to), directly or
indirectly:
     (a) solicit or knowingly encourage the initiation of any inquiry, proposal
or offer from any Person (other than Parent) relating to a possible Acquisition
Transaction;
     (b) participate in any discussions or negotiations or enter into any
agreement with, or provide any non-public information to, any Person (other than
Parent) relating to or in connection with a possible Acquisition Transaction; or
     (c) consider, entertain or accept any proposal or offer from any Person
(other than Parent) relating to a possible Acquisition Transaction.
The Company shall promptly notify Parent in writing of any material inquiry,
proposal or offer relating to a possible Acquisition Transaction that is
received by any Acquired Company or any of their respective affiliates during
the Pre-Closing Period.
     4.6 Actions Under Certain Plans. Effective as of no later than the day
immediately preceding the Closing Date, the Company and any ERISA Affiliate
shall terminate any and all Company Employee Plans intended to include a Code
Section 401(k) arrangement (each, a

 



--------------------------------------------------------------------------------



 



“401(k) Plan”) (unless Parent provides written notice to the Company that such
plans shall not be terminated). Unless Parent provides such written notice to
the Company, no later than five (5) business days prior to the Closing Date, the
Company shall provide Parent with evidence that such Company Employee Plans have
been terminated (effective as of no later than the day immediately preceding the
Closing Date) pursuant to resolutions of the board of directors of the Company
or such ERISA Affiliate, as the case may be. The form and substance of such
resolutions shall be subject to review and approval of Parent (which approval
shall not be unreasonably withheld, conditioned or delayed). The Company also
shall take such other actions in furtherance of terminating such Company
Employee Plans as Parent may reasonably require. Distributions from any 401(k)
Plan shall be subject to the receipt of a favorable determination letter from
the IRS regarding the 401(k) Plan’s qualified status under Section 401(a) of the
Code and subject to the adoption of any amendments necessary to maintain such
qualified status; provided, however, employees of the Acquired Companies who
terminate service prior to the receipt of such determination letter shall be
able to receive a distribution from the 401(k) Plan as provided under the 401(k)
Plan or as otherwise required by applicable Legal Requirements.
     4.7 Section 280G Payments. The Company shall promptly submit for approval
by the Company shareholders by the requisite vote or written consent (and in a
manner reasonably satisfactory to Parent), by such number of shareholders as is
required by the terms of Section 280G(b)(5)(B) of the Code, any payment and/or
benefits that may, separately or in the aggregate, constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (“Section 280G
Payments”) (which determination shall be made by the Company and shall be
subject to review and approval by Parent, which approval shall not unreasonably
be withheld, conditioned or delayed), such that all such payments and benefits
shall not be deemed to be Section 280G Payments (the “280G Approval”), and prior
to the Effective Time the Company shall deliver to Parent evidence satisfactory
to Parent that a Company shareholder vote or written consent was solicited in
conformance with Section 280G and the regulations promulgated thereunder and
that (x) such requisite 280G Approval was obtained with respect to any
Section 280G Payment, or (y) that the 280G Approval was not obtained with
respect to any Section 280G Payment and as a consequence, that Section 280G
Payment shall not be made or provided, pursuant to the 280G Waivers which were
executed by the affected individuals prior to the shareholder vote. Each Person
who is expected to receive any Section 280G Payments shall have executed and
delivered to the Company a 280G Waiver, and such 280G Waiver shall be in effect
immediately prior to the Effective Time.
     4.8 Export Controls.  During the Pre-Closing Period, the Company will
classify its commodities, software, technical data and technology for export
purposes and certify that it has at all times been in compliance in all respects
with the Export Administration Regulations (15 C.F.R. §§ 730-774); the
International Traffic in Arms Regulations (22 C.F.R. §§ 120-130); the Foreign
Assets Control Regulations (31 C.F.R. §§ 500-598); and the Customs Regulations
(19 C.F.R. §§ 1-357). If export violations are identified, the Company will,
through its export counsel, notify the appropriate agency or agencies in writing
of such violations. All such filings shall be completed prior to Closing.  For
violations of the Export Administration Regulations (“EAR”), filings will
include all information required to be disclosed under §764.5 of the EAR.  For
all filings, Target will (i) include with such filings a true and complete
narrative account of the export violations and all supporting documentation;
(ii) provide prompt, complete and full cooperation with the relevant agency or
agencies to expedite and complete whatever investigation or administration
action is initiated by any Governmental Body and take all other actions
reasonable under the circumstances to mitigate and minimize any sanctions
imposed; (iii)

 



--------------------------------------------------------------------------------



 



provide Parent and its counsel an opportunity to review and comment on any such
communications before filing; and (iv) provide Parent access to the Company’s
books and records necessary to enable Parent to conduct diligence regarding the
matters described in this Section 4.8.
SECTION 5. Additional Covenants of the Parties
     5.1 Filings and Consents. As promptly as practicable after the execution of
this Agreement, each party to this Agreement (a) shall make all filings (if any)
and give all notices (if any) required to be made and given by such party in
connection with the Merger and the other transactions contemplated by this
Agreement and (b) shall use all commercially reasonable efforts to obtain
Consents as set forth on Part 5.1 of the Disclosure Schedule and the licenses
described on Schedule 1.5(b)(viii)(H). The Company shall (upon request) promptly
deliver to Parent a copy of each such filing made, each such notice given and
each such Consent obtained by the Company during the Pre-Closing Period.
     5.2 Information Statement. Promptly after the execution of this Agreement,
the Company shall prepare in compliance with all Legal Requirements and deliver
to its shareholders an information statement or other disclosure document
relating to the Merger and the other transactions contemplated by this Agreement
(the “Information Statement”). The Company shall use its best efforts to solicit
and obtain the consent of the shareholders of the Company sufficient to approve
the Merger and this Agreement. The Information Statement and other materials
submitted to the shareholders of the Company shall be subject to review and
reasonable approval by Parent (which approval shall not be unreasonably delayed)
and include information regarding the Company, the terms of the Merger and this
Agreement, information regarding Parent as provided to the Company by Parent,
and the recommendation of the Board of Directors of the Company in favor of the
Merger and this Agreement.
     5.3 Approval of Company Shareholders. The Company shall, in accordance with
its articles of incorporation and bylaws and the applicable requirements of the
California General Corporation Law, solicit its shareholders as promptly as
practicable for the purpose of permitting them to consider and to vote upon and
approve the Merger and this Agreement.
     5.4 Exercise. At or prior to the Closing, the Company shall use
commercially reasonable efforts to cause the holders of Company Warrants to
exercise the Company Warrants in accordance with their respective terms.
     5.5 Public Announcements. During the Pre-Closing Period, (a) the Company
shall not (and the Company shall not permit any of the other Acquired Companies
or any of their respective Representatives to) issue any press release or make
any public statement regarding this Agreement or the Merger, or regarding any of
the other transactions contemplated by this Agreement, without Parent’s prior
written consent, and (b) Parent will use best efforts if time reasonably permits
to consult with the Company prior to issuing any press release or making any
public statement regarding the Merger. Notwithstanding the foregoing, the
Acquired Companies and their Representatives shall be permitted to make
statements or communications with the Company’s shareholders, holders of Company
Options, holders of Company Warrants, holders of the Company’s convertible
promissory notes, counterparties to contracts, customers of the Acquired
Companies and suppliers of the Acquired Companies or to members of the board of
directors of the Company or advisors with a need to know.

 



--------------------------------------------------------------------------------



 



     5.6 Restricted Stock Unit Bonus Plan. Parent shall establish a Restricted
Stock Unit Bonus Plan which provides for a restricted stock unit bonus pool
(“Bonus Pool”) in the form set forth on Exhibit D.
     5.7 Scheduled PRC Employee Bonuses. Within five (5) business days of the
Closing, Parent shall cause the Chinese Subsidiary to pay the Scheduled PRC
Employee Bonuses.
     5.8 Commercially Reasonable Efforts. During the Pre-Closing Period, (a) the
Company shall use all commercially reasonable efforts to cause the conditions
set forth in Section 6 to be satisfied on a timely basis, and (b) Parent, Merger
Sub and Merger LLC shall use all commercially reasonable efforts to cause the
conditions set forth in Section 7 to be satisfied on a timely basis.
     5.9 Employment Matters. At least two (2) days prior to the Closing Date,
Parent and the Company shall agree upon a list of the Company’s employees to
whom Parent intends to make an offer of employment with Parent or one of its
affiliates (each, an “Identified Employee”). Parent shall offer employment with
Parent or its affiliates, including Merger LLC, to each Identified Employee,
with such employment effective at the Closing (upon proof of a legal right to
work in the United States, as applicable). Such offers of employment for
Identified Employees who are not Key Employees shall include base salary levels
equal to or greater than the base salary of similarly situated employees of
Parent. Parent shall use commercially reasonable efforts to hire such Identified
Employees. Such employment shall be at-will employment to the greatest extent
permitted by law. Prior to the Closing, Parent shall provide to such Identified
Employees offer letters setting forth the specific terms of their employment,
including the terms of Parent’s employee proprietary information agreement (the
“Offer Letters”). At least two (2) days prior to the Closing, Parent shall
provide the Company with a copy of the proposed Offer Letters. Any Identified
Employee that continues employment with Parent or its affiliates after the
Effective Time, (each, a “Continuing Employee” and, collectively, the Continuing
Employees”) would, subject to any commercially reasonable transition period and
the terms of the employee benefit plans of Parent or Merger LLC, be eligible to
participate in the health insurance plans, vacation and sick leave policy, Code
Section 423 employee stock purchase plan, Code Section 401(k) plan and other
welfare benefit plans of Parent or Merger LLC, to the same extent and subject to
the same terms and conditions as comparably situated employees (including
comparability with respect to geographic location) of Parent and its
subsidiaries. From and after the Effective Time, and to the extent permitted by
applicable Legal Requirements, Parent shall, or shall cause Merger LLC to,
recognize the prior service with the Acquired Companies of each Continuing
Employee in connection with the benefit plans in which Continuing Employees are
eligible to participate following the Effective Time for purposes of eligibility
to participate, vesting of Code Section 401(k) plan amounts, vacation and sick
leave and determination of level of benefits (but not for purposes of benefit
accruals or benefit amounts under any defined benefit pension plan or to the
extent that such recognition would result in duplication of benefits). Parent
shall cause any pre-existing conditions or limitations and eligibility waiting
periods, under any group health plans of Parent or any of its affiliates in
which the Continuing Employees are otherwise to become eligible to participate
after the Closing, to be waived with respect to such employees and their
eligible dependents to the extent such conditions or limitations have been
satisfied under the Company’s plans of similar effect. Parent shall give each
Continuing Employee credit for any deductibles and annual out-of-pocket limits
for medical expenses paid during the applicable plan year in

 



--------------------------------------------------------------------------------



 



which the Closing occurs under any “welfare benefit” plans (within the meaning
of Section 3(i) of ERISA) maintained or contributed to by the Company prior to
the Closing in satisfying any deductibles and annual out-of-pocket limits for
medical expenses for the same plan year under any welfare plans maintained or
contributed to by Parent or its affiliates in which such Continuing Employees
participate during such year. The provisions of this Section 5.10 are not
intended to confer upon any person other than the parties hereto any rights or
remedies hereunder, and nothing herein shall be deemed to amend any Parent plan,
agreement, contract or policy to reflect the terms of this Section 5.10.
     5.10 Noncompetition Agreements. The Company shall use its best efforts to
cause each of the Key Employees to execute and deliver to Parent a
Noncompetition Agreement in the form of Exhibit E.
     5.11 Termination of Agreements. Prior to the Closing:
          (a) the Company and sufficient Investors shall enter into an
agreement, reasonably satisfactory in form and content to Parent (and
conditioned and effective upon the Closing), terminating all Investors’ rights
under the Investors Rights Agreement; and
          (b) the Company shall cause the Amended and Restated Right of First
Refusal and Co-Sale Agreement, dated as of July 20, 2006, between the Company
and the parties thereto, to be terminated.
     5.12 FIRPTA Matters. At the Closing, the Company shall deliver Parent a
statement and a notice to the Internal Revenue Service in such forms as
reasonably requested by counsel for Parent conforming to the requirements of
Sections 1.897-2(h)(1) and 1.897-2(h)(2) of the United States Treasury
Regulations.
     5.13 Tax Matters. From the date of this Agreement until the Closing, none
of Parent, the Company or Merger Sub shall take, or cause to be taken, any
action that would reasonably be expected to cause the Merger to fail to qualify
as a reorganization within the meaning of Section 368(a) of the Code. None of
the Parties shall take any position on any U.S. federal, state or local income
tax return, or take any other tax reporting position, that is inconsistent with
the treatment of the Merger as a reorganization described in Section 368(a) of
the Code unless otherwise required by a “determination” (as defined in
Section 1313(a)(1) of the Code) or by applicable state or local income tax law
or if advised by legal counsel of national standing that such other treatment is
required by applicable tax law.
     5.14 Nasdaq Global Market Listing. Parent shall file, if applicable, an
application to list on the Nasdaq Global Market the shares of Parent Common
Stock issuable, and those required to be reserved for issuance, in connection
with the Merger, as soon as practicable and will pay all necessary filing fees
in connection therewith.
     5.15 Release. At the Closing, the Company shall use commercially reasonable
efforts to cause each of the Major Shareholders and Key Employees to execute and
deliver to the Company a General Release in the form of Exhibit F.
     5.16 Notification by Parent. During the Pre-Closing Period, Parent shall
promptly notify the Company in writing of:

 



--------------------------------------------------------------------------------



 



          (a) the discovery by Parent of any event, condition, fact or
circumstance that occurred or existed on or prior to the date of this Agreement
and that caused or constitutes in any material respect an inaccuracy in or
breach of any representation or warranty made by Parent in this Agreement;
          (b) any event, condition, fact or circumstance that occurs, arises or
exists after the date of this Agreement and that would cause or constitute in
any material respect an inaccuracy in or breach of any representation or
warranty made by Parent in this Agreement if (A) such representation or warranty
had been made as of the time of the occurrence, existence or discovery of such
event, condition, fact or circumstance, or (B) such event, condition, fact or
circumstance had occurred, arisen or existed on or prior to the date of this
Agreement;
          (c) any material breach of any covenant or obligation of Parent; and
          (d) any event, condition, fact or circumstance that would make the
satisfaction of any of the conditions set forth in Section 6 or Section 7
impossible or unlikely.
     5.17 Certain Tax Matters.
          (a) Parent and Merger LLC shall at Parent’s expense prepare and file,
or cause to be prepared and filed, all Company Returns that are required to be
filed after the Closing Date and, if the Taxes shown on any such Company Return
would cause any indemnification obligation or increase any Tax liability for the
Indemnitors, shall provide the Shareholders’ Agent with a copy of any such
Company Return with respect to income Taxes at least twenty (20) calendar days
prior to the due date of such Company Return (taking into account any applicable
extensions) for the Shareholders’ Agent’s review and consent, which consent
shall not be unreasonably withheld, conditioned or delayed.
          (b) None of Parent, the Surviving Corporation or any of their
respective affiliates shall amend, refile or otherwise modify any Company Return
in respect of any taxable period ending on or before the Closing Date which
would cause any indemnification obligation for the Indemnitors, without the
written consent of the Shareholders’ Agent, which consent shall not be
unreasonably withheld, conditioned or delayed.
          (c) Notwithstanding Section 9.7, the Shareholders’ Agent shall, at its
expense, control the defense of any audit, claim or proceeding with respect to
Taxes incurred on or prior to the Closing Date and for which any of the
Indemnitors have an indemnification obligation pursuant to this Agreement;
provided, however that the Shareholders’ Agent shall not be entitled to settle
any such claim that would increase any Tax liability of the Parent or Surviving
Corporation or any Company Subsidiaries, without Parent’s consent, which consent
shall not be unreasonably withheld, conditioned or delayed.
     5.18 Indemnification of Directors and Officers.
          (a) Prior to the Effective Time, the Company shall purchase a six
(6) year tail for the Company’s Directors and Officers Insurance policy in
effect on the Signing Date (the “Tail D&O Policy”) and the Company shall ensure
that such Tail D&O Policy remains in full force and effect at the Closing.

 



--------------------------------------------------------------------------------



 



          (b) From and after the Effective Time, Parent will, and Parent will
cause Merger LLC to, fulfill and honor in all respects the obligations of the
Acquired Companies pursuant to any indemnification provision under the Articles
of Incorporation and the Bylaws or other organizational documents such Acquired
Companies in each case on the date of this Agreement (and if any statute is
amended to provide for benefits that are more favorable to the Company
Indemnified Parties, then each Company Indemnified Party shall be entitled to
the benefits of such amendment) (the Persons to be indemnified pursuant to the
provisions referred to in this Section 5.18 shall be referred to as,
collectively, the “Company Indemnified Parties”). The Operating Agreement of
Merger LLC shall contain the provisions with respect to indemnification,
reimbursement, contribution, hold harmless and exculpation from liability set
forth in the Company’s Articles of Incorporation and the Company’s Bylaws on the
date of this Agreement, which provisions shall not be amended, repealed or
otherwise modified for a period of six (6) years after the Closing in any manner
that would adversely affect the rights thereunder of any Company Indemnified
Party (and if any statute is amended to provide for benefits that are more
favorable to the Company Indemnified Parties, then each Company Indemnified
Party shall be entitled to the benefits of such amendment).
          (c) From and after the Effective Time, Merger LLC shall assume the
Company’s existing indemnification agreements with its directors and officers,
as set forth on Schedule 5.18(c), for the benefit of the Persons indemnified
thereunder.
          (d) For a period of six years after the Effective Time, Parent will
cause Merger LLC to maintain the Tail D&O Policy.
          (e) From and after the Effective Time, Parent and Merger LLC shall be
jointly and severally obligated to pay the reasonable expenses, including
reasonable attorneys’ fees, that may be incurred by any Company Indemnified
Parties in enforcing the rights provided in this Section 5.18 and shall make any
advances of such expenses to the Company Indemnified Parties that would be
available under the Bylaws or Articles of Incorporation or other agreements of
the Acquired Companies (in each case as in effect as of the date of this
Agreement) with regard to the advancement of expenses.
          (f) Each of Parent and the Company Indemnified Parties shall
cooperate, and cause their respective affiliates to cooperate, in the defense of
any action and shall provide access to properties and individuals as reasonably
requested and furnish or cause to be furnished records, information and
testimony, and attend such conferences, discovery proceedings, hearings, trials
or appeals, as may be reasonably requested in connection therewith.
          (g) If Parent and/or Merger LLC merges into, consolidates with or
transfers all or substantially all of its assets to another Person or
liquidates, dissolves or winds up its operations, then and in each such case,
Parent and/or Merger LLC, as the case may be, shall make proper provision so
that the surviving or resulting entity or the transferee in such transaction
assumes the obligations of the Parent and/or Merger LLC under this Section 5.18.
          (h) The obligations of Parent and Merger LLC under this Section 5.18
shall not be terminated or modified in such a manner as to adversely affect any
Company Indemnified Party to whom this Section 5.18 applies without the written
consent of each affected Company Indemnified Party.

 



--------------------------------------------------------------------------------



 



          (i) The provisions of this Section 5.18 shall be in addition to any
other rights available to the Company Indemnified Parties, shall survive the
Effective Time, and are expressly intended for the benefit of the Company
Indemnified Parties.
SECTION 6. Conditions Precedent to Obligations of Parent, Merger Sub and Merger
LLC
          The obligations of Parent, Merger Sub and Merger LLC to effect the
Merger and otherwise consummate the transactions contemplated by this Agreement
are subject to the satisfaction (or waiver by Parent), at or prior to the
Closing, of each of the following conditions:
     6.1 Accuracy of Representations. Each of the representations and warranties
made by the Company in this Agreement shall have been accurate as of the Signing
Date (without giving effect to any update to the Disclosure Schedule). Each of
the representations and warranties made by the Company in this Agreement that is
qualified by materiality or Material Adverse Effect shall be accurate in all
respects, and each representation and warranty of the Company in this Agreement
that is not so qualified shall be accurate in all material respects, in each
case, as of the Scheduled Closing Time as if made at the Scheduled Closing Time
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties that are
qualified by materiality or Material Adverse Effect shall be accurate in all
respects, and such representations and warranties that are not so qualified
shall be accurate in all material respects, in each case, on and as of such
date), all without giving effect to any update to the Disclosure Schedule except
as otherwise specifically provided in Section 4.3(b).
     6.2 Performance of Covenants. All of the covenants and obligations that the
Company is required to comply with or to perform at or prior to the Closing
shall have been complied with and performed in all material respects.
     6.3 Shareholder Approval. The principal terms of this Agreement and the
Merger shall have been duly approved by the Required Vote, and holders of not
more than five percent (5%) in the aggregate of the Company Stock shall continue
to have a right to exercise appraisal, dissenters or similar rights under the
California General Corporation Law with respect to their Company Stock by virtue
of the Merger.
     6.4 Consents. All Consents set forth on Part 5.1 of the Disclosure Schedule
and all licenses described on Schedule 1.5(b)(viii)(H) shall have been obtained,
in form and substance reasonably acceptable to Parent, and shall be in full
force and effect.
     6.5 Exercise/Expiration of Company Warrants. Parent shall have received
satisfactory evidence that either (a) prior to the Closing the Company Warrants
shall have been exercised in accordance with their respective terms, or (b) the
Company Warrants shall have expired or otherwise terminated by their own terms
upon the Closing.
     6.6 Agreements and Documents. Parent shall have received the following
agreements and documents, each of which shall be in full force and effect:
     (a) Employment offer letters for employment by Parent, an affiliate of
Parent or, in the case of the individuals described in clause (ii), the Chinese
Subsidiary, all in forms prepared by Parent, accepted and countersigned by:
(i) at least eighty percent

 



--------------------------------------------------------------------------------



 



(80%), in the aggregate, of the employees located in the U.S. and identified in
that certain written list that Parent and the Company have developed and agreed
to for purposes of this Section 6.6(a) (the “Section 6.6(a) U.S. List”) and the
individuals listed on Schedule 6.6(a)(i), (ii) at least sixty percent (60%) of
the employees located in Beijing and identified in that certain written list
that Parent and the Company have developed and agreed to for purposes of this
Section 6.6(a) and (iii) the following individuals: Lars Herlitz, Farhad
Mighani, Alberto Duenas, Andrew Yang, Mark Snesrud, David Yang and Adam Malamy
(collectively such individuals listed in clause (iii) are the “Key Employees”);
     (b) Noncompetition Agreements in the form of Exhibit E, executed by each of
the Key Employees who accepts and countersigns the employment offer letter
contemplated by Section 6.6(a)(iii);
     (c) a General Release in the form of Exhibit F, executed by each of the
Major Shareholders and Key Employees;
     (d) a legal opinion of O’Melveny & Myers LLP, dated as of the Closing Date,
and a legal opinion of AllBright Law Offices, dated as of the Closing Date, in
each case in the forms attached hereto as Exhibit G-1 and G-2;
     (e) a certificate executed by the Company containing the representation and
warranty of the Company that the conditions set forth in Sections 6.1 and 6.2
have been duly satisfied (the “Company’s Closing Certificate”);
     (f) an Agreement of Merger executed by the Company to be filed with the
Secretary of State of the State of California in accordance with Section 1.3;
     (g) the 280G Waivers and evidence satisfactory to Parent that a Company
shareholder vote was solicited in conformance with Section 280G and the
regulations promulgated thereunder and that (x) such requisite 280G Approval was
obtained with respect to any Section 280G Payment, or (y) that the 280G Approval
was not obtained with respect to any Section 280G Payment and as a consequence,
that Section 280G Payment shall not be made or provided, pursuant to the 280G
Waivers which were executed by the affective individuals prior to the
shareholder vote;
     (h) the resolutions of Company’s board of directors described in
Section 4.6;
     (i) written resignations of all directors of the Acquired Companies,
effective as of the Effective Time;
     (j) certified written consent of the Chinese Subsidiary’s general manager
and legal representative to amend all authorities and mandates to operate bank
accounts and bank facilities of the Chinese Subsidiary and authority to such
persons as Parent shall nominate to operate such bank accounts and bank
facilities;
     (k) Estoppel certificates, in form and substance reasonably acceptable to
Parent, executed by the parties set forth on Schedule 6.6(k);
     (l) such documents, instruments, declarations and/or confirmations executed
by the Company as shall be required by any applicable Governmental Body for

 



--------------------------------------------------------------------------------



 



completing all applicable approval, registration and other procedures in
relation to the change in investor of the Chinese Subsidiary resulting from the
Merger, including but not limited to, certified written resolutions of the
Company’s Board of Directors approving the change of investor of the Chinese
Subsidiary from the Company to Merger LLC.
          (m) Settlement agreements, in form and substance reasonably acceptable
to Parent, executed by the Company and the parties set forth on
Schedule 6.6(a)(i);
          (n) the Deferred Compensation Amendments;
          (o) evidence of termination of the Investor Rights Agreement, in form
and substance reasonably acceptable to Parent; and
          (p) evidence that the Company has delivered termination notices for
each of the agreements listed on Schedule 6.6(p), in accordance with the terms
of such agreements and in form and substance reasonably acceptable to Parent.
     6.7 FIRPTA Compliance. The Company shall have delivered to Parent the
documents required to be filed with the Internal Revenue Service referred to in
Section 5.12.
     6.8 No Restraints. No temporary restraining order, preliminary or permanent
injunction or other order preventing the consummation of the Merger shall have
been issued by any court of competent jurisdiction and remain in effect, and
there shall not be any Legal Requirement enacted or deemed applicable to the
Merger that makes consummation of the Merger illegal.
     6.9 No Legal Proceedings. No Governmental Body or other Person shall have
commenced or threatened to commence any Legal Proceeding challenging or seeking
the recovery of a material amount of damages in connection with the Merger or
seeking to prohibit or limit the exercise by Parent of any material right
pertaining to its ownership of stock of the Surviving Corporation or membership
interests of Merger LLC.
     6.10 Terminating Employees. The Company shall have terminated the
employment of all Company Employees who either (a) have not accepted employment
with Parent, one of Parent’s affiliates or the Chinese Subsidiary in accordance
with Section 6.6(a), or (b) were not offered employment with Parent, one of
Parent’s affiliates or the Chinese Subsidiary pursuant to Section 6.6(a), all
with effect not later than immediately prior to the Closing, pursuant to
processes and documentation approved by Parent, which consent shall not be
unreasonably withheld.
     6.11 Liens Removed Parent shall have received satisfactory evidence that
all liens against the Acquired Companies assets, other than those described in
the Estoppel Certificates, shall have been removed.
     6.12 Export Controls. The requirements of Section 4.8 shall have been
completed in all material respects to the reasonable satisfaction of Parent.
SECTION 7. Conditions Precedent to Obligations of the Company
          The obligations of the Company to effect the Merger and otherwise
consummate the transactions contemplated by this Agreement are subject to the
satisfaction (or waiver by the

 



--------------------------------------------------------------------------------



 



Company), at or prior to the Closing, of the following conditions:
     7.1 Accuracy of Representations. Each of the representations and warranties
made by Parent, Merger Sub and Merger LLC in this Agreement shall have been
accurate as of the Signing Date (without giving effect to any update to the
Parent Disclosure Schedule). Each of the representations and warranties made by
Parent, Merger Sub and Merger LLC in this Agreement that is qualified by
materiality or material adverse effect shall be accurate in all respects, and
each representation and warranty of Parent, Merger Sub and Merger LLC in this
Agreement that is not so qualified shall be accurate in all material respects,
in each case, as of the Scheduled Closing Time as if made at the Scheduled
Closing Time except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
that are qualified by materiality or material adverse effect shall be accurate
in all respects, and such representations and warranties that are not so
qualified shall be accurate in all material respects, in each case, on and as of
such date), all without giving effect to any update to the Parent Disclosure
Schedule.
     7.2 Performance of Covenants. All of the covenants and obligations that
Parent, Merger Sub and Merger LLC are required to comply with or to perform at
or prior to the Closing shall have been complied with and performed in all
material respects.
     7.3 Shareholder Approval. The Merger and this Agreement shall have been
duly approved by the shareholders of the Company by the requisite vote under
applicable law and the Company’s articles of incorporation.
     7.4 Agreements and Documents. The Company shall have received the following
documents:
     (a) an Escrow Agreement in the form of Exhibit C, executed by Parent and
the escrow agent identified therein;
     (b) a legal opinion of Cooley Godward Kronish LLP, dated as of the Closing
Date, in the form attached hereto as Exhibit I; and
     (c) a certificate executed by Parent, Merger Sub and Merger LLC containing
the representation and warranty of Parent, Merger Sub and Merger LLC that the
conditions set forth in Sections 7.1, 7.2 and 7.5 have been duly satisfied.
     7.5 Listing. The shares of Parent Common Stock issuable, and those required
to be reserved for issuance, in connection with the Merger, shall, if
applicable, have been filed for listing (subject to notice of issuance) on the
Nasdaq Stock Market.
     7.6 No Restraints. No temporary restraining order, preliminary or permanent
injunction or other order preventing the consummation of the Merger shall have
been issued by any court of competent jurisdiction and remain in effect, and
there shall not be any Legal Requirement enacted or deemed applicable to the
Merger that makes consummation of the Merger illegal.
SECTION 8. Termination
     8.1 Termination Events. This Agreement may be terminated prior to the
Closing:

 



--------------------------------------------------------------------------------



 



     (a) by Parent if Parent reasonably determines that the timely satisfaction
of any condition set forth in Section 6 has become impossible (other than as a
result of any failure on the part of Parent or Merger Sub to comply with or
perform any covenant or obligation of Parent or Merger Sub set forth in this
Agreement);
     (b) by the Company if the Company reasonably determines that the timely
satisfaction of any condition set forth in Section 7 has become impossible
(other than as a result of any failure on the part of the Company to comply with
or perform any covenant or obligation set forth in this Agreement or in any
other agreement or instrument delivered to Parent);
     (c) by Parent if the Closing has not taken place on or before January 31,
2009 (other than as a result of any failure on the part of Parent to comply with
or perform any covenant or obligation of Parent set forth in this Agreement);
     (d) by the Company if the Closing has not taken place on or before
January 31, 2009 (other than as a result of the failure on the part of the
Company to comply with or perform any covenant or obligation of the Company set
forth in this Agreement);
     (e) by either Parent or the Company if a court of competent jurisdiction or
other Governmental Body shall have issued a final and nonappealable order,
decree or ruling, or shall have taken any other action, having the effect of
permanently restraining, enjoining or otherwise prohibiting the Merger; or
     (f) by the mutual written consent of Parent and the Company.
     8.2 Termination Procedures. If Parent wishes to terminate this Agreement
pursuant to Section 8.1(a), Section 8.1(c) or Section 8.1(e), Parent shall
deliver to the Company a written notice stating that Parent is terminating this
Agreement and setting forth a brief description of the basis on which Parent is
terminating this Agreement. If the Company wishes to terminate this Agreement
pursuant to Section 8.1(b), Section 8.1(d) or Section 8.1(e), the Company shall
deliver to Parent a written notice stating that the Company is terminating this
Agreement and setting forth a brief description of the basis on which the
Company is terminating this Agreement.
     8.3 Effect of Termination. If this Agreement is terminated pursuant to
Section 8.1, all further obligations of the parties under this Agreement shall
terminate; provided, however, that: (a) none of the parties shall be relieved of
any obligation or liability arising from any prior material breach by such party
of any provision of this Agreement; and (b) the parties shall, in all events,
remain bound by and continue to be subject to the provisions set forth in
Sections 10 and 5.5 in accordance with their terms.
SECTION 9. Indemnification, Etc.
     9.1 Survival of Representations, Etc.
          (a) If the Reverse Merger is consummated, the representations and
warranties made by the Company (consisting of the representations and warranties
set forth in Section 2 and the representations and warranties set forth in the
Company’s Closing Certificate) shall survive the Closing and shall expire on the
first anniversary of the Closing Date; provided, however, that

 



--------------------------------------------------------------------------------



 



if, at any time prior to the first anniversary of the Closing Date, any
Indemnitee (acting in good faith) delivers to the Shareholders’ Agent (as
defined in Section 10.1 below) a written notice alleging the existence of an
inaccuracy in or a breach of any of the representations and warranties made by
the Company (and setting forth in reasonable detail the basis for such
Indemnitee’s belief that such an inaccuracy or breach may exist) and asserting a
claim for recovery under Section 9.2 based on such alleged inaccuracy or breach,
then the claim asserted in such notice shall survive the first anniversary of
the Closing until such time as such claim is fully and finally resolved. The
representations and warranties made by Parent, Merger Sub and Merger LLC
(including the representations and warranties in Section 3 and the
representations and warranties in the certificate delivered pursuant to
Section 7 hereof) shall survive the Closing and shall expire on the first
anniversary of the Closing Date; provided, however, that if, at any time prior
to the first anniversary of the Closing Date, any Person (acting in good faith)
delivers to Parent a written notice alleging the existence of an inaccuracy in
or a breach of any of the representations and warranties made by Parent, Merger
Sub or Merger LLC (and setting forth in reasonable detail the basis for such
belief that such an inaccuracy or breach may exist) and asserting a claim for
recovery based on such alleged inaccuracy or breach, then the claim asserted in
such notice shall survive the first anniversary of the Closing until such time
as such claim is fully and finally resolved. If the Reverse Merger is
consummated, all covenants and agreements of the parties shall expire and be of
no further force or effect as of the Effective Time, except to the extent such
covenants and agreements provide that they are to be performed or shall survive
after the Effective Time; provided, however, that no right to indemnification
pursuant to this Article 9 in respect of any claim based upon any breach of a
covenant or agreement occurring prior to the expiration of such covenant or
agreement shall be affected by the expiration of such covenant or agreement.
          (b) The representations, warranties, covenants and obligations of the
Company, and the rights and remedies that may be exercised by the Indemnitees,
shall not be limited or otherwise affected by or as a result of any information
furnished to, or any investigation made by or Knowledge of, any of the
Indemnitees or any of their Representatives.
          (c) For purposes of this Agreement, each statement or other item of
information set forth in the Disclosure Schedule or in any update to the
Disclosure Schedule shall be deemed to be a representation and warranty made by
the Company in this Agreement.
     9.2 Indemnification. From and after the Effective Time (but subject to
Section 9.1(a)), the securityholders of the Company who shall have received, or
shall be entitled to receive, cash and/or Parent Common Stock pursuant to
Sections 1.5 and/or 1.6 of this Agreement (the “Indemnitors”), severally and not
jointly and in proportion to their original contribution to the Escrow, shall
hold harmless and indemnify each of the Indemnitees from and against, and the
Escrow Cash and Escrow Shares shall be available to compensate and reimburse
each of the Indemnitees for, any Damages which are directly or indirectly
suffered or incurred by any of the Indemnitees or to which any of the
Indemnitees may otherwise become subject (regardless of whether or not such
Damages relate to any third-party claim) and which arise from or as a result of,
or are directly or indirectly connected with: (i) any inaccuracy in or breach of
any representation or warranty set forth in Section 2, as modified by the
Disclosure Schedule (without giving effect to any update to the Disclosure
Schedule delivered by the Company to Parent prior to the Closing except as
otherwise specifically provided in Section 4.3(b)), or the Company’s Closing
Certificate; (ii) any breach of any covenant or obligation of the Company
(consisting of the covenants set forth in Sections 4 and 5); (iii) any PRC
Liability; (iv) any

 



--------------------------------------------------------------------------------



 



Spanish Liability; (v) any PRC Tax Liability in excess of the PRC Tax Allowance;
(vi) any Unrelated Legal Fees Liability in excess of the Unrelated Legal Fees
Allowance; (vii) any ISO Disqualification Liability; (viii) any expense or
liability defined in “Retained Liabilities” (other than as described in clauses
(v) and (vi)) which is in excess of the amount set forth in
Schedule 1.5(b)(viii) for such Retained Liability or, if no amount for such
Retained Liability is set forth in Schedule 1.5(b)(viii), then the amount in
excess of the amount otherwise included in “Retained Liabilities” for such
expense or liability for purposes of calculating the Total Merger Consideration;
(ix) any payment made by Parent, Merger LLC or any successor thereof pursuant to
Section 5.18; or (x) any Legal Proceeding relating to any inaccuracy, breach or
matter of the type referred to in clause “(i)”-“(ix)” above (including any Legal
Proceeding commenced by any Indemnitee for the purpose of enforcing any of its
rights under this Section 9). Such obligations to indemnify and hold harmless
Indemnitees shall only extend to matters which Parent delivers a written notice
pursuant to this Agreement prior to the first anniversary of the Closing Date.
     9.3 Threshold. The Indemnitors shall not be required to make any
indemnification payment pursuant to Section 9.2 until such time as the total
amount of all Damages (including the Damages arising from such inaccuracy or
breach and all other Damages arising from any other inaccuracies or breaches)
that have been directly or indirectly suffered or incurred by any one or more of
the Indemnitees, or to which any one or more of the Indemnitees has or have
otherwise become subject, exceeds $200,000 in the aggregate. (If the total
amount of such Damages exceeds $200,000, then the Indemnitees shall be entitled
to be indemnified against and compensated and reimbursed for all Damages and not
only for the portion of such Damages exceeding $200,000.) The foregoing
provisions of this Section 9.3 limiting the indemnity obligations of the
Indemnitors shall not be applicable to any claim by an Indemnitee for
indemnification pursuant to Section 9.2(iii)-(viii).
     9.4 Other Limitations.
          (a) The amount of any Damages for which indemnification is provided
under this Agreement shall be net of any amounts recovered by any Indemnitees
under insurance policies or otherwise with respect to such Damages. Each
Indemnitee shall use its commercially reasonable efforts to recover under
insurance policies for any Damages prior to seeking indemnification under this
Agreement.
          (b) Notwithstanding anything to the contrary elsewhere in this
Agreement, no Indemnitor shall, in any event, be liable to any Indemnitee for
any punitive damages of such Indemnitee,unless a third party is awarded such
punitive damages.
          (d) The Indemnitors shall not under any circumstances be liable for
any Taxes relating to the Company for any period after the Closing Date.
          (e) The Indemnitees shall use commercially reasonable efforts to
minimize Damages, including, but not limited to, Damages associated with the PRC
Tax Liability, incurred and to be incurred by them.
          (f) The Parent and the Company also acknowledge and agree that
anything herein to the contrary notwithstanding, no breach of any
representation, warranty, covenant or agreement contained herein shall give rise
to any right on the part of any Indemnitees, after the consummation of the
transactions contemplated by this Agreement, to rescind this Agreement or any of
the transactions contemplated hereby, except in the case of fraud.

 



--------------------------------------------------------------------------------



 



          (g) In no event shall any Retained Liability that reduces the Total
Merger Consideration give rise to Damages (except to the extent such Damages
would exceed the reduction in the Total Merger Consideration for such Retained
Liability) subject to the indemnification provisions of this Section 9.
     9.5 Exclusive Remedy. From and after the Closing, recourse of all
Indemnitees to the Escrow Cash and Escrow Shares pursuant to this Agreement and
the Escrow Agreement shall be the sole and exclusive remedy of Parent and the
other Indemnitees for damages under the indemnification provisions contained in,
and for any breach of, this Agreement and the Exhibits, Schedules, Closing
Certificates and any other related documents and for any and all other claims,
liabilities, rights or remedies such Indemnitees may have at law or in equity.
No former shareholder, optionholder, warrantholder, officer, director, employee
or agent of the Company shall have any personal liability to Parent or any of
the other Indemnitees after the Closing in connection with the transactions
contemplated by this Agreement. Notwithstanding the foregoing provisions of this
Section 9.5, the rights and restrictions set forth herein do not limit any other
potential remedies of Parent and other Indemnitees against Persons who may be
liable for fraud under common law in connection with the transactions
contemplated by this Agreement, and any Person committing fraud shall be
jointly, liable for, and shall indemnify the Indemnitees for, Damages incurred
as a result of such fraud up $19,250,000; provided, however, to the extent a
claim based on fraud is made by an Indemnitor other than pursuant to the terms
of the Escrow Agreement, that such claims for fraud may be brought by an
Indemnitee against the Person committing such fraud only (and no other
Indemnitors).
     9.6 No Contribution. No shareholders of the Company shall have any right of
contribution, right of indemnity or other right or remedy against Merger LLC or
Parent in connection with any indemnification obligation or any other liability
to which he, she or it may become subject under or in connection with this
Agreement.
     9.7 Defense of Third Party Claims. In the event of the assertion or
commencement by any Person of any claim or Legal Proceeding (whether against the
Surviving Corporation, against Parent, against Merger LLC or against any other
Person) with respect to which any of the Indemnitors may, in Parent’s reasonable
judgment, become obligated to hold harmless, indemnify, compensate or reimburse
any Indemnitee pursuant to this Section 9, Parent shall have the right, at its
election, to proceed with the defense of such claim or Legal Proceeding on its
own. If Parent so proceeds with the defense of any such claim or Legal
Proceeding:
     (a) each Indemnitor shall make available to Parent any documents and
materials in his, her or its possession or control that may be reasonably
necessary to the defense of such claim or Legal Proceeding; and
     (b) Parent shall have the right to settle, adjust or compromise such claim
or Legal Proceeding with the prior written consent of the Shareholders’ Agent;
provided, however, that such consent shall not be unreasonably withheld.
Parent shall give the Shareholders’ Agent prompt notice of the commencement of
any such Legal Proceeding against Parent, Merger LLC or the Surviving
Corporation; provided, however, that any failure on the part of Parent to so
notify the Shareholders’ Agent shall not limit any of the obligations of the
Indemnitors under this Section 9 (except to the extent such failure materially
prejudices the defense of such Legal Proceeding or the rights of the
Indemnitors). If Parent does not elect to proceed with the defense of any such
claim or Legal Proceeding, the Shareholders’

 



--------------------------------------------------------------------------------



 



Agent may proceed with the defense of such claim or Legal Proceeding with
counsel reasonably satisfactory to Parent and the expense of said defense shall
be paid out of the Escrow Fund; provided, however, that the Shareholders’ Agent
may not settle, adjust or compromise any such claim or Legal Proceeding without
the prior written consent of Parent (which consent may not be unreasonably
withheld, conditioned or delayed).
     9.8 Exercise of Remedies by Indemnitees Other Than Parent. No Indemnitee
(other than Parent or any successor thereto or assign thereof) shall be
permitted to assert any indemnification claim or exercise any other remedy under
this Agreement unless Parent (or any successor thereto or assign thereof) shall
have consented to the assertion of such indemnification claim or the exercise of
such other remedy.
     9.9 Execution by Shareholders’ Agent. The Shareholders’ Agent may execute
this Agreement at any time after the Signing Date and prior to the Closing;
provided, however, that the effectiveness of this Agreement shall not be
predicated upon such execution.
SECTION 10. Miscellaneous Provisions
     10.1 Shareholders’ Agent. By virtue of their approval of the Merger and
this Agreement, the Merger Shareholders shall have approved, among other
matters, the indemnification and escrow terms set forth in Section 9 and the
expense reimbursement provisions in this Section 10.1 and shall irrevocably
appoint Nueva Ventures Management, LLC as their agent for purposes of Section 9
and Section 10.1 (the “Shareholders’ Agent”) to give and receive notices and
communications, to authorize delivery to Parent of Parent Common Stock, cash or
other property from the Escrow Fund, to object to such deliveries, to agree to,
negotiate, enter into settlements and compromises of, and demand dispute
resolution pursuant to Section 3 of the Escrow Agreement and comply with orders
of courts and awards of arbitrators with respect to indemnification claims, and
to take all actions necessary or appropriate in the judgment of the
Shareholders’ Agent for the accomplishment of the foregoing. Nueva Ventures
Management, LLC hereby accepts his appointment as the Shareholders’ Agent.
Parent shall be entitled to deal exclusively with the Shareholders’ Agent on all
matters relating to Section 9, and shall be entitled to rely conclusively
(without further evidence of any kind whatsoever) on any document executed or
purported to be executed on behalf of any Indemnitors by the Shareholders’
Agent, and on any other action taken or purported to be taken on behalf of any
Indemnitor by the Shareholders’ Agent, as fully binding upon such Indemnitor. If
the Shareholders’ Agent shall die, become disabled or otherwise be unable to
fulfill his responsibilities as agent of the Indemnitors, then the Indemnitors
shall, within ten days after such death or disability, appoint a successor agent
upon the consent of Indemnitors having a majority interest in the sum of the
Escrow Cash and Escrow Shares (valued at the Parent Average Stock Price) and,
promptly thereafter, shall notify Parent of the identity of such successor. Any
such successor shall become the “Shareholders’ Agent” for purposes of Section 9
and this Section 10.1. In addition, the Indemnitors may at any time remove the
Shareholders’ Agent and appoint a successor agent upon the consent of
Indemnitors having a majority interest in the sum of the Escrow Cash and Escrow
Shares (valued at the Parent Average Stock Price) and, promptly thereafter,
shall notify Parent of the identity of such successor. Any such successor shall
become the “Shareholders’ Agent” for purposes of Section 9 and this
Section 10.1. No bond shall be required for the Shareholders’ Agent. If for any
reason there is no Shareholders’ Agent at any time, all references herein to the
Shareholders’ Agent shall be deemed to refer to the Indemnitors. The
Shareholders’ Agent shall not be responsible for any act done or omitted
thereunder as Shareholders’ Agent while acting in good faith and in the exercise
of reasonable

 



--------------------------------------------------------------------------------



 



judgment. The Indemnitors shall severally, and not jointly, indemnify the
Shareholders’ Agent and hold the Shareholders’ Agent harmless against any loss,
liability or expense incurred without gross negligence, bad faith or willful
misconduct on the part of the Shareholders’ Agent and arising out of or in
connection with the acceptance or administration of the Shareholders’ Agent’s
duties hereunder, including the reasonable fees and expenses of any legal
counsel or other professional retained by the Shareholders’ Agent. Up to
$100,000 of such losses, liabilities or expenses may be satisfied by the
Shareholders’ Agent Allowance deposited into the Escrow Fund. By virtue of their
approval of the Merger and this Agreement, the Indemnitors hereby agree to pay
(i) the reasonable fees of the Shareholders’ Agent relating to his services
performed in such capacity, and (ii) all reasonable costs and expenses,
including those of any legal counsel or other professional retained by the
Shareholders’ Agent, in connection with the acceptance and administration of the
Shareholders’ Agent’s duties hereunder. Subject to the prior right of Parent to
make claims for Damages, the Shareholders’ Agent shall have the right to recover
from the Escrow Fund (in addition to the $100,000 provided for above) prior to
any distribution to the Indemnitors, any reasonable fees, costs and expenses,
including those of any legal counsel or other professional retained by the
Shareholders’ Agent, in connection with the performance, acceptance and
administration of the Shareholders’ Agent’s duties hereunder. The Shareholders’
Agent shall have no duties or responsibilities except those expressly set forth
herein and in the other agreements delivered pursuant to this Agreement to which
the Shareholders’ Agent is a party. The Shareholders’ Agent may consult with its
own counsel. The Shareholders’ Agent may rely on any notice, instruction,
certificate, statement, request, consent, confirmation, agreement or other
instrument which it reasonably believes to be genuine and to have been signed or
presented by a proper Person or Persons.
     10.2 Further Assurances. Each party hereto shall execute and cause to be
delivered to each other party hereto such instruments and other documents, and
shall take such other actions, as such other party may reasonably request (prior
to, at or after the Closing) for the purpose of carrying out or evidencing any
of the transactions contemplated by this Agreement (including, but not limited
to, the effecting of the changes of the Chinese Subsidiary as contemplated to be
effected upon the Merger becoming effective (such as changes to its investor,
articles of association, legal representative, directors) together with the
attending to all formalities required by applicable Legal Requirements and
obtaining of all applicable Governmental Authorizations in relation to such
changes).
     10.3 Fees and Expenses. Each party to this Agreement shall bear and pay all
fees, costs and expenses (including legal fees and accounting fees) that have
been incurred or that are incurred by such party in connection with the
transactions contemplated by this Agreement, including all fees, costs and
expenses incurred by such party in connection with or by virtue of (a) the
investigation and review conducted by Parent and its Representatives with
respect to the Company’s business (and the furnishing of information to Parent
and its Representatives in connection with such investigation and review),
(b) the negotiation, preparation and review of this Agreement (including the
Disclosure Schedule) and all agreements, certificates, opinions and other
instruments and documents delivered or to be delivered in connection with the
transactions contemplated by this Agreement, (c) the preparation and submission
of any filing or notice required to be made or given in connection with any of
the transactions contemplated by this Agreement, and the obtaining of any
Consent required to be obtained in connection with any of such transactions,
(d) the satisfaction of any conditions to the Closing; and (e) the consummation
of the Merger (collectively, the “Transaction Costs”); provided, however, that,
the total amount of all such fees, costs and expenses incurred by or for the
benefit of the Acquired

 



--------------------------------------------------------------------------------



 



Companies (including all such fees, costs and expenses incurred prior to the
date of this Agreement) shall be borne and paid by the Merger Shareholders as
provided in the calculation of Retained Liabilities as provided in
Section 1.5(b)(viii) and, if necessary, by deducting from the Escrow Fund,
Escrow Cash and Escrow Shares any such amount not included in the calculation of
Total Merger Consideration. At the Closing, counsel to the Company shall be paid
all of its fees and expenses incurred in connection with the transactions
contemplated by this Agreement and its other representation of the Company.
     10.4 Attorneys’ Fees. If any action or proceeding relating to this
Agreement or the enforcement of any provision of this Agreement is brought
against any party hereto, the prevailing party shall be entitled to recover
reasonable attorneys’ fees, costs and disbursements (in addition to any other
relief to which the prevailing party may be entitled).
     10.5 Notices. Any notice or other communication required or permitted to be
delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received when delivered (by hand, by
registered mail, by courier or express delivery service or by facsimile) to the
address or facsimile telephone number set forth beneath the name of such party
below (or to such other address or facsimile telephone number as such party
shall have specified in a written notice given to the other parties hereto):
if to Parent or Merger Sub:
Cavium Networks, Inc.
805 E. Middlefield Road
Mountain View, California 94043
Attn: Syed Ali
Facsimile: (650) 625-9751
with a copy to:
Cooley Godward Kronish LLP
Five Palo Alto Square
3000 El Camino Real
Palo Alto, California 94306
Attn: Vincent P. Pangrazio
Facsimile: (650) 849-7400
if to the Company:
W&W Communications, Inc.
640 W. California Ave, Suite 200
Sunnyvale, California 94086
Attn: Lars Herlitz
Facsimile: (408) 789-0117
with a copy to:
O’Melveny & Myers LLP
2765 Sand Hill Road
Menlo Park, California 94025

 



--------------------------------------------------------------------------------



 



Attn: Warren Lazarow
Facsimile: (650) 473-2601
if to the Shareholders’ Agent:
Nueva Ventures Management, LLC
770 27th Avenue
San Mateo, California 94403
Attn: Côme Laguë
Facsimile: (650) 240-0170
     10.6 Time of the Essence. Time is of the essence of this Agreement.
     10.7 Headings. The headings contained in this Agreement are for convenience
of reference only, shall not be deemed to be a part of this Agreement and shall
not be referred to in connection with the construction or interpretation of this
Agreement.
     10.8 Counterparts. This Agreement may be executed in several counterparts,
each of which shall constitute an original and all of which, when taken
together, shall constitute one agreement.
     10.9 Governing Law. This Agreement shall be construed in accordance with,
and governed in all respects by, the internal laws of the State of California
(without giving effect to principles of conflicts of laws).
     10.10 Successors and Assigns. This Agreement shall be binding upon each of
the parties hereto and each of their respective successors and assigns, if any.
This Agreement shall inure to the benefit of: the Company; Parent; Merger Sub;
Merger LLC; the other Indemnitees; the Company Indemnified Parties; and the
respective successors and assigns, if any, of the foregoing. Merger Sub and
Merger LLC may freely assign any or all of their rights under this Agreement
(including their indemnification rights under Section 9), in whole or in part,
to any successor or affiliate of Parent without obtaining the consent or
approval of any other party hereto or of any other Person.
     10.11 Remedies Cumulative; Specific Performance. The rights and remedies of
the parties hereto shall be cumulative (and not alternative). The parties to
this Agreement agree that, in the event of any breach or threatened breach by
any party to this Agreement of any covenant, obligation or other provision set
forth in this Agreement for the benefit of any other party to this Agreement,
such other party shall be entitled (in addition to any other remedy that may be
available to it) to (a) a decree or order of specific performance or mandamus to
enforce the observance and performance of such covenant, obligation or other
provision, and (b) an injunction restraining such breach or threatened breach.
     10.12 Waiver.
          (a) No failure on the part of any Person to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any Person
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.

 



--------------------------------------------------------------------------------



 



          (b) No Person shall be deemed to have waived any claim arising out of
this Agreement, or any power, right, privilege or remedy under this Agreement,
unless the waiver of such claim, power, right, privilege or remedy is expressly
set forth in a written instrument duly executed and delivered on behalf of such
Person; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.
     10.13 Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of all of the parties hereto that signed this Agreement.
     10.14 Severability. In the event that any provision of this Agreement, or
the application of any such provision to any Person or set of circumstances,
shall be determined to be invalid, unlawful, void or unenforceable to any
extent, the remainder of this Agreement, and the application of such provision
to Persons or circumstances other than those as to which it is determined to be
invalid, unlawful, void or unenforceable, shall not be impaired or otherwise
affected and shall continue to be valid and enforceable to the fullest extent
permitted by law.
     10.15 Parties in Interest. Except for the provisions of Sections 1.5, 1.6,
5.17, 9 and 10.1, none of the provisions of this Agreement is intended to
provide any rights or remedies to any Person other than the parties hereto and
their respective successors and assigns (if any).
     10.16 Entire Agreement. This Agreement and the other agreements referred to
herein set forth the entire understanding of the parties hereto relating to the
subject matter hereof and thereof and supersede all prior agreements and
understandings among or between any of the parties relating to the subject
matter hereof and thereof; provided, however, that the Confidentiality Agreement
previously executed on behalf of Parent and the Company shall not be superseded
by this Agreement and shall remain in effect in accordance with its terms until
the earlier of (a) the Effective Time, or (b) the date on which such
Confidentiality Agreement is terminated in accordance with its terms.
     10.17 Construction.
     (a) For purposes of this Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neuter genders; the feminine gender shall include
the masculine and neuter genders; and the neuter gender shall include the
masculine and feminine genders.
     (b) The parties hereto agree that any rule of construction to the effect
that ambiguities are to be resolved against the drafting party shall not be
applied in the construction or interpretation of this Agreement.
     (c) As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”
     (d) Except as otherwise indicated, all references in this Agreement to
“Sections” and “Exhibits” are intended to refer to Sections of this Agreement
and Exhibits to this Agreement.

 



--------------------------------------------------------------------------------



 



[Remainder of this page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



     The parties hereto have caused this Agreement to be executed and delivered
as of the date first written above.

         
 
  Cavium Networks, Inc.,    
 
  a Delaware corporation    
 
       
 
  /s/ Arthur D. Chadwick    
 
       
 
  Name: Arthur D. Chadwick    
 
  Title: Vice President of Finance &    
 
  Administration and Chief Financial Officer    
 
       
 
  WWC Acquisition Corporation,    
 
  a California corporation    
 
       
 
  /s/ Arthur D. Chadwick    
 
       
 
  Name: Arthur D. Chadwick    
 
  Title: Chief Financial Officer    
 
       
 
  WWC I LLC,    
 
  a Delaware limited liability company    
 
       
 
  /s/ Arthur D. Chadwick    
 
       
 
  Name: Arthur D. Chadwick    
 
  Title: Chief Financial Officer    
 
       
 
  W&W Communications, Inc.,    
 
  a California corporation    
 
       
 
  /s/ Lars Herlitz    
 
       
 
  Name: Lars Herlitz    
 
  Title: President & CEO    
 
       
 
  AS TO SECTIONS 9 AND 10.1 ONLY:    
 
       
 
  Nueva Ventures Management, LLC    
 
       
 
  /s/ Côme Lagüe    
 
       
 
  Name: Côme Lagüe    
 
  Title: Managing Partner    

 



--------------------------------------------------------------------------------



 



Exhibit A
CERTAIN DEFINITIONS
     For purposes of the Agreement (including this Exhibit A):
     280G Approval. “280G Approval” shall have the meaning set forth in
Section 4.7.
     280G Waiver. “280G Waiver” shall mean a waiver in the form attached hereto
as Exhibit H pursuant to which a Person will waive any right or entitlement to
Section 280G Payments unless the requisite shareholder approval of the
Section 280G Payments is obtained.
     401(k) Plan. “401(k) Plan” shall have the meaning set forth in Section 4.6.
     Acquired Companies. “Acquired Companies” shall mean collectively the
Company, the Chinese Subsidiary and the U.S. Subsidiary.
     Acquired Company IP. “Acquired Company IP” shall mean (a) all Intellectual
Property Rights in or pertaining to any Acquired Company Product or methods or
processes used to manufacture any Acquired Company Product, and (b) all
Intellectual Property Rights owned by or licensed to the Acquired Companies.
     Acquired Company IP Contract. “Acquired Company IP Contract” shall mean any
Contracts to which the Acquired Companies are a party or by which the Acquired
Companies are bound, that contains any assignment or license of, or covenant not
to assert or enforce, any Intellectual Property Right or that otherwise relates
to any Acquired Company IP or any Intellectual Property developed by, with, or
for the Acquired Companies.
     Acquired Company Privacy Policy. “Acquired Company Privacy Policy” shall
mean each external or internal, present privacy policy of the Acquired
Companies, including any policy relating to (i) the privacy of users of the
Acquired Company Products or of any website owned, operated, or controlled by
the Acquired Companies, (ii) the collection, storage, disclosure, and transfer
of any User Data, and (iii) any employee information.
     Acquired Company Product. “Acquired Company Product” shall mean any product
or service designed, developed, manufactured for, or marketed, distributed,
provided, licensed, or sold, directly or indirectly to third-party customers by
the Acquired Companies.
     Acquired Company Registered IP. “Acquired Company Registered IP” shall have
the meaning set forth in Section 2.9(b).
     Acquisition Transaction. “Acquisition Transaction” shall mean any
transaction involving:
     (a) the sale, license, disposition or acquisition of all or a material
portion of the business or assets of the Acquired Companies, taken as a whole;
     (b) the issuance, disposition or acquisition of (i) any capital stock or
other equity security or registered capital of any of the Acquired Companies,
(ii) any option, call, warrant or right (whether or not immediately exercisable)
to acquire any capital stock or other equity security or registered capital of
any of the Acquired Companies, or (iii) any security, instrument or obligation
that is or may become convertible into or exchangeable for any capital stock or
other equity security or registered capital of any of

 



--------------------------------------------------------------------------------



 



the Acquired Companies in each case by any Person(s) or “group” (as defined
under Section 13(d) of the Exchange Act and the rules and regulations
thereunder) representing 10% or more of the voting interest in the total
outstanding voting securities of any of the Acquired Companies, excluding, in
all cases, capital stock issued upon the conversion or exercise of outstanding
Company Options, Company Warrants, convertible promissory notes or other
outstanding convertible or exercisable securities; or
     (c) any merger, consolidation, business combination, reorganization or
similar transaction involving any of the Acquired Companies.
     Agreement. “Agreement” shall mean the Agreement and Plan of Merger and
Reorganization to which this Exhibit A is attached (including the Disclosure
Schedule), as it may be amended from time to time.
     Bonus Pool. “Bonus Pool” shall have the meaning set forth in Section 5.6.
     Chinese Subsidiary. “Chinese Subsidiary” shall mean CHINESE CHARACTERS
[f50647f5064701.gif] (known as “Beijing WWCOMS Info Technology Ltd.” in
English), a corporation established under the laws of the People’s Republic of
China.
     Closing. “Closing” shall have the meaning set forth in Section 1.3.
     Closing Date. “Closing Date” shall have the meaning set forth in
Section 1.3.
     COBRA. “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended, and any similar and applicable state statute.
     Code. “Code” shall mean the Internal Revenue Code of 1986, as amended, and
any official guidance promulgated thereunder.
     Common Stock Per Share Consideration. “Common Stock Per Share
Consideration” shall have the meaning set forth in Section 1.5.
     Company Common Stock. “Company Common Stock” shall have the meaning set
forth in Section 1.5.
     Company Contract. “Company Contract” shall mean any presently in effect
Contract: (a) to which any of the Acquired Companies is a party; (b) by which
any of the Acquired Companies or any of its assets is or may become bound or
under which any of the Acquired Companies has, or may become subject to, any
obligation; or (c) under which any of the Acquired Companies has or may acquire
any right or interest.
     Company Financial Statements. “Company Financial Statements” shall have the
meaning set forth in Section 2.4.
     Company Employee. “Company Employee” shall mean any current or former
director, employee, consultant or contractor of any Acquired Company or its
affiliates.
     Company Employee Liabilities. “Company Employee Liabilities" shall mean all
amounts paid or payable by the Company, Parent or an affiliate of Parent in
connection with the termination of Company Employees in accordance with
Section 6.10, including any severance or other similar payments  or expenses,
but excluding any amounts (i) for the payment of accrued

 



--------------------------------------------------------------------------------



 



wages, accrued and unused vacation time and paid time-off and accrued sales
commissions earned in the ordinary course of business, (ii) for the
reimbursement of any expenses incurred  by Company Employees in the ordinary
course of business consistent with past practice, or (iii) incurred by Parent or
any affiliate of Parent  and paid or payable to  Company Employees following the
Closing  pursuant to   (1) offer letters  with Parent or an affiliate of Parent
that become effective on or after the Effective Time and (2) the Scheduled PRC
Employee Bonus.
     Company Employee Plan. “Company Employee Plan” shall mean any plan,
program, policy, practice, contract, agreement or other arrangement providing
for compensation, bonus, severance, change of control pay, termination pay,
deferred compensation, performance awards, phantom stock, stock option or
stock-related awards, commission, vacation, incentive, profit sharing, pension,
payroll practice, retirement benefits, welfare benefits, fringe benefits or
other employee benefits or remuneration of any kind, whether written, unwritten
or otherwise, funded or unfunded, including, but not limited to, each “employee
benefit plan” within the meaning of Section 3(3) of ERISA, which is or has been
maintained, contributed to, or required to be contributed to, by any Acquired
Company or any ERISA Affiliate for the benefit of any Company Employee, and with
respect to which any Acquired Company or any ERISA Affiliate has or may have any
liability or obligation and any International Employee Plan.
     Company Option. “Company Options” means stock options to purchase Company
Common Stock granted by Company pursuant to the Stock Plan or otherwise.
     Company Preferred Stock. “Company Preferred Stock” shall mean Company
Series A Preferred Stock and Company Series B Preferred Stock.
     Company Restricted Stock. “Company Restricted Stock” means a share of
Company Common Stock that has been issued under the Company Stock Plan or
otherwise that remains unvested and subject to the Company’s right to repurchase
or reacquire such share upon the termination of the holder’s service with the
Company or its affiliates.
     Company Returns. “Company Returns” shall have the meaning set forth in
Section 2.14.
     Company Series A Preferred Stock. “Company Series A Preferred Stock” shall
have the meaning set forth in Section 1.5.
     Company Series B Preferred Stock. “Company Series B Preferred Stock” shall
have the meaning set forth in Section 1.5.
     Company Stock. “Company Stock” shall mean Company Common Stock and Company
Preferred Stock.
     Company Stock Certificate. “Company Stock Certificate” shall have the
meaning set forth in Section 1.7.
     Company Stock Plan. “Company Stock Plan” means the Company’s 2005 Stock
Option/Stock Issuance Plan, as amended.
     Company Warrant. “Company Warrant” means any warrant to purchase shares of
capital stock of the Company.
     Company’s Closing Certificate. “Company’s Closing Certificate” shall have
the

 



--------------------------------------------------------------------------------



 



meaning set forth in Section 6.6.
     Consent. “Consent” shall mean any approval, consent, ratification,
permission, waiver or authorization (including any Governmental Authorization).
     Continuing Employee. “Continuing Employee” shall mean each employee of an
Acquired Company who (i) receives and accepts an offer of at-will employment
from Merger LLC or Parent or any of its subsidiaries prior to the Effective Time
and (ii) is an employee of Merger LLC or Parent or any of its subsidiaries
immediately following the Effective Time.
     Contract. “Contract” shall mean any written, oral or other agreement,
contract, subcontract, lease, instrument, note, warranty, insurance policy,
benefit plan or legally binding commitment or undertaking of any nature, which
is currently in effect or which contains any ongoing obligations or rights.
     Damages. “Damages” shall include any actual loss, damage, injury, decline
in value, lost opportunity, liability, claim, demand, settlement, judgment,
award, fine, penalty, Tax, fee (including reasonable attorneys’ fees), charge,
cost (including reasonable costs of investigation) or expense of any nature, net
of any indemnity from third parties or, in the case of third party claims, by
any amounts actually recovered relating to facts giving rise to such third-party
claims.
     Deferred Compensation Amendments. “Deferred Compensation Amendments” shall
mean amendments to the underlying agreements for the amounts set forth on
Schedule 1.5(b)(viii) that are or may be deemed deferred compensation under
Section 409A of the Code as necessary to clarify the exemption of such
arrangements from, or bring such arrangements into compliance with, Section 409A
of the Code, in form and substance reasonably acceptable to Parent.
     Disclosure Schedule. “Disclosure Schedule” shall mean the schedule (dated
as of the date of the Agreement) delivered to Parent on behalf of the Company.
     DOL. “DOL” shall mean the United States Department of Labor.
     Effective Time. “Effective Time” shall have the meaning set forth in
Section 1.3.
     Employee Agreement. “Employee Agreement” shall mean any management,
employment, severance, consulting, relocation, repatriation or expatriation
agreement or other Contract (other than standard Contracts pursuant to the
Company Stock Plan) between any Acquired Company and any Company Employee with
respect to which any Acquired Company or any ERISA Affiliate has or may have any
liability or obligation.
     Encumbrance. “Encumbrance” shall mean any lien, pledge, hypothecation,
charge, mortgage, security interest, encumbrance, claim, infringement,
interference, option, right of first refusal, preemptive right, community
property interest or restriction of any nature (including any restriction on the
voting of any security or registered capital, any restriction on the transfer of
any security or registered capital (other than to maintain compliance with
applicable federal and state securities laws) or other asset, any restriction on
the receipt of any income derived from any asset, any restriction on the use of
any asset and any restriction on the possession, exercise or transfer of any
other attribute of ownership of any asset).
     Entity. “Entity” shall mean any corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust,

 



--------------------------------------------------------------------------------



 



company (including any limited liability company or joint stock company), firm
or other enterprise, association, organization or entity.
     Environmental Law. “Environmental Law” shall have the meaning set forth in
Section 2.16.
     Equity Award. “Equity Award” shall have the meaning set forth in
Section 2.3.
     Equity Award Holder. “Equity Award Holder” shall have the meaning set forth
in Section 1.8.
     ERISA. “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.
     ERISA Affiliate. “ERISA Affiliate” shall mean each Subsidiary of the
Company and any other Person under common control with the Company or any of its
Subsidiaries or that, together with the Company or any of its Subsidiaries,
could be deemed a “single employer” within the meaning of Section 4001(b)(1) of
ERISA or Section 414(b), (c), (m) or (o) of the Code.
     Escrow Agreement. “Escrow Agreement” shall mean the Escrow Agreement in the
form of Exhibit C to this Agreement.
     Escrow Cash. “Escrow Cash” shall have the meaning set forth in Section 1.8.
     Escrow Fund. “Escrow Fund” shall have the meaning set forth in Section 1.8.
     Escrow Shares. “Escrow Shares” shall have the meaning set forth in
Section 1.8.
     Exchange Act. “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended.
     Export Control Liabilities. “Export Control Liabilities” shall mean any
direct or indirect liabilities and expenses of the Company, Parent or an
affiliate of Parent in connection with pre-Effective Time non-compliance by the
Company with Export Administration Regulations (15 C.F.R. §§ 730-774); the
International Traffic in Arms Regulations (22 C.F.R. §§ 120-130); the Foreign
Assets Control Regulations (31 C.F.R. §§ 500-598); and the Customs Regulations
(19 C.F.R. §§ 1-357).
     FMLA. “FMLA” shall mean the Family Medical Leave Act of 1993, as amended.
     Fully Diluted Company Shares. “Fully Diluted Company Shares” shall have the
meaning set forth in Section 1.5.
     Government Bid. “Government Bid” shall mean any currently in effect
quotation, bid or proposal submitted to any Governmental Body or any proposed
prime contractor or higher-tier subcontractor of any Governmental Body.
     Government Contract. “Government Contract” shall mean any prime contract,
subcontract, letter contract, purchase order or delivery order or other Contract
executed or submitted to or on behalf of any Governmental Body or any prime
contractor or higher-tier subcontractor, or under which any Governmental Body or
any such prime contractor or subcontractor otherwise has or may acquire any
right or interest.

 



--------------------------------------------------------------------------------



 



     Governmental Authorization. “Governmental Authorization” shall mean any
permit, license, certificate, franchise, permission, approval, clearance,
registration, qualification or authorization issued, granted, given or otherwise
made available by or under the authority of any Governmental Body or pursuant to
any Legal Requirement.
     Governmental Body. “Governmental Body” shall mean any: (a) nation, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, municipal, foreign or
other government; or (c) governmental or quasi-governmental authority of any
nature (including any governmental division, department, agency, commission,
instrumentality, official, organization, unit, body or Entity and any court or
other tribunal).
     HIPAA. “HIPPA” shall mean the Health Insurance Portability and
Accountability Act of 1996, as amended.
     Indemnitees. “Indemnitees” shall mean the following Persons: (a) Parent;
(b) Parent’s current and future officers, directors and affiliates (including
Merger Sub and Merger LLC); (c) the respective Representatives of the Persons
referred to in clauses “(a)” and “(b)” above; and (d) the respective successors
and assigns of the Persons referred to in clauses “(a)”, “(b)” and “(c)” above;
provided, however, that the shareholders of the Company shall not be deemed to
be “Indemnitees.”
     Indemnitors. “Indemnitors” shall have the meaning set forth in Section 9.2.
     Information Statement. “Information Statement” shall have the meaning set
forth in Section 5.2.
     Intellectual Property. “Intellectual Property” shall mean and include all
algorithms, application programming interfaces, apparatus, assay components,
circuit designs and assemblies, databases and data collections, diagrams,
formulae, gate arrays, logic devices, mechanical designs, IP cores, inventions
(including utility models and designs) (whether or not patentable), development
tools, and all rights in prototypes, boards and other devices, know-how, logos,
marks (including brand names, product names, logos, and slogans), methods,
network configurations and architectures, net lists, layouts, architectures,
topology, topography works, mask works, photomasks, processes, proprietary
information, protocols, schematics, specifications, software, software code (in
any form including source code and executable or object code), subroutines, test
results, test vectors, test methodologies, emulations, user interfaces,
techniques, URLs, web sites, works of authorship, and other forms of technology
(whether or not embodied in any tangible form and including all tangible
embodiments of the foregoing such as instruction manuals, laboratory notebooks,
prototypes, samples, studies, and summaries).
     Intellectual Property Rights. “Intellectual Property Rights” shall mean and
include all rights of the following types, which may exist or be created under
the laws of any jurisdiction in the world: (a) rights associated with works of
authorship, including exclusive exploitation rights, copyrights, moral rights,
and mask works; (b) trademark and trade name rights and similar rights;
(c) trade secret rights; (d) patents and industrial property rights; (e) other
proprietary rights in Intellectual Property of every kind and nature; and
(f) all registrations, renewals, extensions, continuations, divisions, or
reissues of, and applications for, any of the rights referred to in clauses
(a) through (e) above.
     International Employee Plan. “International Employee Plan” shall mean each
Company

 



--------------------------------------------------------------------------------



 



Employee Plan or Employee Agreement, written or unwritten, that has been
established, adopted, maintained, by any Acquired Company or any ERISA
Affiliate, or contributed to or required to be contributed to any Acquired
Company or any ERISA Affiliate, whether formally or informally and with respect
to which any Acquired Company or any ERISA Affiliate will or may have any
liability with respect to Company Employees who perform services outside the
United States.
     Investor Rights Agreement. “Investor Rights Agreement” means that certain
Amended and Restated Investors’ Rights Agreement, dated July 20, 2006, as
amended by Amendment No. 1, dated June 13, 2008, by and among the Company and
the parties listed on Exhibit A thereto.
     Investors. “Investors” shall mean the parties, other than the Company, to
the Investor Rights Agreement.
     IRS. “IRS” shall mean the United States Internal Revenue Service.
     ISO Disqualification Liability. “ISO Disqualification Liability” shall mean
any Damages resulting from the failure of any stock options granted by the
Company and characterized as Incentive Stock Options to qualify as Incentive
Stock Options under the Code.
     Knowledge. An individual shall be deemed to have “Knowledge” of a
particular fact or other matter if:
     (a) the Person has actual knowledge of such fact or matter; or
     (b) a prudent individual could reasonably be expected to discover or
otherwise become aware of such fact or other matter from (i) a review of the
books and records of such Entity (including, without limitation, electronic
records) that would be reviewed by an individual having the duties and
responsibilities of such Person in the customary performance of such duties and
responsibilities and (ii) Persons reporting to such Person charged with
administrative or operational responsibility for such matters.
     A Person, other than an individual, shall be deemed to have “Knowledge” of
a particular fact or other matter if any officer or director of such Person has
knowledge of such fact or other matter.
     Leased Real Property. “Leased Real Property” shall have the meaning set
forth in Section 2.8.
     Legal Proceeding. “Legal Proceeding” shall mean any action, suit,
litigation, arbitration, proceeding (including any civil, criminal,
administrative, investigative or appellate proceeding), hearing, inquiry, audit,
examination or investigation commenced, brought, conducted or heard by or
before, or otherwise involving, any court or other Governmental Body or any
arbitrator or arbitration panel.
     Legal Requirement. “Legal Requirement” shall mean any federal, state,
local, municipal, foreign or other law, statute, constitution, principle of
common law, resolution, ordinance, code, edict, decree, rule, regulation, ruling
or requirement issued, enacted, adopted, promulgated, implemented or otherwise
put into effect by or under the authority of any Governmental Body.
     Made Available. Any statement in the Agreement to the effect that any
information, document or other material has been “Made Available” means that
(a) such information,

 



--------------------------------------------------------------------------------



 



document or material was made available for review for a reasonable period of
time by Parent or Parent’s counsel by the Company between October 1, 2008 and
November 17, 2008 in the virtual data room maintained by the Company with Firmex
Corporation in connection with the transactions contemplated by the Agreement
and (b) Parent and Parent’s counsel had passworded access to such information,
document or material throughout such period of time.
     Major Shareholders. “Major Shareholders” shall have the meaning set forth
in the recitals to this Agreement.
     Material Adverse Effect. A violation or other matter will be deemed to have
a “Material Adverse Effect” on the Company if (i) such violation or other matter
(considered together with all other matters that would constitute exceptions to
the representations and warranties set forth in the Agreement or in the
Company’s Closing Certificate excluding for such purpose reference to “Material
Adverse Effect” qualifications in such representations and warranties) would
have a material adverse effect on the business, condition, assets, liabilities,
operations or financial performance of the Acquired Companies, taken as a whole,
(ii) such violation or other matter was not caused by the entering into,
announcement or pendency of the transactions contemplated by this Agreement, and
(iii) such violation or other matter was not disclosed on Part 2.5(a) of the
Disclosure Schedule; provided that in no event shall the following be taken into
account in determining a Material Adverse Effect: (A) changes or developments in
financial or securities markets or in connection with general economic,
political or regulatory conditions (provided that such changes do not affect the
Company disproportionately as compared to the Company’s competitors);
(B) changes or developments affecting the industry generally in which the
Company operates (provided that such changes do not affect the Company
disproportionately as compared to the Company’s competitors); (C) any action or
omission of any Acquired Company taken with the prior written consent of Parent;
(D) any violations or other matters that occur as a result of the taking of any
action expressly required by this Agreement or the failure to take any action
prohibited from being taken by this Agreement; (E) earthquakes, hostilities,
acts of war, sabotage or terrorism or military actions or any escalation or
material worsening of any such hostilities, acts of war, sabotage or terrorism
or military actions existing or underway as of the Signing Date; (F) a failure
to meet internal projections or forecasts; or (G) changes or developments
resulting from or relating to any change in applicable laws or regulations or
accounting requirements or principles.
     Material Contracts. “Material Contracts” shall have the meaning set forth
in Section 2.10.
     Materials of Environmental Concern. “Materials of Environmental Concern”
shall have the meaning set forth in Section 2.16.
     Medicare Part D. “Medicare Part D” shall have the meaning set forth in
Section 2.15.
     Merger. “Merger” shall have the meaning set forth in the recitals to this
Agreement.
     Merger Cash Consideration. “Merger Cash Consideration” shall have the
meaning set forth in Section 1.5.
     Merger Shareholder. “Merger Shareholder” shall have the meaning set forth
in Section 1.8.
     Merger Stock Consideration. “Merger Stock Consideration” shall have the
meaning set forth in Section 1.5.

 



--------------------------------------------------------------------------------



 



     Net Merger Consideration. “Net Merger Cash Consideration” shall have the
meaning set forth in Section 1.5.
     Open Source Code. “Open Source Code” shall mean any software code that is
distributed as “free software” or “open source software” or is otherwise
distributed publicly in source code form under terms that permit modification
and redistribution of such software. Open Source Code includes software code
that is licensed under the GNU General Public License, GNU Lesser General Public
License, Mozilla License, Common Public License, Apache License, BSD License,
Artistic License, or Sun Community Source License.
     Parent Average Stock Price. “Parent Average Stock Price” shall have the
meaning set forth in Section 1.5.
     Parent Common Stock. “Parent Common Stock” shall have the meaning set forth
in Section 1.5.
     Parent SEC Documents. “Parent SEC Documents” shall have the meaning set
forth in Section 3.3.
     PBGC. “PBGC” shall mean the United States Pension Benefit Guaranty
Corporation.
     Pension Plan. “Pension Plan” shall mean each Company Employee Plan that is
an “employee pension benefit plan,” within the meaning of Section 3(2) of ERISA
or any International Employee Plan that is not account-based with individual
participant accounts and that is designed to accumulate or accrue a benefit,
annuity payment or a cash balance that a service provider of the Company could
draw upon at a specific age, retirement or following separation from service.
     Permitted Encumbrances. “Permitted Encumbrances” shall mean (i) any
mechanic’s, carrier’s, warehouseman’s or other similar encumbrance arising in
the ordinary course of business, consistent with past practice,
(ii) Encumbrances in respect of Taxes not yet due and payable, (iii) pledges or
deposits to secure obligations under workers’ compensation laws or similar
legislation or to secure public or statutory obligations, (iv) any non-exclusive
license to use Acquired Company Products granted by Company to its customers in
the ordinary course of business, consistent with past practice, (v) purchase
money security interests; and (vi) zoning, building, or other restrictions,
variances, covenants, rights of way, encumbrances, easements and other minor
irregularities in title, none of which, individually or in the aggregate,
interfere in any material respect with the present or intended use of or
occupancy of the affected parcel by the Company.
     Person. “Person” shall mean any individual, Entity or Governmental Body.
     PRC Liability. “PRC Liability” shall mean any direct or indirect liability
of the Chinese Subsidiary, the Company, Parent (or any affiliate of Parent)
resulting from non-compliance with Legal Requirements associated with (i) the
grant or issuance of equity incentives to Company Employees who are or were
residents of the Peoples’ Republic of China (“Chinese Residents”), the exercise
of any stock options by any Chinese Resident and/or the subsequent sale or
transfer of the shares of Common Stock issued to any Chinese Resident; and
(ii) the payment of Merger Consideration to any Chinese Resident. For the
avoidance of doubt, any payment made to or as a result of the Company, Parent’s
(or any affiliate of Parent) obligation to indemnify any Person for matters
related to any PRC Liability shall be a PRC Liability.

 



--------------------------------------------------------------------------------



 



     PRC Tax Allowance. “PRC Tax Allowance” shall mean the amount designated as
the “PRC Tax Allowance” on Schedule 1.5(b)(viii).
     PRC Tax Liability. “PRC Tax Liability” shall mean (i) (a) eighty percent
(80%) of any Damages resulting from any deficiencies in payroll-related social
welfare contributions (including withholding deficiencies) required to be made
under the Legal Requirements of the People’s Republic of China, including, but
not limited to, contributions or payments for pension fund, unemployment
insurance, work-related insurance, maternity insurance and housing fund,
(b) eighty percent (80%) of any Damages resulting from any deficiencies in
income tax payments to any Governmental Body in the People’s Republic of China
and information on Tax Returns (including withholding deficiencies) filed with
any Governmental Body in the People’s Republic of China, and (c) any other
deficiencies in Tax payments, information on Tax Returns or payroll–related
social welfare contributions, in each case, of any of the Acquired Companies in
the People’s Republic of China; and (ii) eighty percent (80%) of the additional
Tax liability owed by each Company Employee who is subject to taxation in the
People’s Republic of China (a “Chinese Employee”) to any Governmental Body as a
result of a Person other than the Chinese Employee paying any deficiency
described in (i) above (as determined on an after-tax basis). For the avoidance
of doubt, clause (ii) is intended to be a full gross-up on 80% of such
additional Tax liabilities.
     Pre-Closing Period. “Pre-Closing Period” shall have the meaning set forth
in Section 4.1.
     Registered IP. “Registered IP” shall mean all Intellectual Property Rights
that are registered, filed, or issued under the authority of any Governmental
Body, including all patents, registered copyrights, registered mask works, and
registered trademarks and all applications for any of the foregoing.
     Related Party. “Related Party” shall have the meaning set forth in
Section 2.18.
     Representatives. “Representatives” shall mean officers, directors,
employees, agents, attorneys, accountants, advisors and representatives.
     Required Vote. “Required Vote” shall have the meaning set forth in
Section 2.23.
     Retained Liabilities. “Retained Liabilities” shall have the meaning set
forth in Section 1.5.
     Reverse Merger. “Reverse Merger” shall have the meaning set forth in the
recitals to this Agreement.
     Scheduled Closing Time. “Scheduled Closing Time” shall have the meaning set
forth in Section 1.3.
     SAS No. 100 Financial Statements. “SAS No. 100 Financial Statements” shall
mean the Financial Statements described in Section 2.4(a)(ii) and (iii) that
have been reviewed in compliance with SAS No. 100 and contain footnote
disclosures.
     SEC. “SEC” shall mean the United States Securities and Exchange Commission.
     Second-Step Merger. “Second-Step Merger” shall have the meaning set forth
in the recitals to this Agreement.

 



--------------------------------------------------------------------------------



 



     Section 280G Payments. “Section 280G Payments” shall have the meaning set
forth in Section 4.7.
     Securities Act. “Securities Act” shall mean the Securities Act of 1933, as
amended.
     Series A Cash Preference. “Series A Cash Preference” shall have the meaning
set forth in Section 1.5.
     Series A Liquidation Preference. “Series A Liquidation Preference” shall
have the meaning set forth in Section 1.5.
     Series A Per Share Consideration. “Series A Per Share Consideration” shall
have the meaning set forth in Section 1.5.
     Series A Stock Preference. “Series A Stock Preference” shall have the
meaning set forth in Section 1.5.
     Series B Cash Preference. “Series B Cash Preference” shall have the meaning
set forth in Section 1.5.
     Series B Liquidation Preference. “Series B Liquidation Preference” shall
have the meaning set forth in Section 1.5.
     Series B Per Share Consideration. “Series B Per Share Consideration” shall
have the meaning set forth in Section 1.5.
     Series B Stock Preference. “Series B Stock Preference” shall have the
meaning set forth in Section 1.5.
     Shareholders’ Agent. “Shareholders’ Agent” shall have the meaning set forth
in Section 10.1.
     Spanish Liability. “Spanish Liability” shall mean any Damages resulting
from the mischaracterization prior to the Effective Time of any Company Employee
resident in Spain as a consultant, independent contractor or self employed
individual, including but not limited to the payment of historic income taxes,
social insurance or welfare taxes and penalties and interest thereon.
     Surviving Corporation. “Surviving Corporation” shall have the meaning set
forth in Section 1.1.
     Tax. “Tax” shall mean any tax (including any income tax, franchise tax,
capital gains tax, gross receipts tax, value-added tax, surtax, excise tax, ad
valorem tax, transfer tax, stamp tax, sales tax, use tax, property tax, business
tax, withholding tax or payroll tax), levy, assessment, tariff, duty (including
any customs duty), deficiency or fee, and any related charge or amount
(including any fine, penalty or interest), imposed, assessed or collected by or
under the authority of any taxing authority.
     Tax Return. “Tax Return” shall mean any return (including any information
return), report, statement, declaration, estimate, schedule, notice,
notification, form, election, certificate or other document or information filed
with or submitted to, or required to be filed with or submitted to, any taxing
authority in connection with the determination, assessment, collection or
payment of any Tax or in connection with the administration, implementation or
enforcement of

 



--------------------------------------------------------------------------------



 



or compliance with any Legal Requirement relating to any Tax.
     Total Merger Consideration. “Total Merger Consideration” shall have the
meaning set forth in Section 1.5.
     Total Preferred Liquidation Preference. “Total Preferred Liquidation
Preference” shall have the meaning set forth in Section 1.5.
     Transaction Costs. “Transaction Costs” shall have the meaning set forth in
Section 10.3.
     U.S. Subsidiary. “U.S. Subsidiary” shall mean DSP Research, Inc., a
corporation organized under the laws of the State of California.
     Unaudited Interim Balance Sheet. “Unaudited Interim Balance Sheet” shall
have the meaning set forth in Section 2.4.
     Unrelated Legal Fees Allowance. “Unrelated Legal Fees Allowance” shall mean
the amount designated as the “Unrelated Legal Fee Allowance” on
Schedule 1.5(b)(viii).
     Unrelated Legal Fees Liability. “Unrelated Legal Fees Liability” means any
liability for any legal services or expenses, whether or not paid as of the
Effective Time, provided to or for the benefit of any Acquired Company prior to
the Effective Time which either (1) are or should be reflected in the “Accounts
Payable and Other Accrued Expenses” set forth in the Unaudited Interim Balance
Sheet; or (2) are or were provided after September 30, 2008; provided, however,
legal fees and expenses described in clause (D) of Section 1.5(b)(viii) shall
not be included in the Unrelated Legal Fees Liability.
     User Data. “User Data” shall mean any personally identifiable information
or data (including a natural person’s name, street address, telephone number,
e-mail address, photograph, social security number, driver’s license number,
passport number, or customer or account number, or any other piece of
information that allows the identification of a natural person) or other data or
information collected by or on behalf of any Acquired Company from users of the
Acquired Company Products or of any website owned, operated, or controlled by
any Acquired Company.
     Voting Agreements. “Voting Agreements” shall have the meaning set forth in
the recitals to this Agreement.

 



--------------------------------------------------------------------------------



 



Exhibit D
FORM OF RSU BONUS PLAN
CAVIUM NETWORKS, INC.
WWCOMS RETENTION PLAN
SECTION 1. PURPOSE
     The WWComs Retention Plan (the “Plan”) is hereby established effective upon
the closing (the “Closing”) of the acquisition of W&W Communications, Inc., a
California corporation (“WWComs”), by Cavium Networks, Inc., a Delaware
corporation (“Cavium” or the “Company”), pursuant to the terms of an Agreement
and Plan of Merger and Reorganization, by and among Cavium, WWC Acquisition
Corporation, a California corporation and a wholly-owned subsidiary of Cavium,
WWComs, WWC I LLC, a Delaware limited liability company and Nueva Ventures
Management, LLC as the Shareholders’ Agent, dated November 19, 2008 (the “Merger
Agreement”). The purpose of the Plan is to provide certain eligible employees of
WWComs and its affiliates who become employees of Cavium or an affiliate of
Cavium with the opportunity to earn restricted stock units covering shares of
the common stock of Cavium based on the achievement of certain operating
milestones following Closing.
SECTION 2. DEFINITIONS
     For purposes of the Plan, these terms are defined as follows:
     (a) 2009 Determination Date means the date following the closing of the
2009 Measurement Period on which Cavium determines that the 2009 Revenue
Threshold has or has not been achieved. In no event will such date be later than
the date Cavium publicly announces its financial results for the fiscal quarter
ending December 31, 2009.
     (b) 2009 Measurement Period means July 1, 2009 through December 31, 2009.
     (c) 2009 Retention Award means that number of RSUs equal to the product of
(i) the Participant’s Participation Percentage for the 2009 RSU Pool and
(ii) the 2009 RSU Pool. For example, assuming a 2009 RSU Pool of 99,000 shares
and a Participation Percentage of 1%, a Participant would be awarded RSUs
covering 990 shares of Cavium’s common stock as the 2009 Retention Award.
     (d) 2009 Revenue Threshold means $4,000,000 of Revenue from WWComs Products
during the 2009 Measurement Period.
     (e) 2009 RSU Pool means that number of RSUs determined as follows: if the
2009 Revenue Threshold is achieved during the 2009 Measurement Period, RSUs with
an aggregate “value” equal to (i) $330,000 plus (ii) $330,000 for each full
$1,000,000 of Revenue achieved during the 2009 Measurement Period in excess of
the 2009 Revenue Threshold. The 2009 RSU Pool will not exceed RSUs with a
“value” of $2,970,000. The “value” of RSUs for purposes of the 2009 RSU Pool
will be determined using the average reported closing price for Cavium common
stock on the Nasdaq Global Market for the 30 consecutive trading days ending on

 



--------------------------------------------------------------------------------



 



December 31, 2009. No pro-rata RSUs will be credited to the 2009 RSU Pool for
Revenue in less than $1,000,000 increments. For example, assuming Revenue of
$6,500,000 and a 30 day trading average price of $10.00 per share, the 2009 RSU
Pool will be RSUs covering 99,000 shares of Cavium common stock.
     (f) 2010 Determination Date means the date following the closing of the
2010 Measurement Period on which Cavium determines that the 2010 Revenue
Threshold has or has not been achieved. In no event will such date be later than
the date Cavium publicly announces its financial results for the fiscal quarter
ending June 30, 2010.
     (g) 2010 Measurement Period means January 1, 2010 through June 30, 2010.
     (h) 2010 Retention Award means that number of RSUs equal to the product of
(i) the Participant’s Participation Percentage for the 2010 RSU Pool and
(ii) the 2010 RSU Pool. For example, assuming a 2010 RSU Pool of 99,000 shares
and a Participation Percentage of 1%, a Participant would be awarded RSUs
covering 990 shares of Cavium’s common stock as the 2010 Retention Award.
     (i) 2010 Revenue Threshold means $8,000,000 of Revenue from WWComs Products
during the 2010 Measurement Period.
     (j) 2010 RSU Pool means that number of RSUs determined as follows: if the
2010 Revenue Threshold is achieved during the 2010 Measurement Period, RSUs with
an aggregate “value” equal to (i) $330,000 plus (ii) $330,000 for each full
$1,000,000 of Revenue achieved during the 2010 Measurement Period in excess of
the 2010 Revenue Threshold. The 2010 RSU Pool will not exceed RSUs with a value
of $2,970,000. The “value” of RSUs for purposes of the 2010 RSU Pool will be
determined using the average reported closing price for Cavium common stock on
the Nasdaq Global Market for the 30 consecutive trading days ending on June 30,
2010. No pro-rata RSUs will be credited to the 2010 RSU Pool for Revenue in less
than $1,000,000 increments. For example, assuming Revenue of $10,500,000 and a
30 day trading average price of $10.00 per share, the 2010 RSU Pool will be RSUs
covering 99,000 shares of Cavium common stock.
     (k) Code means the Internal Revenue Code of 1986, as amended.
     (l) EIP means the Cavium Networks, Inc. 2007 Equity Incentive Plan
     (m) Participant means an individual who (i) was employed by WWComs or an
affiliate of WWComs, immediately prior to the Closing, (ii) is employed by
Cavium or an affiliate of Cavium, immediately following the Closing, (iii) has
his or her name listed on Exhibit A attached hereto, and (iv) meets the
eligibility requirements of Section 3 below. The determination of whether an
individual is a Participant shall be made by Cavium, in its sole discretion, and
such determination shall be binding and conclusive on all persons.
     (n) Participation Notice means the latest notice sent by Cavium to an
individual informing the individual that he or she has been selected as a
prospective participant in the Plan, substantially in the form of Exhibit B
attached hereto. If a second notice is sent, it will supersede in its entirety
any prior notice sent to that individual.

 



--------------------------------------------------------------------------------



 



     (o) Plan Administrator means the Board or Directors of Cavium (the “Board”)
or any such other entity, body or committee as may be duly authorized by the
Board to administer the Plan. The Board may at any time administer the Plan, in
whole or in part, notwithstanding that the Board has previously appointed a
committee to act as the Plan Administrator.
     (p) Plan Percentage means the percentage of the 2009 Bonus Pool and the
percentage of the 2010 Bonus Pool, as applicable, set forth on the Participant’s
Participation Notice.
     (q) Revenue means all revenue actually recognized by Cavium in accordance
with U.S. GAAP for WWComs Products sold by Cavium or an affiliate of Cavium
following the Closing during the applicable measurement period.  In instances
that may arise for a bundled product or service offering that includes WWComs
Products and Cavium products and services and where a clear delineation of price
does not exist, Cavium, in its reasonable judgment, shall determine the
appropriate amount to be included as Revenue with respect to a WWComs Product
hereunder.  All software revenue will be recognized in accordance with U.S.
GAAP, and to the extent that Cavium Networks recognizes any software license
revenue over an extended period of time (such as the life of any associated
maintenance or other service agreements), the amount of revenue that will be
included in the calculation of Revenue will be the actual amount of revenue
recognized by Cavium during the applicable measurement period.
     (r) RSU means a restricted stock unit granted under the EIP.
     (s) WWComs Products means all WWComs stand alone products, upgrades,
updates, enhancements or derivatives owned and being distributed by WWComs as of
immediately prior to Closing and related future products that are substantially
derived from such products.  WWComs Products shall not include products that are
derived in whole or in part from Cavium products, incorporate any material
Cavium design, code or technology or are combined with Cavium products, design,
code or technology, with such determination being made by Cavium in its sole
reasonable discretion.
SECTION 3. ELIGIBILITY
     (a) Not later than the Closing, Cavium will issue Participation Notices to
prospective Participants.
     (b) Notwithstanding issuance of, and acceptance by a Participant of, the
Participation Notice, an individual shall cease to be a Participant immediately
as of:
          (i) such date that the individual materially violates the terms of any
valid employment, confidentiality, proprietary information, invention assignment
or non-solicitation agreement between the individual and any of Cavium, WWComs
or any predecessor thereto; provided that the Participant has received written
notice specifying the alleged material breach, and, if such material breach is
reasonably susceptible of cure, the Participant has been given a reasonable
opportunity of not less than thirty (30) days to cure; or
          (ii) the date of the individual’s termination of employment with
Cavium for any reason.

 



--------------------------------------------------------------------------------



 



SECTION 4. PLAN BENEFITS
     (a) Subject to a Participant’s continued employment on the 2009
Determination Date, Cavium will grant such Participant his or her 2009 Retention
Award on the 2009 Determination Date. The 2009 Retention Award shall vest,
subject to the Participant’s Continuous Service (as defined in the EIP) on each
vesting date, as to 25% of the shares subject to the RSU on the 2009
Determination Date and as to 6.25% of the shares on the last day of each fiscal
quarter thereafter (commencing with the last day of the fiscal quarter in which
the 2009 Determination Date occurs), subject to the right of certain
Participants to receive additional vesting of the 2009 Retention Award upon a
termination without cause or a resignation due to good reason as expressly
provided in written agreements. Shares issued under the 2009 Retention Award are
intended to comply with Treasury Regulation Section 1.409A-1(b)(4) and any
ambiguities herein will be interpreted to so comply.
     (b) Subject to a Participant’s continued employment on the 2010
Determination Date, Cavium will grant such Participant his or her 2010 Retention
Award on the 2010 Determination Date. The 2010 Retention Award shall vest,
subject to the Participant’s Continuous Service on each vesting date, as to
37.5% of the shares subject to the RSU on the 2010 Determination Date and as to
6.25% of the shares on the last day of each fiscal quarter thereafter
(commencing with the last day of the fiscal quarter in which the 2010
Determination Date occurs), subject to the right of certain Participants to
receive additional vesting of the 2010 Retention Award upon a termination
without cause or a resignation due to good reason as expressly provided in
written agreements between Cavium and such Participant. Shares issued under the
2010 Retention Award are intended to comply with Treasury
Regulation Section 1.409A-1(b)(4) and any ambiguities herein will be interpreted
to so comply.
     (c) All awards under this Plan will be subject to applicable tax
withholding in accordance with the terms and conditions set forth in the EIP.
SECTION 5. GOLDEN PARACHUTE TREATMENT
     (a) If any payment or benefit payable hereunder (a “Payment”) to a
Participant would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, would be subject to
the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be reduced to be equal to the Reduced Amount. The “Reduced Amount”
shall be the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax. If a reduction in payments or
benefits constituting “parachute payments” is necessary so that the Payment
equals the Reduced Amount, reduction shall occur in the following order:
(1) reduction of the 2010 Retention Award and (2) reduction of the 2009
Retention Award.
     (b) For the avoidance of doubt, it is understood that this Section 5 shall
be of no force or effect with respect to a Participant if the stockholders of
WWComs have approved the payments provided in this Plan to such Participant in a
manner that results in such payments under the Plan not constituting “parachute
payments” with respect to such Participant pursuant to Section 280G(b)(5)(A)(ii)
of the Code. If, after Closing, a subsequent determination of the status of
Payments to a Participant is necessary, an independent firm shall be engaged by
Cavium and shall perform the foregoing calculations. The independent firm
engaged to make the

 



--------------------------------------------------------------------------------



 



determinations hereunder shall consider the calculations prepared by the Company
prior to Closing and shall provide its calculations, together with detailed
supporting documentation, to the Participant and Cavium after the Closing. Any
good faith determinations of the independent firm made hereunder shall be final,
binding and conclusive upon the affected Participant and Cavium.
SECTION 6. REVENUE STATEMENTS; PARTICIPANT REPRESENTATIVE
     (a) Cavium will prepare a statement (each, a “Statement”) at the end of
each of the 2009 Measurement Period and the 2010 Measurement Period setting
forth the calculations necessary to determine whether a 2009 Retention Award and
a 2010 Retention Award, as applicable, is to be made to Participants based on
Revenue for Eligible Products pursuant to this Plan. Cavium shall deliver such
Statement to a representative of the Participants, who shall initially be Lars
Herlitz (the “Participant Representative”), on each of the 2009 Determination
Date and the 2010 Determination Date.
     (b) The Participant Representative shall serve as agent for and on behalf
of each Participant. If the Participant Representative elects to resign as
Participant Representative for any reason, the Participant Representative shall
notify Cavium of his or her intent to resign, and the Participant representing
at least a majority of the Plan Percentage shall, by written notice to Cavium,
appoint a successor Participant Representative within five (5) business days
after receiving notice of such resignation. The Participant Representative shall
not be liable to any Participant for any act done or omitted hereunder as
Participant Representative except to the extent the Participant Representative
has acted with gross negligence or willful misconduct.
SECTION 7. GENERAL TERMS
     (a) Management of WWComs Business. Following the Closing, the management
and operations of WWComs, including with respect to the sales of WWComs
Products, shall be conducted in a manner that is determined by Cavium, in its
sole discretion. For the avoidance of doubt, none of the following will in any
event be determined to be in contravention of Cavium’s obligations hereunder:
          (i) Cavium’s allocation of corporate resources, including the
allocation of sales and marketing personnel and budgets, among its various
product lines and businesses,
          (ii) Cavium’s negotiations with potential purchasers of products and
services, including the WWComs Products, regardless of the prices and terms upon
which sales of such products and services, including the WWComs Products, may be
made, even if the effect of such negotiations is to delay a sale of WWComs
Products from being consummated during any period, or
          (iii) Cavium’s actions related to the release and positioning of
products and services generally and the WWComs Products in particular.
     (b) Exclusive Discretion. The Plan Administrator shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan and to construe and interpret the Plan and to decide
any and all questions of fact, interpretation,

 



--------------------------------------------------------------------------------



 



definition, computation or administration arising in connection with the
operation of the Plan, including, but not limited to, the eligibility to
participate in the Plan and amount of benefits paid under the Plan. The rules,
interpretations, computations and other actions of the Plan Administrator shall
be binding and conclusive on all persons.
     (c) Amendment or Termination. Cavium reserves the right to amend or
terminate this Plan or the benefits provided hereunder at any time; provided,
however, that no such amendment or termination shall occur as to any Participant
who would be adversely affected by such amendment or termination unless such
Participant consents in writing to such amendment or termination. Any action
amending or terminating the Plan shall be in writing and executed by a duly
authorized officer of Cavium. Unless otherwise required by law, no approval of
the stockholders of Cavium shall be required for any amendment or termination.
     (d) No Implied Employment Contract. The Plan shall not be deemed (i) to
give any employee or other person any right to be retained in the employ of
Cavium or (ii) to interfere with the right of Cavium to discharge any employee
or other person at any time, with or without cause, which right is hereby
reserved.
     (e) Legal Construction. This Plan shall be governed by and construed under
the laws of the State of California (without regard to principles of conflict of
laws).
     (f) Plan Benefits Unfunded. The liability of Cavium to pay any amount to
any Participant is based solely on the contractual obligations created by the
Plan. The Plan constitutes a mere promise by Cavium to pay benefits in the
future as determined in the sole discretion of the Administrator. The interest
of a Participant in benefits payable under the Plan is an unsecured claim
against the general assets of Cavium. No Participant has any interest in any
fund or in any specific asset of Cavium by reason of any amounts credited or
deemed to be credited hereunder. Accordingly, Plan benefits are not secured by
any trust, pledge, lien or encumbrance on any property of Cavium or on the
assets of any benefit trust. Cavium intends that the Plan be unfunded for tax
purposes and for purposes of Title I of ERISA, if applicable.
     (g) Notices. Any notice, demand or request required or permitted to be
given by either Cavium or a Participant or the Participant Representative
pursuant to the terms of this Plan shall be in writing and shall be deemed given
when delivered personally or three (3) business days after being deposited in
the U.S. mail, First Class with postage prepaid, and addressed to the parties,
in the case of Cavium, at 805 E. Middlefield Road, Mountain View, California
94043, Attn: Chief Financial Officer, and, in the case of a Participant, at the
address as set forth in Cavium’s employment file maintained for the Participant
as previously furnished by the Participant, or such other address as a party may
request by notifying the other in writing.
     (h) Transfer and Assignment. The rights and obligations of a Participant
under this Plan may not be transferred or assigned without the prior written
consent of Cavium. This Plan shall be binding upon any surviving entity
resulting from a change in control and upon any other person who is a successor
by merger, acquisition, consolidation or otherwise to the business formerly
carried on by Cavium without regard to whether or not such person or entity
actively assumes the obligations hereunder.

 



--------------------------------------------------------------------------------



 



     (i) Waiver. Any party’s failure to enforce any provision or provisions of
this Plan shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent any party from thereafter enforcing each and every other
provision of this Plan. The rights granted the parties herein are cumulative and
shall not constitute a waiver of any party’s right to assert all other legal
remedies available to it under the circumstances.
     (j) Severability. Should any provision of this Plan be declared or
determined to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired.
     (k) Section Headings. Section headings in this Plan are included for
convenience of reference only and shall not be considered part of this Plan for
any other purpose.

                  Cavium Networks, Inc.    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



Exhibit A
PARTICIPANTS

 



--------------------------------------------------------------------------------



 



Exhibit B
RETENTION PLAN
PARTICIPATION NOTICE
To:                                        
Date:                                        
1. Cavium Networks, Inc. (“Cavium”) has adopted the WWComs Retention Plan (the
“Plan”).
2. Cavium is providing you with this Participation Notice to inform you that you
have been selected as a Participant in the Plan. A copy of the Plan is attached
to this Participation Notice. The terms and conditions of your participation in
the Plan are as set forth in the Plan, and in the event of any conflict between
this Participation Notice and the Plan, the terms of the Plan shall prevail.
3. Subject to the provisions of the Plan, your Participation Percentage, as
described in the Plan, is ___% of the 2009 RSU Pool and ___% of the 2010 RSU
Pool.

                  Cavium Networks, Inc.    
 
           
 
  By:        
 
     
 
   
 
  Its:        
 
     
 
   

ACKNOWLEDGEMENT AND AGREEMENT
The undersigned Participant hereby acknowledges receipt of the foregoing
Participation Notice and agrees with the contents herein. The undersigned
acknowledges that the undersigned has been advised to obtain tax and financial
advice regarding the consequences of participating in the Plan, including the
effect, if any, of Sections 409A and 4999 of the Internal Revenue Code.

         
 
 
 
   
 
       
 
 
 
Participant Name    

 



--------------------------------------------------------------------------------



 



List of Omitted Schedules
Disclosure Schedule
Parent Disclosure Schedule
Exhibit B: Form of Voting Agreement
Exhibit C: Form of Escrow Agreement
Exhibit E: Form of Noncompetition Agreement
Exhibit F: Form of General Release
Exhibit G: Forms of Legal Opinion of O’Melveny & Myers LLP and AllBright Law
Offices
Exhibit H: Form of 280G Waiver
Exhibit I: Form of Opinion of Cooley Godward Kronish LLP
Schedule 1.5(b)(viii)
Schedule 1.5(b)(viii)(H)
Schedule 1.5(b)(ix)
Schedule 5.18(c)
Schedule 6.6(a)(i)
Schedule 6.6(k)
Schedule 6.6(p)
The above schedules have been omitted from this exhibit pursuant to
Item 601(b)(2) of Regulation S-K. The Company undertakes to furnish supplemental
copies of any of the omitted schedules to the U.S. Securities and Exchange
Commission upon request.

 